



NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC
and
NEXTERA ENERGY US PARTNERS HOLDINGS, LLC
(as Borrowers)
NEXTERA ENERGY OPERATING PARTNERS, LP
(as Guarantor)
_________________________________________________
AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
DATED AS OF OCTOBER 24, 2017
up to US$750,000,000
Five-Year Revolving Credit and Letter of Credit Facility
_________________________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC
BANK OF MONTREAL
CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE SECURITIES (USA) LLC
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
KEYBANK NATIONAL ASSOCIATION
MIZUHO BANK, LTD.
MORGAN STANLEY SENIOR FUNDING, INC.
MUFG UNION BANK, N.A.
SUMITOMO MITSUI BANKING CORPORATION
SUNTRUST ROBINSON HUMPHREY, INC.
THE BANK OF NOVA SCOTIA
UBS AG, STAMFORD BRANCH
and
WELLS FARGO SECURITIES, LLC
(as Joint Lead Arrangers and Joint Bookrunners)
FIFTH THIRD BANK
REGIONS BANK
and
ROYAL BANK OF CANADA
(as Syndication Agents)
BANK OF AMERICA, N.A.
(as Administrative Agent and Collateral Agent)
BANK OF AMERICA, N.A. (CANADA BRANCH)
(as Canadian Agent)




--------------------------------------------------------------------------------






AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
Table of Contents
 
 
 
Articles
Page
ARTICLE 1 DEFINITIONS AND RULES OF INTERPRETATION
9
Section 1.01
Definitions
9
Section 1.02
Rules of Interpretation
42
Section 1.03
Accounting Matters
43
Section 1.04
Exchange Rates; Dollar Equivalents
43
Section 1.05
Letter of Credit Amounts
43
ARTICLE 2 LOANS
44
Section 2.01
Commitments to Lend
44
Section 2.02
Notice and Manner of Borrowing
44
Section 2.03
Facility Fee
45
Section 2.04
Interest
46
Section 2.05
Computation of Interest and Fees
46
Section 2.06
Commitment Reduction
48
Section 2.07
Interest Rate Conversion and Continuation Options
48
Section 2.08
Mandatory Payment of Principal of Loans
49
Section 2.09
Prepayments
49
Section 2.10
Evidence of Indebtedness and Notes
50
Section 2.11
Extension of Commitment Termination Date
51
Section 2.12
Replacement of Lenders
54
Section 2.13
Sharing of Payments by Lenders
55
Section 2.14
Increase in Commitments
56
ARTICLE 3 LETTERS OF CREDIT
59
Section 3.01
Letters of Credit
59
Section 3.02
Issuance, Amendment and Extension of Letters of Credit
61
Section 3.03
Participations, Drawings and Reimbursements
63
Section 3.04
Repayment of Participations
65
Section 3.05
Role of Issuing Banks
66
Section 3.06
Obligations Absolute
67
Section 3.07
Letter of Credit Fees
68
Section 3.08
Governing Rules
68
Section 3.09
Letters of Credit Issued for Subsidiaries or Affiliates
69
Section 3.10
Conflict with L/C Related Documents
69
ARTICLE 4 CERTAIN GENERAL PROVISIONS
69
Section 4.01
Funds for Payments
69
Section 4.02
Computations
70



2

--------------------------------------------------------------------------------





Section 4.03
Illegality
70
Section 4.04
Additional Costs
71
Section 4.05
Capital Adequacy
71
Section 4.06
Recovery of Additional Compensation
72
Section 4.07
Indemnity
72
Section 4.08
Taxes
73
Section 4.09
Cash Collateral
77
Section 4.10
Defaulting Lenders; Cure
78
Section 4.11
Waiver
80
Section 4.12
Interest Act Canada
81
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
81
Section 5.01
Corporate Authority
81
Section 5.02
Governmental Approvals
82
Section 5.03
Title to Properties
82
Section 5.04
Financial Statements
82
Section 5.05
Franchises, Patents, Copyrights Etc.
82
Section 5.06
Litigation
82
Section 5.07
Compliance With Other Instruments, Laws, Etc.
83
Section 5.08
Tax Status
83
Section 5.09
No Default
83
Section 5.10
Investment Company Act
83
Section 5.11
Employee Benefit Plans
83
Section 5.12
Use of Proceeds of Loans, and Letters of Credit
84
Section 5.13
Compliance with Margin Stock Regulations
84
Section 5.14
Subsidiaries; Equity Interests; Loan Parties; Project Companies
84
Section 5.15
Disclosure
85
Section 5.16
OFAC
85
Section 5.17
Anti-Corruption Laws
85
Section 5.18
ERISA
85
ARTICLE 6 COVENANTS OF THE BORROWER
85
Section 6.01
Punctual Payment
86
Section 6.02
Maintenance of Office
86
Section 6.03
Records and Accounts
86
Section 6.04
Financial Statements, Certificates and Information
86
Section 6.05
Default Notification
88
Section 6.06
Existence: Maintenance of Properties
88
Section 6.07
Taxes
88
Section 6.08
Visits by Lenders
89
Section 6.09
Compliance with Laws, Contracts, Licenses, and Permits
89
Section 6.10
Use of Proceeds and Letters of Credit
89
Section 6.11
Covenant to Give Security
89
Section 6.12
Maintenance of Insurance
90
Section 6.13
Financial Covenants
91
Section 6.14
Indebtedness
92



3

--------------------------------------------------------------------------------





Section 6.15
Liens
93
Section 6.16
Investments
95
Section 6.17
Fundamental Changes
96
Section 6.18
Dispositions
97
Section 6.19
Restricted Payments
97
Section 6.20
Change in Nature of Business
98
Section 6.21
Transactions with Affiliates
99
Section 6.22
Burdensome Agreements
99
Section 6.23
Employee Benefit Plans
100
Section 6.24
Sanctions
100
Section 6.25
Amendments of Organization Documents
100
Section 6.26
Accounting Changes
100
Section 6.27
Prepayments, Etc. of Indebtedness
100
Section 6.28
Amendment, Etc
101
Section 6.29
Sales and Lease-Backs
101
Section 6.30
Unrestricted Project Companies
101
ARTICLE 7 CONDITIONS PRECEDENT
101
Section 7.01
Conditions Precedent to Effectiveness
101
Section 7.02
Each Loan
103
Section 7.03
Each Letter of Credit
104
Section 7.04
Determinations Under Section 7.01
104
ARTICLE 8 EVENTS OF DEFAULT, ACCELERATION, ETC.
104
Section 8.01
Events of Default and Acceleration
104
Section 8.02
Lenders’ Remedies
108
Section 8.03
Application of Funds
109
ARTICLE 9 CONTINUING GUARANTY
110
Section 9.01
Guaranty
110
Section 9.02
Rights of Guaranteed Parties
110
Section 9.03
Certain Waivers
111
Section 9.04
Obligations Independent
111
Section 9.05
Subrogation
111
Section 9.06
Termination; Reinstatement
111
Section 9.07
Subordination
112
Section 9.08
Stay of Acceleration
112
Section 9.09
Condition of Loan Parties
112
Section 9.10
Keepwell
112
ARTICLE 10 THE AGENT
113
Section 10.01
Appointment and Authority
113
Section 10.02
Rights as a Lender, Issuing Bank
113
Section 10.03
Exculpatory Provisions
114
Section 10.04
Reliance by the Agents
115



4

--------------------------------------------------------------------------------





Section 10.05
Indemnification
115
Section 10.06
Delegation of Duties
115
Section 10.07
Resignation or Removal of the Agents
116
Section 10.08
Non-Reliance on Agents and Other Lenders
117
Section 10.09
No Other Duties, Etc.
117
Section 10.10
Agent May File Proofs of Claim; Credit Bidding
117
Section 10.11
Collateral and Guaranty Matters
119
Section 10.12
Secured Cash Management Agreements and Secured Hedge Agreements
120
Section 10.13
Lender ERISA Matters
120
ARTICLE 11 MISCELLANEOUS
123
Section 11.01
Consents, Amendments, Waivers, Etc.
123
Section 11.02
Notices
124
Section 11.03
Expenses
126
Section 11.04
Indemnification
126
Section 11.05
Survival of Covenants, Etc.
128
Section 11.06
Assignment and Participation
128
Section 11.07
Confidentiality
132
Section 11.08
Right of Setoff
133
Section 11.09
Governing Law
134
Section 11.10
Headings
134
Section 11.11
Counterparts
134
Section 11.12
Entire Agreement, Etc.
134
Section 11.13
Severability
134
Section 11.14
USA Patriot Act Notice
134
Section 11.15
No Fiduciary Duties
135
Section 11.16
Waiver of Jury Trial
135
Section 11.17
Judgment Currency
135
Section 11.18
Limitation of Recourse
136
Section 11.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
136
Section 11.20
Electronic Execution
137
Section 11.21
Confirmation of Documents
137

List of Schedules and Exhibits
Schedules:
 
 
 
Schedule I
List of Lenders and Commitments
Schedule 5.03
Excepted Liens
Schedule 5.04
Supplemental Disclosures
Schedule 5.06
Litigation
Schedule 5.14
Project Companies



5

--------------------------------------------------------------------------------





Schedule 6.14(b)
Outstanding Indebtedness of Loan Parties
Schedule 6.16(f)
Permitted Investments
Schedule 6.18
Permitted Dispositions
Schedule 6.22
Burdensome Agreements
 
 
Exhibits:
 
Exhibit A-1
Form of Borrowing Notice
Exhibit A-2
Form of Interest Rate Notice
Exhibit B
Form of Note
Exhibit C
Form of Borrowers’ Certificate
Exhibit D
Form of Amended and Restated NEE Partners Guaranty
Exhibit E-1
Form of Amended and Restated Canadian Security Agreement
Exhibit E-2
Form of Amended and Restated Security Agreement
Exhibit F
Form of Assignment and Assumption
Exhibit G
Form of Covenant Compliance Report
Exhibit H
Form of Qualifying Project Certificate
Exhibit I-1
Form of U.S. Tax Compliance Certificate
Exhibit I-2
Form of U.S. Tax Compliance Certificate
Exhibit I-3
Form of U.S. Tax Compliance Certificate
Exhibit I-4
Form of U.S. Tax Compliance Certificate
Exhibit J
Form of Amended and Restated Intercreditor Agreement





6

--------------------------------------------------------------------------------






AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of October 24,
2017, is by and between (i) NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC, an
unlimited liability company organized and existing under the laws of the
Province of British Columbia (“Canadian Holdings”) and NEXTERA ENERGY US
PARTNERS HOLDINGS, LLC, a Delaware limited liability company (“US Holdings”, and
together with Canadian Holdings, the “Borrowers”), (ii) NEXTERA ENERGY OPERATING
PARTNERS, LP, a Delaware limited partnership (“OpCo” or, the “Guarantor”) (iii)
the lending institutions that are parties hereto as Lenders (as defined below)
which as of the date of this Agreement, consist of those Lenders listed on
Schedule I, (iv) BANK OF AMERICA, N.A., acting in its capacity as administrative
agent and collateral agent for the Lenders (the “Agent”), and (v) BANK OF
AMERICA, N.A. (CANADA BRANCH), acting in its capacity as Canadian agent for the
Lenders (the “Canadian Agent” and, together with the Agent, the “Agents”) (the
Borrower, the Guarantor, the Lenders (as defined below) and the Agents are
hereinafter sometimes collectively referred to as the “Parties” and individually
as a “Party”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Guarantor, the lenders parties thereto and the Agent
entered into a Revolving Credit Agreement, dated as of July 1, 2014, as amended
by that certain First Amendment to Revolving Credit Agreement, dated as of
December 11, 2014, by that certain Second Amendment to Revolving Credit
Agreement and Composite Amendment Agreement, dated as of April 28, 2015, and
that certain Third Amendment to Revolving Credit Agreement, dated as of November
22, 2016 (collectively, the “Original Agreement”), pursuant to which the lenders
parties thereto agreed to make loans to the Borrowers and to provide for the
issuance of letters of credit for the account of the Borrowers in the maximum
aggregate principal amount of TWO HUNDRED FIFTY MILLION AND NO/100 UNITED STATES
DOLLARS (US$250,000,000.00) for the general corporate purposes of the Borrowers;
WHEREAS, as security for the obligations of the Loan Parties under the Original
Agreement and the other Loan Documents (as defined in the Original Agreement),
the Loan Parties have heretofore made, executed and delivered the following:
(a)
that certain Security Agreement, dated as of July 1, 2014, from OpCo and US
Holdings in favor of the Collateral Agent (the “Original US Security
Agreement”);

(b)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
OpCo, the Collateral Agent and Scotia;

(c)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
OpCo, the Collateral Agent and Bank of America, N.A. (“Bank of America”);

(d)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
US Holdings, the Collateral Agent and Bank of America;



7

--------------------------------------------------------------------------------





(e)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
Canadian Holdings, the Collateral Agent and Scotia;

(f)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
Canadian Holdings, the Collateral Agent and Scotia;

(g)
that certain Control Agreement (NextEra Energy US Partners Holdings, LLC), dated
as of July 1, 2014, among US Holdings, OpCo and the Collateral Agent;

(h)
that certain Control Agreement (Genesis Solar Funding Holdings, LLC), dated as
of July 1, 2014, among Genesis Solar Funding Holdings, LLC, US Holdings and the
Collateral Agent;

(i)
that certain Control Agreement (Mountain Prairie Wind Holdings, LLC), dated as
of July 1, 2014, among Mountain Prairie Wind Holdings, LLC, US Holdings and the
Collateral Agent;

(j)
that certain Control Agreement (Elk City Wind Holdings, LLC), dated as of July
1, 2014, among Elk City Wind Holdings, LLC, US Holdings and the Collateral
Agent;

(k)
that certain Control Agreement (Canyon Wind Holdings, LLC), dated as of July 1,
2014, among Canyon Wind Holdings, LLC, US Holdings and the Collateral Agent;

(l)
that certain Security Agreement, dated as of July 1, 2014, between the
Collateral Agent and Canadian Holdings (the “Original Canadian Security
Agreement”); and

(m)
that certain Securities Control Agreement, dated as July 1, 2014, among the
Collateral Agent, Canadian Holdings and St. Clair Investment Holding, LP, St.
Clair MS Investment GP, LLC, Varna Wind Holdings GP, LLC and Varna Wind
Holdings, LP;

WHEREAS, the Loan Parties, the Collateral Agent, the Administrative Agent and
the Additional Senior Debt Agents/Trustees parties thereto have entered into
that certain Intercreditor Agreement, dated as of April 28, 2015 (as amended
prior to the date hereof, the “Original Intercreditor Agreement”), pursuant to
which such parties agreed as to their respective rights and obligations in
respect of the Collateral;
WHEREAS, the Borrowers have requested that the lenders parties thereto agree to
amend and restate in its entirety the Original Agreement as hereinafter
provided, which amended and restated agreement shall, inter alia, include the
commitment of the Lenders to make loans to the Borrowers and to provide for the
issuance of letters of credit for the account of the Borrowers in the maximum
aggregate principal amount of SEVEN HUNDRED FIFTY MILLION AND NO/100 UNITED
STATES DOLLARS (US$750,000,000.00);
WHEREAS, the Borrowers have further requested that the parties thereto also
agree to


8

--------------------------------------------------------------------------------





amend and restate in its entirety the Original Intercreditor Agreement, pursuant
to which such parties have agreed that the Loans hereunder and all Additional
Senior Debt (as defined in the Intercreditor Agreement) shall be equally and
ratably secured by the Collateral (as hereinafter defined) with the Senior
Secured Obligations and each Additional Senior Debt Agreement (as such terms are
defined in the Intercreditor Agreement);
WHEREAS, the Borrowers have further requested that the parties thereto also
agree to amend and restate in their entirety the Original US Security Agreement
and the Original Canadian Security Agreement; and
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that the Original Agreement is hereby amended and restated in its
entirety to read as follows:

ARTICLE 1
DEFINITIONS AND RULES OF INTERPRETATION

Section 1.01    Definitions. The following terms have the respective meanings
set forth in this Section 1.01 or elsewhere in the provisions of this Agreement
referred to below:
“Acquisition Date” means the date upon which any one or more of the Loan Parties
consummates an acquisition of Equity Interests and/or other property permitted
pursuant to Section 6.16.
“Actions” has the meaning specified in Section 11.04.
“Adjusted Covenant Cash Flow” means, at any date of determination, the Covenant
Cash Flow for the Measurement Period for which such determination is being made,
minus the Excess Fee Adjustment for such period.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by an Agent.
“Affected Lender” has the meaning specified in Section 2.05(b).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” and “Agents” have the meanings given to such terms in the Preamble.
“Agreement” means this Amended and Restated Revolving Credit Agreement, dated as
of October 24, 2017.
“Agreement Effective Date” means the date on which all of the conditions set
forth in


9

--------------------------------------------------------------------------------





Section 7.01 shall have been satisfied or waived by the Lenders and the Agent.
“Applicable Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as such Lender may from time to time notify the
Borrowers and the Agents, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
Applicable Lending Office.
“Applicable Rate” means (a) from the Agreement Effective Date to the date on
which the Agent receives a Compliance Certificate pursuant to Section 6.04(b) or
(c) for the fiscal quarter ending December 31, 2017, 0.25% per annum for
Facility Fees, 1.50% per annum for Eurodollar Rate Loans, CDOR Loans and Letter
of Credit Fees and 0.50% per annum for Base Rate Loans and Canadian Prime Rate
Loans and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the OpCo Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Agent pursuant to Section 6.04(b)
or (c):
 
 
Applicable Rate
Pricing Level
OpCo Leverage Ratio


Facility Fee
Eurodollar Rate or CDOR (Letters of
Credit)
Base Rate or Canadian Prime Rate
1
< 3.0:1
0.20
%
1.30
%
0.30
%
2
> 3.0:1 but < 4.0:1
0.25
%
1.50
%
0.50
%
3
> 4.0:1 but < 5.0:1
0.30
%
1.70
%
0.70
%
4
> 5.0:1
0.35
%
1.90
%
0.90
%



Any increase or decrease in the Applicable Rate resulting from a change in the
OpCo Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.04(b) or (c); provided, however, that if a Compliance Certificate is
not delivered when due in accordance with such Section (giving effect to the
period allowed in such Section for delivery of a Compliance Certificate), then,
upon the request of the Majority Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.05(e).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b) and accepted by the Agent, in substantially the
form of Exhibit F or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.


10

--------------------------------------------------------------------------------





“Assuming Lender” has the meaning specified in Section 2.11(c).
“Backleverage Indebtedness” means Funded Debt or other debt or equity financing
incurred by any Project Company HoldCo or Project Company HoldCo Parent,
pursuant to which any Project Company HoldCo finances its equity ownership
interest in any Project Company, including any extension, renewal, replacement
or refinancing thereof from time to time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means all or any portion of any Loan bearing interest
calculated by reference to the Base Rate.
“Borrowers” has the meaning given such term in the Preamble.
“Borrowing” means the drawing down by a Borrower of a Loan or Loans from the
Lenders on any given Borrowing Date.
“Borrowing Date” means the date on which any Loan is made or to be made.
“Borrowing Notice” means a certificate to be provided pursuant to
Section 2.02(a), in substantially the form set forth in Exhibit A-1 or such
other form as may be approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.
“Business Day” means any day other than (a) Saturday or Sunday, or (b) a day on
which banking institutions in New York City, New York are required or authorized
to close (provided, that no day shall be deemed to be a Business Day with
respect to any Eurodollar Rate Loan unless such day is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market) or (c) with respect to any Canadian Prime Rate
Loans or CDOR Loans, a day on which banking institutions in Toronto Ontario are
required or authorized to close.


11

--------------------------------------------------------------------------------





“Canadian Agent” has the meaning given in the Preamble.
“Canadian Dollars” and “Cdn.$” means the lawful currency of Canada.
“Canadian Holdings” has the meaning given in the Preamble.
“Canadian Holdings Funded Debt” means, as of any date of determination, Funded
Debt of Canadian Holdings and its Subsidiaries (but not including any Funded
Debt of the Project Companies).
“Canadian Prime Rate” means, for any day, a rate per annum equal to the higher
of (a) the rate of interest per annum established by Bank of America, N.A.
(Canada Branch) as the reference rate of interest then in effect for determining
interest rates on commercial loans denominated in Canadian Dollars made by it in
Canada and (b) the sum of 1% plus the one-month CDOR for such day.
“Canadian Prime Rate Loan” means all or any portion of any Loan bearing interest
calculated by reference to the Canadian Prime Rate.
“Canadian Security Agreement” means that certain Amended and Restated Canadian
Security Agreement, dated as of the date hereof, by and among Canadian Holdings
and the Collateral Agent, substantially in the form of Exhibit E-1 hereto.
“Capitalized Leases” means, with respect to any Person, leases that have been or
should be, in accordance with generally accepted accounting principles, recorded
as capital leases on the balance sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks and the Lenders, as
collateral for L/C Obligations, or obligations of Lenders to fund participations
in respect thereof (as the context may require), cash or deposit account
balances or, if the applicable Agent and the applicable Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the applicable Agent and
(b) the applicable Issuing Banks. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Loan Parties or any of their Subsidiaries free and clear of
all Liens (other than Liens created under the Security Documents):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or


12

--------------------------------------------------------------------------------





is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
US$1,000,000,000, in each case with maturities of not more than 12 months from
the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
Standard & Poor’s, in each case with maturities of not more than 12 months from
the date of acquisition thereof; and
(d)    Investments, classified in accordance with generally accepted accounting
principles as current assets of the Loan Parties or any of their Subsidiaries,
in money market investment programs registered under the Investment Company Act
of 1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or Standard & Poor’s, and the portfolios
of which are limited solely to Investments of the character, quality and
maturity described in clauses (a), (b) and (c) of this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“Cash Sweep and Credit Support Agreement” means the Amended and Restated Cash
Sweep and Credit Support Agreement dated as of August 4, 2017 entered into
between OpCo and NEER, as in effect on the Agreement Effective Date and without
giving effect to any amendments that would have a Material Adverse Effect.
“CDOR” means, for any Interest Period with respect to a CDOR Loan, the rate per
annum equal to the Canadian Dollar Offered Rate, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Canadian Agent from time to time) at or
about 10:00 a.m. (Toronto, Ontario time) on the first day of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Canadian Agent)
(or if such day is not a Business Day, then on the immediately preceding
Business Day) or, if the applicable screen rate shall not be available, a
comparable or successor rate which rate is approved by Canadian Agent; provided,
that to the extent a comparable or successor rate is approved by Canadian Agent
in connection with any rate set forth in this definition, the approved rate
shall be applied in a manner consistent with market practice; provided, further,
that to the extent such market practice is not administratively feasible for the
Canadian Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Canadian


13

--------------------------------------------------------------------------------





Agent; and provided still further that, if CDOR shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
“CDOR Loan” means all or any portion of any Loan bearing interest calculated by
reference to CDOR.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Agreement Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including, without
limitation, Regulation D) or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, for purposes of the increased
cost provisions in Section 4.04 or Section 4.05, any changes with respect to
capital adequacy or liquidity which result from (i) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to “Basel III” (meaning the comprehensive set
of reform measures developed (and designated as “Basel III” in September 2010)
by the Basel Committee on Banking Supervision, to strengthen the regulation,
supervision and risk management of the banking sector), shall in each case be
deemed to be a “change of law” as to which an affected Lender is entitled to
compensation to the extent such request, rule, guideline or directive is either
(1) enacted, adopted or issued after the Agreement Effective Date (but
regardless of the date the applicable provision of the Dodd-Frank Act or Basel
III to which such request, rule, guideline or directive relates was enacted,
adopted or issued) or (2) enacted, adopted or issued prior to the Agreement
Effective Date but either (A) does not require compliance therewith, or (B)
which is not fully implemented until after the Agreement Effective Date and
which entails increased cost related thereto that cannot be reasonably
determined as of the Agreement Effective Date.
“Change of Control” means the occurrence of any of the following:
(a)    any “person” or “group” (as that term is used in Section 13(d) of the
Exchange Act, but excluding any employee benefit plan of NEE Partners or any of
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of such plan) other than NextEra
Energy, Inc. has become the direct or indirect “Beneficial Owner,” as defined in
Rule 13d-3 under the Exchange Act, of fifty percent (50%) or more of the common
units of NEE Partners (as measured by voting power rather than the number of
shares, units or the like, and excluding voting power exercisable pursuant to a
proxy granted by a limited partner in connection with a proxy solicitation
conducted pursuant to Regulation 14A of the Exchange Act), if such acquisition
gives such person or group the right to elect half or more of the members of NEE
Partners’ or the General Partner’s respective Board of Directors;


14

--------------------------------------------------------------------------------





(b)     (i) NEE Partners ceases to own directly or indirectly more than fifty
percent (50%) of the voting equity of NEE Operating GP (as measured by voting
power rather than the number of shares, units or the like), or (ii) NEE
Operating GP ceases to hold one hundred percent (100%) of the OpCo General
Partner Interest;
(c)    a majority of the members of the Board of Directors of NEE Partners are
not Continuing Directors;
(d)    OpCo ceases to own directly or indirectly (i) at least 50.1% of the
voting interests of each of the Borrowers, (ii) at least 33-1/3% of the economic
interests (it being understood that “economic interests” for purposes of this
definition, shall only take into account distributions) of the Borrowers, or
(iii) more of the economic interests of each of the Borrowers than any other
Person; provided in the event NEE Partners Controls each of the general partners
of a Person that Controls the Borrowers, no “Change of Control” shall occur; and
provided further that, if no Obligations of, and requests for Borrowings to be
made by, Canadian Holdings are then outstanding, none of the foregoing events in
respect of Canadian Holdings shall constitute a “Change of Control”, however,
thereafter Canadian Holdings shall for all purposes of this Agreement and each
of the other Loan Documents cease to be, have no further rights of and shall no
longer be subject to terms and conditions applicable to, a Borrower hereunder or
thereunder, and the Liens granted by Canadian Holdings to secure its Obligations
hereunder and thereunder shall automatically terminate and the Collateral Agent
shall be authorized to deliver such Lien releases and return all Collateral of
Canadian Holdings held by the Collateral Agent, in each case upon the reasonable
request and at the expense of the Loan Parties; or
(e)    any sale, lease, pledge, assignment, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of NEE Partners and its Subsidiaries, taken as a whole (other
than to one of NEE Partners’ wholly-owned Subsidiaries).
Notwithstanding the preceding, a conversion of NEE Partners, any of its
Subsidiaries or the General Partner from a limited liability company,
corporation, limited partnership or other form of entity to a limited liability
company, corporation, limited partnership or other form of entity or an exchange
of all of the outstanding Equity Interests in one form of entity for Equity
Interests in another form of entity shall not constitute a Change of Control, so
long as following such conversion or exchange the “persons” (as that term is
used in Section 13(d)(3) of the Exchange Act) who Beneficially Owned, directly
or indirectly, the Voting Stock of NEE Partners immediately prior to such
transactions continue to Beneficially Own, directly or indirectly, in the
aggregate more than 50% of the Voting Stock of such entity, or continue to
Beneficially Own, directly or indirectly, sufficient Equity Interests in such
entity to elect a majority of its directors, managers, trustees or other persons
serving in a similar capacity for such entity or its general partner, as
applicable, and, in either case no “person” Beneficially Owns, directly or
indirectly, more than 50% of the Voting Stock of such entity or its general
partner, as applicable.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


15

--------------------------------------------------------------------------------





“Collateral” has the meaning given such term in the Intercreditor Agreement.
“Commercial Operation Date” means the date on which a Qualifying Project is
substantially complete and commercially operable.
“Commitment” means, when used with reference to any Lender at the time any
determination thereof is to be made, the obligation of such Lender to make Loans
pursuant to Section 2.01 and make L/C Advances pursuant to Section 3.03, or,
where the context so requires, the amount of such obligation which is set forth
on Schedule I opposite such Lender’s name as its Commitment, in each case as the
same may be increased or reduced from time to time in accordance with the terms
of this Agreement.
“Commitments” means the aggregate Commitments of the several Lenders.
“Commitment Termination Date” means the earlier of (a) October 24, 2022, as the
same may from time to time be extended pursuant to the provisions of
Section 2.11 and (b) the date of termination in whole of the Commitments
pursuant to Section 2.06 or Article 8; provided, however, that the Commitment
Termination Date of any Lender that is a Non-Consenting Lender to any requested
extension pursuant to Section 2.11 shall be the earlier of (x) the Commitment
Termination Date in effect immediately prior to such extension and (y) the date
of termination in whole of the Commitments pursuant to Section 2.06 or Article 8
for all purposes of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning specified in Section 11.02(c).
“Communication Notice” has the meaning specified in Section 11.02(c).
“Compliance Certificate” means a certificate of the principal financial officer,
Treasurer or Assistant Treasurer of OpCo to be provided pursuant to Section
6.04(b) or (c).
“confidential information” has the meaning specified in Section 11.07.
“Consent Date” has the meaning specified in Section 2.11(a).
“Consenting Lender” has the meaning specified in Section 2.11(b).
“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of NEE Partners who: (1) was a member of such Board of
Directors on the date of this Agreement; (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election, or (3) appointed by the General Partner.
“Control” means the possession, directly or indirectly, of the power to cause
the direction of the management of a Person, whether through voting securities,
by contract, control of the board of directors (or similar governing body),
ownership or control of a majority of the


16

--------------------------------------------------------------------------------





equity interests in the general partner of such Person, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Cash” means, without duplication, internally generated cash and Cash
Equivalents distributed by the Project Companies and the Borrowers, directly or
indirectly, to OpCo or US Holdings, as applicable, in respect of the Equity
Interests of the Project Companies and the Borrowers owned, directly or
indirectly, by OpCo (other than dividends or other distributions that are
funded, directly or indirectly, with substantially concurrent cash Investments,
or cash Investments that were not used by a Project Company or a Borrower for
capital expenditures or for operational purposes, by OpCo or any of its
Subsidiaries in a Project Company or a Borrower), excluding (a) the proceeds of
any extraordinary receipts, including cash payments or proceeds received (i)
from any Disposition by OpCo or any of its Subsidiaries, (ii) under any casualty
insurance policy in respect of a covered loss thereunder or (iii) as a result of
the taking of any assets of OpCo or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking and (b) any cash that is derived from (i) cash grants and similar items
to the Project Companies and the Borrowers, (ii) any incurrence of Funded Debt
by the Project Companies and the Borrowers, (iii) any issuance of Equity
Interests by the Project Companies and the Borrowers or (iv) any capital
contribution to the Project Companies and the Borrowers.
“Covenant Cash Flow” means, at any date of determination, an amount equal to the
Covenant Cash received by OpCo or US Holdings, as applicable, during the most
recently completed Measurement Period, together with amounts deemed received in
accordance with the definition of “Pro Forma Effect”.
“Conversion” or “Convert” means a conversion of all or part of any Loan of one
Type into a Loan of another Type pursuant to Section 2.07 (including any such
conversion made as a result of the operation of any other provision hereof).
“Cure Amount” has the meaning given such term in Section 8.01.
“Cure Period” has the meaning given such term in Section 8.01.
“Cure Right” has the meaning given such term in Section 8.01.
“date of this Agreement” and “date hereof” means October 24, 2017.
“Default” means an Event of Default, or an event that with notice or lapse of
time or both would become an Event of Default, or the filing in any court of
competent jurisdiction of any petition or application or the commencement of any
case or other proceeding referred to in Section 8.01(g) so long as the same
remains undismissed or unstayed.
“Defaulting Lender” means, subject to Section 4.10(b), any Lender that (a) fails
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agents and the Loan Parties in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default,


17

--------------------------------------------------------------------------------





shall be specifically identified in such writing) has not been satisfied, or
(ii) pay to the applicable Agent, any Issuing Bank or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in any Letter of Credit) within two (2) Business Days of the date
when such payment is due; (b) notifies the Loan Parties, the Agents or any
Issuing Bank in writing that it does not intend to comply with its funding
obligations under this Agreement, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (each of which
condition precedents, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied); (c) fails, within three (3) Business Days after written request by
the Agents, any Issuing Bank or the Loan Parties, to confirm in writing to the
Agents and the Loan Parties that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the subsequent receipt of such written
confirmation by the Agents and the Loan Parties); (d) has (or has a direct or
indirect parent company that has) become the subject of any Insolvency
Proceeding; or (e) is subject to a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Agents that a Lender is a Defaulting
Lender under any one or more of the preceding clauses (a) through (d) shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 4.10(b)) upon the Agents’ delivery of
Notice of such determination to the Loan Parties, each Issuing Bank and each
Lender.
“Deposit Account Control Agreements” means each deposit account control
agreement entered into by each applicable Loan Party, the Agent and the
applicable depository bank party thereto.
“Designated Jurisdiction” means any country, region or territory or to the
extent that such country, region or territory itself is the subject of any
Sanction.
“Disposition” or “Dispose” means the sale, transfer, lease, distribution or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar Equivalent” means, at any time, (i) with respect to any amount
denominated in Dollars, such amount; and (ii) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof expressed in
Dollars, such Canadian Dollar amount to be determined by the Agent or the
applicable Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars.


18

--------------------------------------------------------------------------------





“Dollars” or “US$” means United States dollars or such currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) any Lender or an affiliate of any Lender (in
either instance, unless the relevant Lender is a Defaulting Lender at the time
any such assignment is proposed), approved by each Issuing Bank, and (ii) any
other Person which is approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any such assignment
is effected in accordance with the provisions of Section 11.06(b), the Loan
Parties; provided that each of the foregoing approvals in clauses (i) and (ii)
shall not be unreasonably withheld or delayed; provided, further, however, that
no Borrower nor any affiliate of a Borrower shall qualify as an Eligible
Assignee.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by a Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity-Preferred Securities” means, in respect of OpCo or US Holdings, as the
case may be, any of the following to the extent that the same constitutes Funded
Debt of OpCo or US Holdings, as the case may be: (i) debt or preferred equity
securities (however designated or denominated) of OpCo or US Holdings, as the
case may be, or any of their respective Subsidiaries that are mandatorily
convertible into common or preferred shares of OpCo or US


19

--------------------------------------------------------------------------------





Holdings, as the case may be, or any of their respective Subsidiaries; provided
that such securities do not constitute Mandatorily Redeemable Stock, (ii) other
debt or preferred equity securities (however designated or denominated) that
OpCo or US Holdings, as the case may be, or any of their respective Subsidiaries
issued in connection with one or more outstanding purchase agreements for common
or preferred shares of OpCo or US Holdings, as the case may be, or any of their
respective Subsidiaries; provided that such securities do not constitute
Mandatorily Redeemable Stock, (iii) securities of OpCo or US Holdings, as the
case may be, or any of their respective Subsidiaries that (A) are afforded
equity treatment (whether full or partial) by any Rating Agency at the time of
issuance, and (B) require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to ninety-one (91) days after
the final maturity date of the Loans, and (iv) any other securities (however
designated or denominated), that are (A) issued by OpCo, (B) not subject to
mandatory redemption or mandatory prepayment, and (C) together with any guaranty
thereof, subordinate in right of payment to the unsecured and unsubordinated
indebtedness (other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary terms) of OpCo (“OpCo
Subordinated Debt”); provided, however, as of the date of any determination, the
aggregate principal amount of OpCo Subordinated Debt that may be deemed to
comprise Equity-Preferred Securities for the purposes hereof shall not exceed
the amount that is equal to one and one half (1.5) times the Covenant Cash Flow
for the four complete fiscal quarters of OpCo ending immediately prior to the
date of such determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“ERISA Affiliate” means any Person that is treated as a single employer with
OpCo under Section 414 of the Code.
“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA as to which the
requirement of notice has not been waived.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.
“Eurodollar Rate” means:
(a)
for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with



20

--------------------------------------------------------------------------------





a term equivalent to such Interest Period or, if the applicable screen rate
shall not be available, a comparable or successor rate which rate is approved by
the Agent; and
(b)
for any rate calculation with respect to a Base Rate Loan on any date, the rate
per annum equal to LIBOR, at or about 11:00 a.m., London time determined two (2)
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent; and provided still further that, if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurodollar Rate Loan” means all or any portion of any Loan bearing interest
calculated by reference to the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Fee Adjustment” means, for any Measurement Period, an amount equal to
the amount by which the aggregate Fees for such Measurement Period exceed twenty
percent (20%) of the total Covenant Cash Flow for such period (before any
deduction therefrom for any Fees).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or the Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 9.10 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which the Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
or capital or profits franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being


21

--------------------------------------------------------------------------------





organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender or an Issuing Bank, U.S. federal
or Canadian withholding Taxes imposed on amounts payable to or for the account
of such Lender or such Issuing Bank with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender or an Issuing Bank acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.12) or (ii) such Lender or an Issuing Bank changes its lending office, except
in each case to the extent that, pursuant to Section 4.08, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.08(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Extension Date” has the meaning specified in Section 2.11(b).
“Facility Fee” has the meaning specified in Section 2.03.
“FASB ASC 715” means Financial Accounting Standards Board Accounting Standards
Codification 715, Compensation – Retirement Benefits.
“FASB ASC 810” means Financial Accounting Standards Board Accounting Standards
Codification 810, Consolidation.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Agent; provided that, if the Federal Funds Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fee Letter” means the Fee Letter dated October 24, 2017 among OpCo, Bank of
America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Fees” means the Quarterly Fee Amount (as defined in the Management Services
Agreement), the Additional Fee Amount (as defined in the Management Services
Agreement), the IDR Fee (as defined in the Management Services Agreement) and
the Credit Support Fee (as


22

--------------------------------------------------------------------------------





defined in the Cash Sweep and Credit Support Agreement) as required pursuant to
the Cash Sweep and Credit Support Agreement and the Management Services
Agreement. Each capitalized term in this definition of “Fees” which is not
otherwise defined in Section 1.01 shall have the meaning given to them in the
Cash Sweep and Credit Support Agreement or the Management Services Agreement, as
applicable.
“Final Loan Maturity Date” means the Loan Maturity Date of the last of the
Lenders to have Commitments outstanding hereunder.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or collateralized in accordance
with the terms hereof.
“Funded Debt” means, as of the date of any determination thereof, the following
(without duplication) with respect to any Person, determined on a consolidated
basis in accordance with generally accepted accounting principles (other than as
consolidated on the balance sheet of such Person solely as a result of the
operation of the variable interest entity provisions in FASB ASC 810, and
without giving effect to any change to Funded Debt or equity as a result of the
operation of FASB ASC 715):
(i)
all indebtedness for borrowed money (other than trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices);

(ii)
all obligations evidenced by bonds, indentures, notes and other similar
instruments;

(iii)
all obligations with respect to the deferred purchase price of property (other
than as described in clause (iv) below and other than trade liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices) to the extent that such obligations are absolute and fixed and not
subject to any right of cancellation by such Person and/or any of its
Subsidiaries;

(iv)
all obligations with respect to construction services to be performed, but only
to the extent such obligations have become due and owing as of the date of any
such determination pursuant to the provisions of the specific agreement
evidencing such obligations;

(v)
all obligations of such Person and its Subsidiaries as lessee under (a)
Capitalized Leases and (b) Synthetic Lease Obligations;

(vi)
all liabilities secured by any Lien on any property owned by such Person or any
of its Subsidiaries;

(vii)
all obligations, contingent or otherwise, of such Person and its Subsidiaries in



23

--------------------------------------------------------------------------------





respect of acceptances, letters of credit or similar extensions of credit;
(viii)
all net obligations under Swap Contracts in an amount equal to the Swap
Termination Value thereof;

(ix)
any Mandatorily Redeemable Stock of such Person and its Subsidiaries (the amount
of such Mandatorily Redeemable Stock to be determined for this purpose as the
higher of the liquidation preference and the amount payable upon redemption of
such Mandatorily Redeemable Stock);

(x)
any liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA; and

(xi)
guarantees of obligations of the type described in any of clause (i) –
clause (x) of this definition, but only to the extent of the indebtedness
guaranteed thereby which is then outstanding as of the date of any such
determination pursuant to the provisions of the agreement in respect of which
such obligation exists or arises.

“General Partner” means NextEra Energy Partners, GP, Inc., a Delaware
corporation.
“General Partner Interest” means the non-economic management interest of the
General Partner in NEE Partners (in its capacity as general partner without
reference to any limited partner interest), which includes any and all rights,
powers and benefits to which the General Partner is entitled as provided in the
NEE Partners LP Agreement, together with all obligations of the General Partner
to comply with the terms and provisions of the NEE Partners LP Agreement. The
General Partner Interest does not include any rights to ownership or profits or
losses or any rights to receive distributions from operations or upon the
liquidation or winding-up of NEE Partners.
“generally accepted accounting principles” means generally accepted accounting
principles, as recognized by the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained on a consistent basis for the OpCo and its Subsidiaries
throughout the period indicated.
“Governmental Authority” means, as to any Person, any government (or any
political subdivision or jurisdiction thereof), court, bureau, agency, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) or other governmental authority having jurisdiction over such
Person or any of its business, operations or properties.
“Guarantee” means, as to any Person, any (a) obligations, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such indebtedness or other monetary


24

--------------------------------------------------------------------------------





obligation of the payment or performance of such indebtedness or monetary
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such indebtedness
or other monetary obligation or (iv) entered into for the purpose of assuring in
any other manner the obligation in respect of such indebtedness or other
monetary obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) Lien on
any assets of such Person securing any indebtedness or other obligation of any
other Person, whether or not such indebtedness or other monetary obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such indebtedness to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case, in the
ordinary course of business, or customary and reasonable indemnity applications
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability (after giving effect to any indemnities, rights of contribution,
subrogation or other similar rights in favor of such guarantor) in respect
thereof is determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guaranteed Parties” means, collectively, the Lenders, the Issuing Banks, the
Hedge Banks, the Cash Management Banks and the Administrative Agent.
“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA that is subject to Title IV of ERISA and that
is maintained or contributed to by the OpCo or any ERISA Affiliate or in respect
of which OpCo or any ERISA Affiliate could be reasonably expected to have
liability, other than a Multiemployer Plan.
“Guarantors” means, collectively, (a) with respect to all Obligations, OpCo and
(b) with respect to Obligations owing by Canadian Holdings, US Holdings.
“Guaranty” means, collectively, the Guaranty made by OpCo and US Holdings under
Article 9 in favor of the Agent for the benefit of the Guaranteed Parties.
“Hedge Agreement” and “Swap Contract” mean (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement,


25

--------------------------------------------------------------------------------





or any other master agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
“Hedge Bank” means any counterparty (other than a Loan Party) to a Swap Contract
permitted under Article 6.
“Honor Date” has the meaning specified in Section 3.03(b).
“Immediately Available Funds” means funds with good value on the day and in the
city in which payment is received.
“Increase Effective Date” has the meaning specified in Section 2.14(a).
“Increase Joinder” has the meaning specified in Section 2.14(c).
“Incremental Commitments” has the meaning specified in Section 2.14.
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14.
“Incremental Term Commitment” has the meaning specified in Section 2.14.
“Incremental Term Loan” has the meaning specified in Section 2.14.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04.
“Indemnity Claim” has the meaning specified in Section 11.04.
“Initial Lenders” means those Lenders listed on Schedule I as of the Agreement
Effective Date.
“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any competent court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, administrative receivership,
administration, winding-up or relief of debtors, or (b) any general assignment
for the benefit of creditors, composition, marshalling of assets for creditors,
or other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, undertaken under any U.S. Federal or state
or any foreign law.
“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the date hereof, among the Collateral Agent, the
Administrative Agent and the Additional Senior Debt Agents/Trustees parties
thereto, substantially in the form of Exhibit J hereto.


26

--------------------------------------------------------------------------------





“Interest Charges” means, for any period for which such determination is being
made, the excess of (A) the sum of (a) cash interest, cash premium payments and
other similar cash fees and charges paid or, to the extent contemplated in the
definition of “Pro Forma Effect”, deemed payable in connection with borrowed
money or in connection with the deferred purchase price of assets, in each case
to the extent treated as interest in accordance with generally accepted
accounting principles, (b) cash interest paid or, to the extent contemplated in
the definition of “Pro Forma Effect”, deemed payable with respect to
discontinued operations and (c) the portion of rent expense paid or, to the
extent contemplated in the definition of “Pro Forma Effect”, deemed payable
under Capitalized Leases that is treated as cash interest in accordance with
generally accepted accounting principles, in each case, of or by OpCo and the
Borrowers or (as applicable) US Holdings on a standalone basis for such period
over (B) any cash interest income received by OpCo and the Borrowers or (as
applicable) US Holdings on a standalone basis during such period.
“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each calendar quarter; (b) as to any Canadian Prime Rate Loan, the last
day of each calendar quarter; (c) as to any Eurodollar Rate Loan or any CDOR
Loan in respect of which the Interest Period is (i) three (3) months or less,
the last day of such Interest Period and (ii) more than three (3) months, the
date that is three (3) months from the first day of such Interest Period and, in
addition, the last day of such Interest Period and (d) as to all Loans of any
Lender, the Loan Maturity Date applicable to such Lender.
“Interest Period” means, with respect to any particular Eurodollar Rate Loan or
CDOR Loan, (a) initially, the period (i) commencing on the Borrowing Date for
such Eurodollar Rate Loan or CDOR Loan, as the case may be, and (ii) ending one
(1), two (2), three (3) or six (6) months thereafter (as selected by the
applicable Borrower); and (b) thereafter, each period (i) commencing on the last
day of the next preceding Interest Period applicable to such Eurodollar Rate
Loan or CDOR Loan, as the case may be, and (ii) ending on the last day of one of
the periods set forth above (as selected by the applicable Borrower in an
Interest Rate Notice); provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(1)
if any Interest Period would otherwise end on a day that is not a Business Day,
then such Interest Period shall instead end on the next succeeding Business Day
unless the next succeeding Business Day falls in another calendar month, in
which case the Interest Period shall end on the immediately preceding Eurodollar
Business Day; or

(2)
if any Interest Period begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of the Interest Period), then the Interest Period shall end on
the last Business Day of the calendar month at the end of such Interest Period;
and

(3)
as to the Loans of any Lender, no Eurodollar Rate Loan or CDOR Loan shall extend
beyond the Loan Maturity Date applicable to such Lender (and, in the event that
any Interest Period for a Eurodollar Rate Loan or CDOR Loan would otherwise
extend beyond the Loan Maturity Date applicable to such Lender, such



27

--------------------------------------------------------------------------------





Loan must be prepaid on the Loan Maturity Date applicable to such Lender).
“Interest Rate Notice” means a Notice given by a Borrower to the Agent (in
substantially the form set forth in Exhibit A-2) specifying such Borrower’s
election to Convert all or any portion of the Loans, or specify the Interest
Period with respect to all or any portion of any Eurodollar Rate Loans or CDOR
Loans, or continue such Loans for an additional Interest Period in accordance
with Section 2.07.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Issuance Date” has the meaning specified in Section 3.01(a).
“Issuing Banks” means, collectively each Lender that is designated by the Loan
Parties as, and agrees to become, an Issuing Bank, and “Issuing Bank” means any
of the Issuing Banks.
“L/C Advance” means each Lender’s participation in any L/C Borrowing in
accordance with its Pro Rata Share.
“L/C Application” means an application for issuance of letters of credit in such
form as shall at any time be in use at the applicable Issuing Bank.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made or
converted into an appropriate Borrowing.
“L/C Commitment” means, with respect to each Issuing Bank, the commitment of
such Issuing Bank to issue Letters of Credit from time to time under Article 3,
in an aggregate amount for such Issuing Bank not to exceed on any date the
amount set forth in Schedule I opposite such Issuing Bank’s name as its L/C
Commitment, as the same may be increased or reduced from time to time in
accordance with the terms of this Agreement.
“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


28

--------------------------------------------------------------------------------





“L/C Related Documents” means the Letters of Credit, the L/C Applications and
any other document relating to any Letter of Credit, including any Issuing
Bank’s standard form documents for letter of credit issuances.
“Lenders” means each Person who is (i) an Initial Lender, (ii) an Assuming
Lender, or (iii) any other Person that becomes an assignee of any rights and
obligations of an Initial Lender or an Assuming Lender pursuant to Section 2.11,
Section 2.14 or Section 11.06(b); provided that such Person shall be deemed to
be a Lender hereunder only so long as such Person has any rights and obligations
in any outstanding Commitments, Loan or L/C Obligation hereunder (with the
understanding that the foregoing proviso shall not derogate from any rights
conferred on such Person under the final sentence of Section 11.05).
“Letter of Credit” means any letter of credit issued by any Issuing Bank
pursuant to Section 3.01(a) for the account of a Borrower and/or any one or more
of its Subsidiaries and/or affiliates.
“LIBOR” has the meaning given such term in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, lien, security interest or other charge or
encumbrance with respect to any present or future assets of the Person referred
to in the context in which the term is used.
“Loan” means the aggregate principal amount advanced by each Lender as a Loan or
Loans to a Borrower under Section 2.01 or an L/C Borrowing under Section 3.03,
or, where the context requires, the amount thereof then Outstanding. After the
initial funding of a Loan, “Loan” means, as applicable, a portion of such Loan
that either (a) bears interest by reference to the Base Rate, or (b) bears
interest by reference to the Eurodollar Rate, and has a single Interest Period.
“Loans” means the aggregate principal amount of the Loans of all Lenders that
are Outstanding at the time referred to in the context in which the term is
used.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, if any,
(c) any agreement creating or perfecting rights in cash collateral pursuant to
the provisions of Section 4.09 of this Agreement, (d) the Guaranty, (e) the NEE
Partners Guaranty, (f) the Security Documents, (g) the Fee Letter, (h) each L/C
Related Document and (i) the Intercreditor Agreement.
“Loan Maturity Date” means, with respect to any Lender, the Commitment
Termination Date applicable to such Lender.
“Loan Parties” means, collectively, each Borrower and OpCo.
“Majority Lenders” means Lenders having more than fifty percent (50%) of the
aggregate amount of the Commitments, or, if the Commitments shall have
terminated, Lenders holding more than fifty percent (50%) of the aggregate
unpaid principal amount of the Loans, provided that the Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
“Management Services Agreement” means the Second Amended and Restated


29

--------------------------------------------------------------------------------





Management Services Agreement dated as of August 4, 2017 entered into among
OpCo, NEE Partners, NEE Operating GP and NextEra Energy Management Partners, LP,
as in effect on the Agreement Effective Date and without giving effect to any
amendments that would have a Material Adverse Effect.
“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s capital stock to the extent that it is (i) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any indebtedness or other liability of such Person, (A) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (B) at
the option of any Person other than such Person, or (C) upon the occurrence of a
condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings, or (ii) presently convertible into
Mandatorily Redeemable Stock.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial position or results of operation of the Loan Parties and their
Subsidiaries, taken as a whole; (b) any Loan Party’s ability to perform its
obligations under any Loan Document to which it is a party; or (c) the validity
or priority of the Liens created by the Loan Documents or the ability of the
Lenders or the Agent to enforce its rights and remedies under the Loan
Documents.
“Material Project Company” means any Project Company that, individually or
together with any other Project Company that is in default under any of its
Funded Debt or that is then the subject of an Insolvency Proceeding, made
Restricted Payments, directly or indirectly, to OpCo in an amount equal to or
greater than 30% of the Covenant Cash of OpCo during the most recently completed
Measurement Period.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of OpCo or US Holdings, as applicable.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the Issuing Banks with respect
to Letters of Credit issued and outstanding at such time, (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 4.09(a)(i), (a)(ii) or (a)(iii), an
amount equal to 100% of the Outstanding Amount of all L/C Obligations, and (iii)
otherwise, an amount determined by the applicable Agent and the applicable
Issuing Bank in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) of ERISA to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute or has within any of the
preceding five plan years contributed or had an obligation to contribute.
“NEE Operating GP” means NextEra Energy Operating Partners GP, LLC, a Delaware
limited liability company and the general partner of OpCo.
“NEE Partners” means NextEra Energy Partners, LP, a Delaware limited
partnership.


30

--------------------------------------------------------------------------------





“NEE Partners Guaranty” means the Amended and Restated Guaranty Agreement, dated
as of the date hereof, from NEE Partners in favor of the Administrative Agent,
substantially in the form of Exhibit D hereto.
“NEE Partners LP Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of NextEra Energy Partners, LP, dated as of August 4, 2017,
by and between NextEra Energy Partners GP, Inc. and NextEra Energy Equity
Partners, LP, as amended through the date of this Agreement, and as it may be
further amended, supplemented or restated from time to time.
“NEER” means NextEra Energy Resources, LLC, a Delaware limited liability
company.
“Net Cash Proceeds” means, with respect to the incurrence or issuance of any
indebtedness by any Loan Party, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the fees,
underwriting discounts and commissions, taxes, and other reasonable and
customary out-of-pocket costs and expenses, incurred by such Loan Party in
connection therewith.
“Non-Consenting Lender” has the meaning specified in Section 2.11(b).
“Non-Defaulting Lenders” means, at any particular time, each Lender that is not
a Defaulting Lender at such time.
“Notes” means the promissory notes, if any, as may be issued pursuant to
Section 2.10, including any promissory notes delivered in substitution or
exchange thereof.
“Notice” has the meaning specified in Section 11.02.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, any
Additional Senior Debt Agreements (as defined in the Intercreditor Agreement) or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Additional Senior Debt (as defined in the
Intercreditor Agreement), in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any debtor relief laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations; provided further that, for the purposes of the NEE Partner
Guaranty, “Obligations” shall be limited to Obligations arising under this
Agreement and the related Loan Documents and shall not include any Obligations
arising under any Additional Senior Debt Agreement or in respect of any
Additional Senior Debt.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OID” has the meaning specified in Section 2.14(c).


31

--------------------------------------------------------------------------------





“OpCo Funded Debt” means, as of any date of determination, Funded Debt of OpCo
and its Subsidiaries (but not including any Funded Debt of the Project
Companies).
“OpCo General Partner Interest” means the non-economic management interest of
NEE Operating GP in OpCo (in its capacity as general partner without reference
to any limited partner interest), which includes any and all rights, powers and
benefits to which the OpCo General Partner is entitled as provided in the Second
Amended and Restated Agreement of Limited Partnership of OpCo (the “OpCo
Partnership Agreement”), together with all obligations of the OpCo General
Partner to comply with the terms and provisions of the OpCo Partnership
Agreement.
“OpCo Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Covenant Cash Flow of OpCo to (b) Interest Charges of OpCo, in
each case, for the most recently completed Measurement Period.
“OpCo Leverage Ratio” means, as of any date of determination, the ratio of (a)
OpCo Funded Debt as of such date to (b) Adjusted Covenant Cash Flow of OpCo for
the most recently completed Measurement Period.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.12, 4.03 or 4.04).
“Outstanding” means, as of any date (i) with respect to any Loan, the aggregate
unpaid principal amount of such Loan as of such date, and (ii) with respect to
any Letter of Credit, the Dollar Equivalent amount of L/C Obligations
outstanding in respect of such Letter of Credit


32

--------------------------------------------------------------------------------





as of such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent or the applicable Issuing Bank, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in Canadian Dollars, the rate of interest per
annum at which overnight deposits in Canadian Dollars, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Parties” and “Party” have the meanings specified in the Preamble.
“Patriot Act” has the meaning specified in Section 11.14.
“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002 of
ERISA and any successor entity or entities having similar responsibilities.
“Permitted Liens” has the meaning specified in Section 6.15.
“Permitted Refinancing Indebtedness” has the meaning specified in Section
6.14(d).
“Person” means any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.
“Platform” has the meaning specified in Section 11.02(b).
“Pledged Equity” has the meaning specified in the U.S. Security Agreement or the
Canadian Security Agreement, as the case may be.
“Pro Forma Compliance” means, with respect to any covenant, term or condition of
this Agreement or any of the other Loan Documents, after giving Pro Forma Effect
to any disposition or acquisition upon the applicable Loan Party’s compliance
with such covenant, term or condition, the applicable Loan Party shall be in
compliance with the relevant covenant, term or condition, as written.
“Pro Forma Effect” means, when calculating compliance with the financial
covenants contained in Section 6.13, the effect of any disposition or
acquisition, determined in accordance with the following rules:
1.if, during any Measurement Period, any Loan Party disposes of any Equity
Interests in a Project Company or OpCo or any of its Subsidiaries (including any
Project Company) disposes of any property with a value in excess


33

--------------------------------------------------------------------------------





of US$5,000,000, the determination of Covenant Cash Flow shall be made on the
basis of the financial information most recently delivered to the Agent and the
Lenders pursuant to Section 6.04(a), (b) or (c) and shall assume that such
disposition (and any associated prepayment of the Loans) occurred on, and any
interest savings thereon accrued from and after, the first day of the
Measurement Period in which such disposition first occurred (which, for
avoidance of doubt, shall account, not only for the loss of revenues, if any,
but as well for the expense savings expected to be realized), in each case as
reasonably determined by the Loan Parties; and


2.    (a) if, during any Measurement Period, (x) any Loan Party or any of its
Subsidiaries acquires any Equity Interests in any Project Company, or (y) any
Loan Party or any of its Subsidiaries (including any Project Company) acquires
any property with a value in excess of US$5,000,000, the determination of
Covenant Cash Flow shall be made on the basis of the financial information most
recently delivered to the Agent and the Lenders pursuant to Section 6.04(a), (b)
or (c); provided, that:


(i)    for the relevant Acquisition Date and the Measurement Period in which
such acquisition first occurs, that portion of the Covenant Cash Flow derived or
to be derived from the acquired Equity Interests and/or other property shall be
equal to the amount projected therefor by the Loan Parties for the four (4)
fiscal quarters to occur immediately after the Measurement Period in which such
acquisition first occurs;


(ii)     for each of the four (4) Measurement Periods to occur immediately after
the Measurement Period in which such acquisition first occurs, the Covenant Cash
Flow shall progressively include the actual amount of Covenant Cash received by
OpCo and US Holdings, as the case may be, and derived or to be derived from the
acquired Equity Interests and/or other property, in each fiscal quarter
thereafter to occur (as each such fiscal quarter elapses) together with the Loan
Parties’ projections of such Covenant Cash Flow in the unexpired quarters
thereafter to occur until four (4) full fiscal quarters shall have elapsed;


(iii)    for the Measurement Period in which such acquisition first occurs and
for each of the four (4) Measurement Periods to occur immediately thereafter,
the actual Covenant Cash Flow derived from the acquired asset from the
applicable Acquisition Date to the end of the Measurement Period in which such
acquisition first occurs shall be disregarded for the purpose of determining
compliance with the financial covenants contained in Section 6.13;


(iv)     for the purpose of projecting the interest to accrue on any associated
borrowing of the Loans or any other indebtedness incurred for the purpose of
making such Acquisition, the Borrowers shall assume that the interest rate
applicable to such borrowing as of the applicable borrowing date shall apply for
the entire term of such projections; provided that, to the extent that as of the


34

--------------------------------------------------------------------------------





date of any supplemental determination thereof, the rate applicable to such
borrowing has changed upon the conversion or continuation of any Interest Period
applicable to such borrowing, such new rate shall be the rate applicable for any
remaining projections in respect of such borrowing, but shall be similarly
adjusted if the applicable interest rate is different as of any subsequent date
of determination; and


(v)     all projections made with respect to any indebtedness after the date of
borrowing shall also take into account all prepayments made prior to the date of
such determination;


in each case as reasonably determined by the Loan Parties; and


(b)     in respect of a Qualifying Project during any Measurement Period, the
determination of Covenant Cash Flow shall be made on the basis of the financial
information most recently delivered to the Agent and the Lenders pursuant to
Section 6.04(a), (b) or (c); provided, that :


(i)    for each applicable Measurement Period prior to the Commercial Operation
Date of such Qualifying Project (but including the fiscal quarter in which such
Commercial Operation Date occurs), an amount to be approved by the
Administrative Agent (such approval not to be unreasonably conditioned, delayed
or withheld) as the projected Covenant Cash Flow of OpCo and US Holdings and
their respective Subsidiaries with respect to such Qualifying Project for the
four (4) fiscal quarters to occur immediately after such Measurement Period,
which may, at the Loan Parties’ option, be added to actual Covenant Cash Flow
for the relevant Measurement Period; provided that if the actual Commercial
Operation Date for any Qualifying Project does not occur by the scheduled
Commercial Operation Date for such Qualifying Project, then the foregoing amount
shall be reduced, for fiscal quarters ending after the scheduled Commercial
Operation Date to (but excluding) the first full quarter after its actual
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or delay then estimated by
the Loan Parties, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days, but
not more than 270 days, 50%, (iv) longer than 270 days, but not more than 365
days, 75%, and (v) longer than 365 days, 100%; provided, further, that the
actual Covenant Cash Flow derived from the relevant Qualifying Project prior to
the Commercial Operation Date for such Qualifying Project shall be disregarded
for the purpose of determining compliance with the financial covenants contained
in Section 6.13;


(ii)     beginning with the first full Measurement Period following the
Commercial Operation Date of such Qualifying Project, and for each of the two
(2) Measurement Periods to occur immediately thereafter, (x) an amount equal to
the projected Covenant Cash Flow of OpCo and US Holdings and their respective
Subsidiaries attributable to such Qualifying Project (determined in the same


35

--------------------------------------------------------------------------------





manner as set forth in clause (i) above) for the balance of the four (4) full
fiscal quarter period following such Commercial Operation Date may, at the Loan
Parties’ option, be added to the actual Covenant Cash Flow of OpCo and US
Holdings for such fiscal periods, and (y) the projected Covenant Cash Flow shall
progressively include the actual amount of Covenant Cash Flow received by OpCo
and US Holdings, as the case may be, and derived or to be derived from the
relevant Qualifying Project, in each fiscal quarter thereafter to occur (as each
such fiscal quarter elapses) together with the Loan Parties’ projections of such
Covenant Cash Flow in the unexpired quarters thereafter to occur until four (4)
full fiscal quarters shall have elapsed;


(iii)     for the purpose of projecting the interest to accrue on any associated
borrowing of the Loans or any other indebtedness incurred to finance such
Qualifying Project, the Borrowers shall assume that the interest rate applicable
to such borrowing as of the applicable borrowing date shall apply for the entire
term of such projections; provided that, to the extent that as of the date of
any supplemental determination thereof, the rate applicable to such borrowing
has changed upon the conversion or continuation of any Interest Period
applicable to such borrowing, such new rate shall be the rate applicable for any
remaining projections in respect of such borrowing, but shall be similarly
adjusted if the applicable interest rate is different as of any subsequent date
of determination; and


(iv)     all projections made with respect to any indebtedness after the date of
borrowing shall also take into account all prepayments made prior to the date of
such determination;


in each case as reasonably determined by the Loan Parties; provided that (x) no
such adjustments shall be allowed with respect to any Qualifying Project unless,
not later than 15 days or such lesser number of days as may be agreed to by the
Administrative Agent in its sole discretion prior to the delivery of the
relevant Compliance Certificate required to be delivered pursuant to Section
6.04(b) or (c), to the extent any adjustments in respect of any Qualifying
Project will be made to Covenant Cash Flow in determining compliance with
Section 6.13, the Loan Parties shall have delivered to the Administrative Agent
a Certificate in the form of Exhibit H (which, for the avoidance of doubt,
shall, in the case of any particular Qualifying Project, be required to be
delivered only once which shall be prior to the first Measurement Period for
which Covenant Cash Flow is to be adjusted as aforesaid in respect of such
Qualifying Project), and prior to the date such Compliance Certificate is
required to be delivered, the Administrative Agent shall have approved (such
approval not to be unreasonably withheld, conditioned or delayed) such
projections; and (y) the aggregate Pro Forma Effect upon Covenant Cash Flow
attributable to such Qualifying Project during any Measurement Period shall not
exceed 30% of actual Covenant Cash Flow for the Measurement Period in which such
determination is being made.
“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal) at such time of such Lender’s Commitment divided by the
combined


36

--------------------------------------------------------------------------------





Commitments of all of the Lenders at such time.
“Project” has the meaning specified in the definition of “Project Company”.
“Project Company” means (a) each entity listed on Schedule 5.14, and (b) any new
direct or indirect Subsidiary or any joint venture of any Loan Party that, after
the Agreement Effective Date, is created or acquired by any Loan Party and is
the direct or indirect owner or lessee, or intended to become the direct or
indirect owner, lessee or developer of all or any portion of any generating,
transmission, distribution or other operating assets, or assets relating thereto
(in each such case, a “Project”), together with the direct and indirect parents
and subsidiaries of such Person, but excluding any Loan Party and any direct or
indirect owner of any Equity Interest in any such Loan Party.
“Project Company HoldCo” means, in respect of any Project Company, a direct or
indirect parent entity of such Project Company that is the Borrower in respect
of any Backleverage Indebtedness with respect to such Project Company.
“Project Company HoldCo Parent” means, in respect of any Project Company HoldCo,
a direct or indirect parent entity of such Project Company HoldCo that is
required to, or would be customarily expected to, provide a guarantee and/or
encumber its assets in connection with any Backleverage Indebtedness with
respect to such Project Company.
“Project-Level Indebtedness” means any Funded Debt or other debt or equity
financing (including, without limitation, any tax-equity financing) of the
Project Companies, including any extension, renewal, replacement or refinancing
thereof from time to time.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding US$10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Project” means the construction or expansion of any capital project
of the Borrowers or any of their respective Subsidiaries, which satisfies the
following: (a) the aggregate capital cost of which exceeds, or is reasonably
expected by the Borrowers to exceed, $10,000,000, and (b) for which there is a
defined start date and identifiable completion date. Without limiting the
generality of the foregoing, “Qualifying Project” shall include capital assets
acquired by a Person that is not a Subsidiary to which a Loan Party has made a
capital contribution and has, or after such capital contribution will have,
directly or indirectly, an equity interest, to fund such Loan Party’s pro rata
share of the acquisition, construction, development, replacement, expansion of,
or addition or improvement to, such capital assets, if and to the extent such
acquisition, construction, development, replacement, expansion of, or addition
or improvement is made to increase over the long-term, the operating capacity,
operating income or operating cash flow of such Person from the operating
capacity or operating income of the Loan Parties and their Subsidiaries or such
Person, as the case may be, existing immediately prior to such acquisition,
construction, development, replacement, expansion, addition, improvement or
capital contribution. For purposes of this definition, “long-term” generally
refers to a period of not less than twelve (12) months.


37

--------------------------------------------------------------------------------





“Rating Agency” means any of Fitch Ratings, Moody’s Investors Service, Inc. or
S&P Global Ratings, a Standard & Poor’s Financial Services LLC business.
“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.
“Register” has the meaning specified in Section 11.06(c).
“Regulations A, D, U and X” means, respectively, Regulations A, D, U and X of
the Federal Reserve Board, as the same may be modified and supplemented and in
effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.
“Removal Effective Date” has the meaning specified in Section 10.07(b).
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or final, non-appealable determination of an
arbitrator or of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Resignation Effective Date” has the meaning specified in Section 10.07(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 7.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of a Borrower so designated by any of the foregoing officers in a notice to the
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revaluation Date” means with respect to any Obligation denominated in Canadian
Dollars, each of the following: (a) the date of each Borrowing and repayment
hereunder, and each Interest Payment Date, and (b)(i) each date of issuance of
any such Letter of Credit, (ii) each date of an amendment to any such Letter of
Credit having the effect of increasing the amount thereof, and (iii) each date
of any payment by the applicable Issuing Bank of any such


38

--------------------------------------------------------------------------------





Letter of Credit, and (c) such additional dates as the Agent or any applicable
Issuing Bank shall determine or the Majority Lenders shall require.
“RoFo Agreement” means the Amended and Restated Right of First Offer Agreement
dated as of August 4, 2017 entered into among NEE Partners, OpCo and NEER as in
effect on the Agreement Effective Date and without giving effect to any
amendments that would have a Material Adverse Effect.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Section 6.14
that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” has the meaning specified in the Intercreditor Agreement.
“Security Agreement” means the Canadian Security Agreement and the U.S. Security
Agreement.
“Security Agreement Supplement” has the meaning specified in Section 19(b) of
the U.S. Security Agreement.
“Security Documents” has the meaning given such term in the Intercreditor
Agreement.
“Senior Creditors” has the meaning specified in the Intercreditor Agreement.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 9.10).


39

--------------------------------------------------------------------------------





“Spot Rate” for any currency means the foreign exchange rate that the Agent or
the applicable Issuing Bank, determines to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Agent or the Issuing Bank may obtain such spot rate from another financial
institution designated by the Agent or the Issuing Bank if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Issuing Bank may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in Canadian Dollars.
“Standard & Poor’s” means S&P Global Ratings, a Standard & Poor’s Financial
Services LLC business.
“Subsidiary” means any corporation, association, trust, limited liability
company, limited partnership or other business entity of which any Loan Party
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes) of the outstanding Voting
Stock (including through the direct or indirect ownership of a majority of the
capital and profits or equity interest).
“Swap Contract” has the same meaning as “Hedge Agreement” above.
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in the immediately preceding clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include, but need not
be limited to, a Lender or any Affiliate of a Lender).
“Synthetic Lease Obligation” means the monetary obligation of OpCo or US
Holdings, as applicable, or any of its Subsidiaries under (a) a so-called
synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third-Party Provided Funded Debt” has the meaning specified in Section 6.14(e).


40

--------------------------------------------------------------------------------





“Total Assets” means, as at any date of determination, the assets of OpCo and
its Subsidiaries or US Holdings, as applicable, determined on a consolidated
basis and without duplication.
“Total Capitalization” means, in respect of OpCo or US Holdings, as the case may
be, the sum of Funded Debt plus equity appearing on the consolidated balance
sheet of OpCo or US Holdings, as the case may be, and their respective
consolidated Subsidiaries (including without limitation, common equity,
preferred stock and any such other equity classifications as may be permitted by
generally accepted accounting principles), prepared as of the end of a fiscal
quarter in accordance with generally accepted accounting principles consistent
with those applied in preparation of OpCo’s or US Holdings’, as the case may be,
financial statements (other than as consolidated on the balance sheet of OpCo or
US Holdings, as the case may be, and their respective Subsidiaries solely as a
result of the operation of the variable interest entity provisions in FASB ASC
810, and without giving effect to any change to Funded Debt or equity as a
result of the operation of FASB ASC 715).
“Tracking Interests” means classes of Equity Interests that are entitled to
distributions for specifically identified assets but do not carry any preferred
return or other preferred interest.
“Type” has the meaning specified in Section 1.02(h).
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unrestricted Project Company” means, in connection with any Project-Level
Indebtedness or Backleverage Indebtedness of any Project or Projects, any
Project Company (other than any tax equity partnership) in the group of Project
Companies associated with such Project or Projects that is not required to, or
would not be customarily expected to, provide a guarantee and/or encumber its
assets in connection with such Project-Level Indebtedness or Backleverage
Indebtedness. For the avoidance of doubt, “Unrestricted Project Company” shall
not include any Project Company HoldCo or Project Company HoldCo Parent.
“US Holdings Funded Debt” means, as of any date of determination, Funded Debt of
US Holdings and its Subsidiaries (but not including any Funded Debt of the
Project Companies).
“US Holdings Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Adjusted Covenant Cash Flow of US Holdings to (b) Interest
Charges of US Holdings, in each case, for the most recently completed
Measurement Period.


“US Holdings Leverage Ratio” means, as of any date of determination, the ratio
of (a) US Holdings Funded Debt as of such date (excluding US Holdings’ Guarantee
of the Canadian Holdings Funded Debt hereunder) to (b) Adjusted Covenant Cash
Flow of US Holdings for the most recently completed Measurement Period.




41

--------------------------------------------------------------------------------





“U.S. Security Agreement” means that certain Amended and Restated Security
Agreement, dated as of the date hereof, by and among US Holdings, OpCo and the
Collateral Agent, in substantially the form of Exhibit E-2 hereto.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (ii) of Section 4.08(g).
“Voting Stock” means stock or similar interest of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
“Withholding Agent” means the Loan Parties and the Agents.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Rules of Interpretation.
(a)
A reference to any document or agreement shall include such document or
agreement, including any schedules or exhibits thereto, as any of same may be
amended, modified or supplemented from time to time in accordance with its terms
and the terms of this Agreement.

(b)
The singular includes the plural and the plural includes the singular.

(c)
A reference to any law includes any amendment or modification to such law.

(d)
A reference to any Person includes its permitted successors and permitted
assigns.

(e)
The words “include,” “includes” and “including” are not limiting.

(f)
References to any particular “Article,” “Section,” “Preamble,” “Schedule” or
“Exhibit” refers to the corresponding Article, Section, Preamble, Schedule or
Exhibit of this Agreement unless otherwise indicated.

(g)
The words “herein,” “hereof,” “hereunder,” “hereto” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(h)
Loans hereunder are distinguished by “Type”. The “Type” of a Loan refers to
whether



42

--------------------------------------------------------------------------------





such Loan is a Base Rate Loan, a Canadian Prime Rate Loan, a Eurodollar Rate
Loan or a CDOR Loan, each of which constitutes a Type.

Section 1.03    Accounting Matters. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with generally accepted accounting principles, as in effect from time
to time; provided that, if OpCo notifies the Agent that OpCo requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Agreement Effective Date in generally accepted accounting
principles or in the application thereof on the operation of such provision (or
if the Agent notifies OpCo that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such Notice is
given before or after such change in generally accepted accounting principles or
in the application thereof, then (a) such provision shall be interpreted on the
basis of generally accepted accounting principles as in effect and applied
immediately before such change shall have become effective until such Notice
shall have been withdrawn or such provision amended in accordance therewith and
(b) OpCo shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations made before and
after giving effect to such change in generally accepted accounting principles.

Section 1.04    Exchange Rates; Dollar Equivalents.
(a)
The Agent or the applicable Issuing Bank, as applicable, shall determine the
Spot Rate as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts determined in Canadian Dollars. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. The applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be the Dollar Equivalent
amount as so determined by the Agent or the applicable Issuing Bank, as
applicable.

(b)
Whenever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Canadian Dollars, such amount shall be the Dollar Equivalent of
such Dollar amount (rounded to the nearest unit of Canadian Dollars, with 0.5 of
a unit being rounded upward), as determined by the Agent or the applicable
Issuing Bank, as applicable.


Section 1.05    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of such Letter of Credit in effect at such time; provided, however,
with respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.


43

--------------------------------------------------------------------------------






ARTICLE 2
LOANS

Section 2.01    Commitments to Lend. Each Lender severally agrees, on the terms
of this Agreement, to make Loans in Dollars or Canadian Dollars to the Borrower
requesting such Loans for a period commencing on the Agreement Effective Date
and terminating on the Commitment Termination Date applicable to such Lender, in
an aggregate amount Outstanding at any one time (together with such Lender’s
participations at such time in any Outstanding L/C Obligations) not to exceed
such Lender’s Commitment. The Dollar Equivalent amount of the aggregate
principal amount (without duplication) of all Loans and L/C Obligations at any
one time Outstanding shall not exceed the aggregate amount of the Commitments at
such time. Within the limits of the Commitment of each Lender, the Borrowers may
borrow under this Section 2.01, prepay pursuant to Section 2.09 and re-borrow
under this Section 2.01.

Section 2.02    Notice and Manner of Borrowing.
(a)
Each Borrower shall give a Borrowing Notice in substantially the form of
Exhibit A-1 (or telephonic notice, promptly confirmed in writing) to the Agent
prior to 11:00 a.m., New York, New York time (i) on the proposed Borrowing Date
in the case of a Base Rate Loan or Canadian Prime Rate Loan and (ii) at least
three (3) Eurodollar Business Days prior to the proposed Borrowing Date in the
case of a Eurodollar Rate Loan or CDOR Loan, specifying (A) the Borrowing Date
(which shall be a Business Day), (B) whether the requested Borrowing is of a
Base Rate Loan, Canadian Prime Rate Loan, Eurodollar Rate Loan or CDOR Loan, or
any combination thereof as permitted under the terms of this Article 2, and the
amount of each and (C) in the case of each Eurodollar Rate Loan and CDOR Loan,
the initial Interest Period applicable thereto. The Agent shall give written or
telephonic notice (confirmed in writing) to each Lender promptly upon receipt of
such notice and, in the case of any requested Loan to be denominated in Canadian
Dollars, to the Canadian Agent. Each Lender shall, in the case of any Loan
denominated in Dollars, not later than 1:00 p.m., New York, New York time, on
each Borrowing Date hereunder, make Immediately Available Funds in the amount of
such Lender’s Loan available to the Agent at the office of the Agent, at its
address set forth in Schedule I. Each Lender shall, in the case of any Loan
denominated in Canadian Dollars, not later than 1:00 p.m., Toronto Ontario time,
on each Borrowing Date hereunder, make Immediately Available Funds in the amount
of such Lender’s Loan available to the Canadian Agent at the office of the
Canadian Agent, at its address set forth in Schedule I. After the Agent’s or
Canadian Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Section 7.02, the Agent or Canadian Agent will make such
funds available to the applicable Borrower by crediting such Borrower’s general
deposit account with the Agent or Canadian Agent, as applicable.

(b)
Any notice delivered or given by a Borrower to the Agent as provided in this
Section 2.02 shall be irrevocable and binding upon such Borrower upon receipt by
the Agent. Each Borrowing shall be in the principal amount of US$10,000,000 or
Cdn.$10,000,000 (as applicable) or any larger integral multiple of US$1,000,000
or Cdn.$1,000,000 (as applicable) or, in either case, the Dollar Equivalent
thereof if in Canadian Dollars. In no event shall a Borrower select Interest
Periods and Types of



44

--------------------------------------------------------------------------------





Loans which would have the result that there shall be more than ten (10)
different Interest Periods for Loans outstanding at the same time (for which
purpose Interest Periods for Loans of different Types shall be deemed to be
different Interest Periods even if the Interest Periods begin and end on the
same dates).
(c)
Unless the Agent or Canadian Agent, as applicable, shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Agent or Canadian Agent, as applicable, such Lender’s ratable
portion of such Borrowing, the Agent or Canadian Agent, as applicable, may
assume that such Lender has made such portion available to the Agent or Canadian
Agent, as applicable, on the date of such Borrowing in accordance with
Section 2.02(a) and the Agent or Canadian Agent, as applicable, may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent or Canadian Agent, as
applicable, such Lender and the applicable Borrower severally agree to repay to
the Agent or Canadian Agent, as applicable, forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Agent or Canadian Agent, as applicable, at (i) in the
case of such Borrower, the interest rate applicable at the time to Borrowings of
such Type and (ii) in the case of such Lender, the Overnight Rate. If such
Lender shall repay to the Agent or Canadian Agent, as applicable, such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.

(d)
The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan on such date, but neither any Lender nor the Agent shall be responsible
for the failure of any other Lender to make a Loan to be made by such other
Lender.


Section 2.03    Facility Fee. OpCo, for the account of the Borrowers, agrees to
pay or cause to be paid to the Agent for account of each Lender a per annum
Facility Fee (the “Facility Fee”) on the daily average amount of such Lender’s
Commitment, for the period from and including the Agreement Effective Date (or
such later date as such Lender incurs a Commitment hereunder) to but not
including the later of the date such Lender’s Commitment is terminated and the
repayment of the Loans in full, equal to the Applicable Rate multiplied by the
daily average amount of such Lender’s Commitment for such period; provided that,
for any period during which a Lender is a Defaulting Lender, such Defaulting
Lender shall not be entitled to receive any Facility Fee (and OpCo shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
The Facility Fee shall be payable to the Agent for account of each Lender (a)
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2017, and (b) on the earlier of (i) the
date the Commitments are terminated in full and (ii) the Loan Maturity Date of
the applicable Lender.


45

--------------------------------------------------------------------------------






Section 2.04    Interest.
(a)
Each of the Loans shall bear interest at the following rates:

(i)
To the extent that all or any portion of any Loan is a Base Rate Loan, such Loan
or such portion shall bear interest at a rate per annum equal to the sum of (A)
the Base Rate, plus (B) the Applicable Rate.

(ii)
To the extent that all or any portion of any Loan is a Canadian Prime Rate Loan,
such Loan or such portion shall bear interest at a rate per annum equal to the
sum of (A) the Canadian Prime Rate, plus (B) the Applicable Rate.

(iii)
To the extent that all or any portion of any Loan is a Eurodollar Rate Loan,
such Loan or such portion shall bear interest during each applicable Interest
Period at a rate per annum equal to the sum of (A) the Eurodollar Rate, plus (B)
the Applicable Rate.

(iv)
To the extent that all or any portion of any Loan is a CDOR Loan, such Loan or
such portion shall bear interest during each applicable Interest Period at a
rate per annum equal to the sum of (A) CDOR, plus (B) the Applicable Rate.

(b)
Each Borrower promises to pay interest on each Loan made to it or any portion
thereof Outstanding in arrears on (i) each Interest Payment Date applicable to
such Loan and (ii) upon the payment or prepayment thereof or the Conversion
thereof to a Loan of another Type (but only on the principal amount so paid,
prepaid or Converted).

(c)
Overdue principal of the Loans, and to the extent permitted by applicable law,
overdue interest on the Loans and all other overdue amounts payable hereunder or
under any Notes as may be issued hereunder, shall bear interest payable on
demand, in the case of (i) overdue principal of or overdue interest on any Loan,
at a rate per annum equal to two percent (2%) above the rate then applicable to
such Loan and (ii) any other overdue amounts, at a rate per annum equal to two
percent (2%) above the Base Rate, in each case until such amount shall be paid
in full (after, as well as before, judgment).


Section 2.05    Computation of Interest and Fees.
(a)
The Agent shall give prompt Notice to the applicable Borrower and the Lenders of
the applicable interest rate determined by the Agent for purposes of
Section 2.04(a)(i), (ii) or (iii).

(b)
In the event, prior to the commencement of any Interest Period relating to any
Eurodollar Rate Loans or CDOR Loans, any Lender (in this context, an “Affected
Lender”) determines that (i) adequate and reasonable methods do not exist for
ascertaining the Eurodollar Rate or CDOR, as the case may be, that would
otherwise determine the rate of interest to be applicable to any Eurodollar Rate
Loans or CDOR Loans or (ii) the Eurodollar Rate or CDOR will not adequately
reflect the cost to such Affected Lender of making, funding or maintaining its
Eurodollar Rate Loans or CDOR Loans, during any Interest Period, such Affected
Lender shall forthwith give Notice of such determination



46

--------------------------------------------------------------------------------





(which shall be conclusive and binding on the applicable Borrower) to the
applicable Borrower and the Agent. In the event that the Agent receives such
notices from Affected Lenders who collectively comprise the Majority Lenders,
the Agent shall forthwith give Notice of such fact to the applicable Borrower
and the Lenders, and as a result thereof, (x) any Interest Rate Notice with
respect to Eurodollar Rate Loans or CDOR Loans, as the case may be, shall be
automatically withdrawn and any Interest Rate Notice shall be deemed a request
for a Base Rate Loan or a Canadian Prime Rate Loan, as applicable, to the
requested currency, (y) each Eurodollar Rate Loan or CDOR Loan will
automatically, on the last day of the then current Interest Period thereof,
become a Base Rate Loan or a Canadian Prime Rate Loan, as applicable, to the
requested currency, and (z) the obligations of the Lenders to make Eurodollar
Rate Loans or CDOR Loans, as the case may be, shall be suspended until the
Majority Lenders determine that the circumstances giving rise to such suspension
no longer exist, whereupon the Agent, upon the instruction of the Majority
Lenders, shall so notify the applicable Borrower and the Lenders. Each Affected
Lender agrees that it shall forthwith give Notice of such fact to the Borrowers
and the Agent at such time as the circumstances described in the first sentence
of this Section 2.05(b) no longer pertain to it.
(c)
On the date on which the aggregate unpaid principal amount of Eurodollar Rate
Loans or CDOR Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than US$10,000,000 or Cdn.$10,000,000 (as
applicable), such Loans shall automatically Convert into Base Rate Loans or
Canadian Prime Rate Loans, as applicable.

(d)
Upon the occurrence and during the continuance of any Event of Default (i) each
Eurodollar Rate Loan and CDOR Loan will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Loan, or a
Canadian Prime Rate Loan, as applicable, to the requested currency and (ii) the
obligation of the Lenders to make, or to Convert Loans into, Eurodollar Rate
Loans or CDOR Loans, as the case may be, shall be suspended.

(e)
If, as a result of any restatement of or other adjustment to the financial
statements of OpCo or for any other reason, the Borrowers or the Lenders
determine that (i) the OpCo Leverage Ratio as calculated by the Borrowers as of
any applicable date was inaccurate and (ii) a proper calculation of the OpCo
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders or the Issuing Banks, as the case may
be, promptly within five (5) Business Days of demand by the Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
either Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Agent, any Lender or any Issuing Bank), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of any Agent, any Lender
or any Issuing Bank, as the case may be, under Section 3.03(c), 3.07(b) or
2.04(c) or under Article 8. The Borrowers’ obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.



47

--------------------------------------------------------------------------------






Section 2.06    Commitment Reduction.
The Borrowers shall have the right, exercisable at any time and from time to
time, upon two (2) Business Days written notice to the Agent (or telephonic
notice promptly confirmed in writing), to terminate in whole or reduce in part
the Commitments; provided that each partial reduction of the Commitments shall
be in an amount of US$10,000,000 or integral multiples of US$1,000,000 in excess
thereof and applied to reduce the Commitments of the Lenders ratably in
accordance with their respective Commitments; and provided further that the
Commitments may not be reduced to any amount less than the aggregate principal
amount (without duplication) of all Loans and L/C Obligations Outstanding at the
time of any such reduction.

Section 2.07    Interest Rate Conversion and Continuation Options.
(a)
Each Borrower may, subject to Section 2.05(b), Section 2.05(d) and Section 4.03,
elect from time to time to Convert all or any portion of any Loan made to it to
a Loan of another Type available for the same currency, provided that (i) with
respect to any such Conversion of all or any portion of any Eurodollar Rate Loan
or CDOR Loan to a Base Rate Loan or Canadian Prime Rate Loan, such Borrower
shall give the Agent an Interest Rate Notice (or telephonic notice promptly
confirmed in writing) at least one (1) Business Day prior to such Conversion;
(ii) in the event of any Conversion of all or any portion of a Eurodollar Rate
Loan or CDOR Loan into a Loan of another Type prior to the last day of the
Interest Period relating thereto, such Borrower shall indemnify each Lender in
respect of such Conversion in accordance with Section 4.07; (iii) with respect
to any such Conversion of all or any portion of a Base Rate Loan or a Canadian
Prime Rate Loan to a Eurodollar Rate Loan or CDOR Loan, such Borrower shall give
the Agent an Interest Rate Notice (or telephonic notice promptly confirmed in
writing) at least three (3) Eurodollar Business Days prior to such election, and
such Conversion shall be effective on the first day of an Interest Period; and
(iv) no Loan may be Converted into a Eurodollar Rate Loan or CDOR Loan when any
Default has occurred and is continuing. All or any part of any Loans of any Type
may be Converted as specified herein, provided that partial Conversions shall be
in an aggregate principal amount of US$10,000,000 or Cdn.$10,000,000 (as
applicable) or any larger integral multiple of US$1,000,000 or Cdn.$1,000,000
(as applicable). The Agent shall notify the Lenders promptly of each such
Interest Rate Notice made by a Borrower. Each Interest Rate Notice relating to
the Conversion of all or any portion of any Base Rate Loan or Canadian Prime
Rate Loan to a Eurodollar Rate Loan or CDOR Loan shall be irrevocable by the
applicable Borrower.

(b)
Eurodollar Rate Loans and CDOR Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
applicable Borrower with the notice provisions contained in Section 2.07(a);
provided that no Eurodollar Rate Loan or CDOR Loan may be continued as such when
any Default has occurred and is continuing, but shall be automatically Converted
to a Base Rate Loan, or a Canadian Prime Rate Loan, as applicable, on the last
day of the first Interest Period that ends during the continuance of any Default
of which the officers of the Agent active upon the applicable Borrower’s account
have actual knowledge. The Agent shall notify the Lenders promptly when any such
automatic Conversion contemplated by this Section 2.07 is scheduled to occur.



48

--------------------------------------------------------------------------------





(c)
Any Conversion to or from Eurodollar Rate Loans or CDOR Loans shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Rate Loans and CDOR
Loans having the same Interest Period shall not be less than US$10,000,000 or
Cdn.$10,000,000 (as applicable) or any integral multiple of US$1,000,000 or
Cdn.$1,000,000 (as applicable) in excess thereof.

(d)
Except to the extent otherwise expressly provided herein, (i) the funding of
Loans by the Lenders hereunder, the Conversion or continuation of Loans of a
particular Type hereunder, the allocation of fees hereunder, the termination or
reduction of the amount of the Commitments hereunder, shall, in each case, be
effected ratably among the Lenders in accordance with the amounts of their
respective Commitments and (ii) each payment of interest on Loans by a Borrower
shall be made for account of the Lenders ratably in accordance with the amounts
of interest on such Loans then due and payable to the respective Lenders.

(e)
Upon the expiration of any Interest Period, the applicable Borrower shall be
deemed to have requested a new Interest Period of equal duration as the
immediately preceding Interest Period or an Interest Period of three (3) months,
whichever is shorter, unless, at least three (3) Business Days prior to said
expiration, such Borrower shall have delivered to the Agent in accordance with
Section 11.02 an Interest Rate Notice (or telephonic notice promptly confirmed
in writing) specifying a new Interest Period of a different duration.


Section 2.08    Mandatory Payment of Principal of Loans. Each Borrower
unconditionally promises to pay to the Agent for account of each Lender the
entire unpaid principal amount of such Lender’s Loans made to such Borrower
Outstanding on the Loan Maturity Date applicable to such Lender plus all accrued
and unpaid interest thereon and each Lender’s Loans shall mature on the Loan
Maturity Date applicable to such Lender.

Section 2.09    Prepayments.
(a)
Optional. The Borrowers shall have the right, at any time and from time to time,
to prepay the Loans in whole or in part, without penalty or premium, upon not
less than three (3) Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Agent, in the case of Eurodollar Rate
Loans and CDOR Loans and same day written notice (or telephonic notice promptly
confirmed in writing) to the Agent in the case of Base Rate Loans or Canadian
Prime Rate Loans; provided that (i) each prepayment shall be in the principal
amount of US$10,000,000 or Cdn.$10,000,000 (as applicable) or any larger
integral multiple of US$1,000,000 or Cdn.$1,000,000 (as applicable), or equal to
the remaining principal balance outstanding under such Loan if such balance is
less than US$10,000,000 or Cdn.$10,000,000 (as applicable), (ii) each partial
prepayment of the Loans shall be allocated among the Lenders, in proportion, as
nearly as practicable, to the respective outstanding amount of each Lender’s
Loan made available to such Borrower, with adjustments to the extent practicable
to equalize any prior prepayments not exactly in proportion, and (iii) in the
event that a Borrower shall prepay any portion of any Eurodollar Rate Loan or
CDOR Loan prior to the last day of



49

--------------------------------------------------------------------------------





the Interest Period relating thereto, such Borrower shall indemnify each Lender
in respect of such prepayment made by it in accordance with Section 4.07.
(b)
Mandatory. (i) The Borrowers shall, on any Business Day on which the Dollar
Equivalent amount of the aggregate principal amount (without duplication) of all
their respective Loans and L/C Obligations then Outstanding exceeds the
aggregate amount of the Commitments at such time, make a mandatory prepayment of
their respective Loans and/or Cash Collateralize (or provide the applicable
Issuing Bank(s), a letter of credit or enter into other arrangements as are
reasonably satisfactory to the Borrowers, such Issuing Bank and the Lenders in
order reasonably to mitigate the applicable currency risk of) L/C Obligations
then Outstanding in an amount equal to such excess.

(ii)    Upon the incurrence or issuance by any Loan Party of any Funded Debt
(other than Funded Debt not prohibited to be incurred or issued pursuant to
Section 6.14), the applicable Borrower shall prepay an aggregate principal
amount of Loans made to such Borrower (and, to the extent provided herein, Cash
Collateralize L/C Obligations) in an amount equal to 100% of all Net Cash
Proceeds received by any Loan Party therefrom, promptly upon receipt thereof by
such Loan Party, provided that such prepayment shall not reduce the Commitments.

Section 2.10    Evidence of Indebtedness and Notes.
(a)
The Loans made by each Lender and the Letters of Credit issued by each Issuing
Bank shall be evidenced by one or more accounts or records maintained by such
Lender or Issuing Bank, as applicable, and by the Agent in the ordinary course
of business. The accounts or records maintained by the Agent and each Lender and
each Issuing Bank shall be conclusive absent manifest error. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to their respective obligations hereunder. In the event of any conflict between
the accounts and records maintained by any Lender or Issuing Bank and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. In
addition, each Lender, Issuing Bank and the Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender or Issuing Bank of participations in Letters of Credit. In the
event of any conflict between the accounts and records maintained by the Agent
and the accounts and records of any Lender and Issuing Bank in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error.

(b)
If specifically requested by any particular Lender in writing furnished to a
Borrower, such Borrower’s obligation to pay the principal of, and interest on,
the Loans made to it by such Lender shall be evidenced by a promissory note duly
executed and delivered by such Borrower, such Note to be substantially in the
form of Exhibit B with blanks appropriately completed in conformity herewith
(each, a “Note” and, collectively, the “Notes”).

(c)
Any Note as may be issued to any Lender pursuant to Section 2.10(b) shall (i) be
payable



50

--------------------------------------------------------------------------------





to the order of such Lender, (ii) be dated as of the Agreement Effective Date or
such later date on which such Note is issued to Lender, (iii) be in a stated
maximum principal amount equal to the Commitment of such Lender, (iv) mature on
the Loan Maturity Date applicable to such Lender, (v) bear interest as provided
in this Agreement, and (vi) be entitled to the benefits of this Agreement and
the other Loan Documents.
(d)
Each Lender will detail on its internal records the amount of each Loan made by
it and each payment in respect thereof, and if such amounts are evidenced by a
Note, such Lender will, prior to any transfer of any such Note, endorse on the
reverse side thereof and specify the outstanding principal amount of Loans
evidenced thereby. Failure to make such notation shall not affect the applicable
Borrower’s obligations in respect of the Loans made to it.

(e)
Each Lender, Issuing Bank and the Agent will advise the Borrowers of the
outstanding indebtedness hereunder to such Party upon written request therefor.


Section 2.11    Extension of Commitment Termination Date.
(a)
At least sixty (60) days but not more than ninety (90) days prior to any
anniversary of the Agreement Effective Date, the Loan Parties, by Notice to the
Agent, may request an extension of the Commitment Termination Date by one year.
The Agent shall promptly notify each Lender of such request, and each Lender
shall in turn, in its sole discretion, not later than thirty (30) days following
the date of such Notice (the “Consent Date”), notify the Loan Parties and the
Agent in writing as to whether such Lender will consent to such extension. If
any Lender shall fail to notify the Agent and the Loan Parties in writing of its
consent to any such request for extension of the Commitment Termination Date
applicable to such Lender by the Consent Date, such Lender shall be deemed to be
a Non-Consenting Lender with respect to such request. The Agent shall notify the
Loan Parties not later than five (5) days following the Consent Date of the
decision of the Lenders regarding the Loan Parties’ request for an extension of
the Commitment Termination Date applicable to each Lender.

(b)
If all Lenders consent in writing to any such request in accordance with
Section 2.11(a), the Commitment Termination Date applicable to each such Lender
in effect at such time shall, effective as at the applicable anniversary date
(the “Extension Date”), be extended for one year; provided that on such
Extension Date the applicable conditions set forth in Section 7.01 (c), (d) and
(f) shall be satisfied and the Borrowers shall have delivered to the Agent a
certificate stating that:

(i)
the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects (except to the extent
that such representations and warranties expressly relate to an earlier date,
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Effect” or similar qualifier shall be true and correct in all
respects and provided, further, that, for the purposes of such certificate, (A)
all references in the representations and warranties contained in Section 5.04
to annual reports, consolidated balance sheets, consolidated income statements
and financial



51

--------------------------------------------------------------------------------





statements for OpCo and, if applicable, NEE Partners, and their Subsidiaries
shall be deemed to refer to the corresponding versions of those documents most
recently delivered to the Agent and the Lenders pursuant to Section 6.04 prior
to the date of the certificate contemplated in this Section 2.11(b), and (B) the
final sentence of Section 5.04 shall be deemed revised to read “There has been
no material adverse change in the business or financial condition of OpCo, the
Borrowers and their Subsidiaries, taken as a whole, since the date of the most
recent financial statements of OpCo or, if applicable, NEE Partners, except as
may have been disclosed in each filing of NEE Partners (including information
furnished) subsequent to the date of such financial statements pursuant to the
applicable provisions of the Securities Exchange Act of 1934, as amended,
through and including the date of such certificate or otherwise described in
writing prior to the Consent Date”); and
(ii)
there exists no Default.

If less than all Lenders consent in writing to any such request in accordance
with Section 2.11(a), the Commitment Termination Date applicable to each such
Lender in effect at such time shall, effective as at the Extension Date and
subject to Section 2.11(d), be extended as to those Lenders that so consented
(each a “Consenting Lender”) but shall not be extended as to any other Lender
(each a “Non-Consenting Lender”). To the extent that the Commitment Termination
Date is not extended as to any Lender pursuant to this Section 2.11 and the
Commitment of such Lender is not assumed in accordance with Section 2.11(c) on
or prior to the Extension Date, the Commitment of such Non-Consenting Lender
shall automatically terminate in whole on such non-extended Commitment
Termination Date applicable to such Lender without any further notice or other
action by the Loan Parties, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Section 4.04, Section 4.05, Section 4.08
and Section 11.04, and its obligations under Section 10.05, shall survive the
Commitment Termination Date for such Lender as to matters occurring prior to
such date. It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Loan Parties for any requested
extension of the Commitment Termination Date applicable to any such Lender.
(c)
If less than all Lenders consent to any such request pursuant to
Section 2.11(a), the Loan Parties may arrange prior to the Extension Date for
one or more Consenting Lenders or Eligible Assignees (each such Eligible
Assignee, an “Assuming Lender”) to purchase and assume, effective as of the
Extension Date, any Non-Consenting Lender’s Loans, Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; and provided that:

(i)
any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
Facility Fees owing to such Non-Consenting Lender as of the effective date of



52

--------------------------------------------------------------------------------





such assignment;
(ii)
all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii)
with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 11.06(b) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 4.04,
Section 4.05, Section 4.08 and Section 11.04, and its obligations under
Section 10.05, shall survive such substitution as to matters occurring prior to
the date of substitution. At least three (3) Business Days prior to any
Extension Date, (A) each such Assuming Lender, if any, shall have delivered to
the Loan Parties and the Agent an Assignment and Assumption, duly executed by
such Assuming Lender, such Non-Consenting Lender, the Loan Parties, each Issuing
Bank and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Loan Parties and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.11 shall have delivered to the Agent
any Note or Notes as may be held by such Non-Consenting Lender. Upon the payment
or prepayment of all amounts referred to in clauses (i) through (iii) of the
first sentence of this Section 2.11(c), each such Consenting Lender or Assuming
Lender, as of the Extension Date, will be substituted for such Non-Consenting
Lender under this Agreement and shall be a Lender for all purposes of this
Agreement, without any further acknowledgment by or the consent of the other
Lenders.
(d)
If (after giving effect to any assignments or assumptions pursuant to
Section 2.11(c)) Lenders having Commitments equal to more than 50% of the
Commitments in effect immediately prior to the Extension Date consent in writing
to the requested extension (whether by execution or delivery of an Assignment
and Assumption or otherwise) not later than one (1) Business Day prior to such
Extension Date, the Agent shall so notify the Loan Parties’, and subject to (A)
the satisfaction of the conditions in Section 7.01 (c), (d) and (f), and (B) the
Loan Parties’ delivery to the Agent a certificate stating that:

(i)
the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects (except to the extent
that such representations and warranties expressly relate to an earlier date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Effect” or similar qualifier shall be true and correct in all
respects, and provided, further, that, for the purposes of such certificate, (A)
all references in the representations and warranties contained in Section 5.04
to annual reports, consolidated balance sheets, consolidated income statements
and financial statements for OpCo and, if applicable, NEE Partners and their
Subsidiaries shall be deemed to refer to the corresponding versions of those
documents most recently delivered to the Agent and the Lenders pursuant to
Section 6.04 prior to



53

--------------------------------------------------------------------------------





the date of the certificate contemplated in this Section 2.11(d), and (B) the
final sentence of Section 5.04 shall be deemed revised to read “There has been
no material adverse change in the business or financial condition of OpCo, the
Borrowers and their Subsidiaries, taken as a whole, since the date of the most
recent financial statements of OpCo or, if applicable, NEE Partners, except as
may have been disclosed in each filing of NEE Partners (including information
furnished) subsequent to the date of such financial statements pursuant to the
applicable provisions of the Securities Exchange Act of 1934, as amended through
and including the date of such certificate or otherwise disclosed in writing
prior to the Consent Date”); and
(ii)
there exists no Default,

the Commitment Termination Date applicable to each such Consenting Lender then
in effect shall be extended for an additional one-year period, and all
references in this Agreement, and in any Notes as may be issued hereunder, to
the “Commitment Termination Date” shall, with respect to each Consenting Lender
and each Assuming Lender for such Extension Date, refer to the Commitment
Termination Date as so extended. Promptly following the Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Commitment Termination Date of each
such Consenting Lender in effect immediately prior thereto and shall thereupon
record in the records of the Agent the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
(e)
Notwithstanding anything herein to the contrary, the Borrowers shall be limited
to two (2) extension requests pursuant to this Section 2.11.


Section 2.12    Replacement of Lenders. If any Lender requests compensation
under Section 4.04 or Section 4.05, or if a Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.08, or if any Lender is not able to make or
maintain its Loans or Commitments as a result of any event or circumstance
contemplated in Section 4.03, or if any Lender is a Non-Consenting Lender or a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon Notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that:
(i)
any such assignment resulting from a claim against a Borrower for additional
compensation pursuant to Section 4.04 or Section 4.05 or a requirement that a
Borrower pay an additional amount pursuant to Section 4.08 has the effect of
reducing the amount that such Borrower otherwise would have been obligated to
pay under those sections;

(ii)
no such assignment shall conflict with applicable law;



54

--------------------------------------------------------------------------------





(iii)
in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the assignee shall have consented to the requested extension of the
Commitment Termination Date;

(iv)
the applicable Borrower shall have paid to the Agent the assignment fee
specified in Section 11.06(b); and

(v)
such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, any accrued and unpaid interest thereon, any
accrued and unpaid fees and other accrued and unpaid amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.07) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of any other
accrued and unpaid amounts).


Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable by any Loan Party or NEE Partners (if
the NEE Partners Guaranty is in effect) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations due and payable by such
Loan Party or NEE Partners (if applicable) to such Lender at such time to (ii)
the aggregate amount of the Obligations due and payable by such Loan Party or
NEE Partners (if applicable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable by such Loan Party or NEE Partners (if applicable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable by any
Loan Party or NEE Partners (if applicable)) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable by such Loan Party or NEE Partners (if applicable)) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties and NEE
Partners (if applicable) at such time) of payment on account of the Obligations
owing (but not due and payable) by such Loan Party or NEE Partners (if
applicable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and subparticipations in
L/C Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable by such Loan Party or NEE Partners (if applicable) to the Lenders or
owing (but not due and payable) to the Lenders, as the case may be, provided
that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any


55

--------------------------------------------------------------------------------





payment made by or on behalf of either of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 4.09, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to a Borrower or any Affiliate thereof (as
to which the provisions of this Section shall apply); and
(iii)    in no event shall any Lender exercise any right of offset, counterclaim
or otherwise against any assets of Canadian Holdings in respect of any
Obligations of any other Loan Party or NEE Partners (if applicable).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law and subject to the provisions of this
Section 2.13, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

Section 2.14    Increase in Commitments.
(a)
Borrower Request. The Borrowers may by written notice to the Agent elect to
request (x) prior to the Final Loan Maturity Date, an increase to the existing
Commitments (each, an “Incremental Revolving Commitment”) and/or (y) the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment” and together with the Incremental Revolving Commitments, the
“Incremental Commitments”), by an incremental aggregate amount not in excess of
US$750,000,000 for total Commitments of up to US$1,500,000,000. Each such notice
shall specify (i) the date (each, an “Increase Effective Date”) on which the
Borrowers propose that the Incremental Commitments shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Agent and (ii) the identity of each Eligible
Assignee to whom the Borrowers propose any portion of such Incremental
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment. Each Incremental Commitment shall be in an aggregate
amount of US$10,000,000 or any whole multiple of US$1,000,000 in excess thereof
(provided that such amount may be less than US$10,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Commitments set forth in above).

(b)
Conditions. The Incremental Commitments shall become effective as of the
applicable Increase Effective Date; provided that:

(i)    the Increase Joinder (and any Notes that are to be provided by the
applicable Borrower if one or more Lenders have, as of the Increase Date,
requested Notes to be issued pursuant to Section 2.10) shall have been duly
executed and delivered by the respective Parties hereto and thereto; provided
that no Note shall be issued to any


56

--------------------------------------------------------------------------------





Lender hereunder unless specifically requested by such Lender in writing to the
Loan Parties;
(ii)    the Agreement Effective Date shall have occurred;
(iii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;
(iv)    the representations and warranties contained in Article 5 and the other
Loan Documents are true and correct in all material respects (except to the
extent that such representations and warranties expressly relate to an earlier
date, provided that any representation or warranty that is qualified by
materiality, “Material Adverse Effect” or similar qualifier shall be true and
correct in all respects and provided, further, that, for the purposes of such
certificate, (A) all references in the representations and warranties contained
in Section 5.04 to annual reports, consolidated balance sheets, consolidated
income statements and financial statements for OpCo and, if applicable, NEE
Partners, and their Subsidiaries shall be deemed to refer to the corresponding
versions of those documents most recently delivered to the Agent and the Lenders
pursuant to Section 6.04 prior to the date of the certificate contemplated in
this Section 2.14(b), and (B) the final sentence of Section 5.04 shall be deemed
revised to read “There has been no material adverse change in the business or
financial condition of OpCo, the Borrowers and their Subsidiaries, taken as a
whole, since the date of the most recent financial statements of OpCo or, if
applicable, NEE Partners, except as may have been disclosed in each filing of
NEE Partners (including information furnished) subsequent to the date of such
financial statements pursuant to the applicable provisions of the Securities
Exchange Act of 1934, as amended, through and including the date such
certificate or otherwise disclosed in writing prior to the Consent Date”;
(v)    [Intentionally blank].
(vi)    the applicable Borrower shall make any breakage payments in connection
with any adjustment of Loans pursuant to Section 4.07; and
(vii)    the Loan Parties shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Agreement Effective
Date to the extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Agent.
(c)
Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i)    terms and provisions of term loans made pursuant to any Incremental Term
Commitment (each, an “Incremental Term Loan”) shall be, except as otherwise set
forth herein or in the Increase Joinder, identical to the existing Loans and to
the extent that the terms and provisions of Incremental Term Loans are not
identical to the existing Loans (except to the extent permitted by clause (iv)
or (v) below) they shall be reasonably satisfactory to the Agent; provided that
in any event the Incremental Term Loans must comply with clauses (iv) and (v)
below;


57

--------------------------------------------------------------------------------





(ii)    [Reserved]
(iii)    [Reserved];
(iv)    the maturity date of Incremental Term Loans shall not be earlier than
the then Final Loan Maturity Date;
(v)    the Applicable Rate for Incremental Term Loans shall be determined by the
Borrowers and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Rate for any Incremental Term Loan is greater than the
Applicable Rate for Eurodollar Rate Loans by more than 25 basis points, then the
Applicable Rate for Eurodollar Rate Loans and the Letter of Credit Fees (at each
point in the table set forth in the definition of “Applicable Rate,” to the
extent applicable) shall be increased to the extent necessary so that the
Applicable Rate for the Incremental Term Loans is no greater than 25 basis
points higher than the Applicable Rate for Eurodollar Rate Loans at the then
applicable pricing level in the table set forth in the definition of “Applicable
Rate”; provided, further, that in determining the Applicable Rate applicable to
the Incremental Term Loans, (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrowers to the Lenders of the Incremental Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to one or more arrangers (or their affiliates) of the
Incremental Term Loans shall be excluded; and (z) if the Incremental Term Loans
include a LIBOR or Base Rate “floor”, such LIBOR or Base Rate “floor,”
respectively, shall be applicable to all Loans (or the difference between such
floor for the Incremental Term Loans and any existing Loans shall be equated to
an increase in the Applicable Rate for purposes of this clause (v));
(vi)    any Incremental Revolving Facility shall be on terms applicable to the
existing Loans and any Incremental Term Facility shall be on terms and pursuant
to documentation reasonably acceptable to the Agent that is no more restrictive
to the Borrowers and the Guarantors than those applicable to the existing Loans
or any other Incremental Revolving Commitments or Incremental Term Loan
Commitments, unless such other terms (1) apply only after the Final Loan
Maturity Date of the existing Loans and each other Incremental Revolving
Commitment or Incremental Term Loan Commitment at the time of incurrence of such
Incremental Revolving Commitments or Incremental Term Loan Commitments, (2)
shall also apply to the existing Loans or (3) in the case of Incremental Term
Loan Commitments, relate only to mandatory prepayments, premiums (including
make-whole provisions), interest, fees or (subject to the foregoing) maturity or
amortization to be determined, subject to clauses (iii), (iv) and (v) above and
paragraph (f) below).
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Loan Parties, the Agent and each Lender
making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 11.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or


58

--------------------------------------------------------------------------------





appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.14. In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Loans shall be deemed, unless the context
otherwise requires, to include references to Loans made pursuant to Incremental
Revolving Commitments. This Section 2.14 shall supersede any provisions in
Section 2.13 or Section 11.01 to the contrary.
(d)
Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Lender that is acquiring an Incremental Revolving
Commitment on the Increase Effective Date shall make a Loan or Loans, the
proceeds of which will be used to prepay the Loans of the other Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Loans outstanding are held by the Lenders pro rata based on their
Commitments after giving effect to such Increase Effective Date. If there is a
new borrowing of Loans on such Increase Effective Date, the Lenders after giving
effect to such Increase Effective Date shall make such Loans in accordance with
Section 2.01.

(e)
Making of New Term Loans. On any Increase Effective Date on which Incremental
Term Commitments are effective, subject to the satisfaction of the foregoing
terms and conditions, each Lender of such Incremental Term Commitment shall make
a term loan to the applicable Borrower in an amount equal to its Incremental
Term Commitment.

(f)
Equal and Ratable Benefit. The Incremental Revolving Commitments and Incremental
Term Commitments established pursuant to this paragraph shall constitute
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and security interests
created by the Security Documents, except that the new Loans may be subordinated
in right of payment or the Liens securing the new Loans may be subordinated, in
each case, to the extent set forth in the Increase Joinder. The Loan Parties
shall take any actions reasonably required by the Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of term loans or any such
Incremental Revolving Commitments and Incremental Term Commitments.


ARTICLE 3
LETTERS OF CREDIT

Section 3.01    Letters of Credit.
(a)
On the terms and conditions set forth herein:

(i)
each of the Issuing Banks severally agrees in reliance upon the agreements of
the other Lenders set forth in this Article 3:

(A)
from time to time on any Business Day during the period from the Agreement
Effective Date to the Commitment Termination Date



59

--------------------------------------------------------------------------------





applicable to such Issuing Bank (or such earlier date as the Commitments of all
Lenders shall have terminated in accordance with the terms hereof) to issue
Letters of Credit denominated in Dollars and/or in Canadian Dollars for the
account of the applicable Borrower and/or any one or more of its Subsidiaries
and/or affiliates, and to amend or extend Letters of Credit previously issued by
such Issuing Bank, in accordance with Section 3.02(c) and Section 3.02(d),
subject to the following limitations: (1) the Outstanding aggregate amount of
all Letters of Credit issued by each Issuing Bank shall not exceed at any one
time such Issuing Bank’s L/C Commitment at such time; and (2) the Outstanding
aggregate amount of all Letters of Credit issued by the Issuing Banks shall not
exceed at any one time an amount equal to the Commitments of the Lenders at such
time less the Outstanding aggregate principal sum of the Loans and L/C
Obligations at such time, and
(B)
to honor drafts drawn under, and in compliance with, the terms and conditions of
Letters of Credit.

(ii)
The Lenders severally agree to participate in Letters of Credit issued for the
account of the applicable Borrower and/or any one or more of its Subsidiaries
and/or affiliates; provided, that the Issuing Banks shall not be obligated to
issue, and no Lender shall be obligated to participate in, any Letter of Credit
if, as of the date of issuance of such Letter of Credit (the “Issuance Date”)
and after giving effect thereto, the Dollar Equivalent amount of the aggregate
principal amount (without duplication) of all the Loans and L/C Obligations
Outstanding exceeds or would exceed the Commitments of all Lenders.

(iii)
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving and, accordingly, the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit which have expired or
which have been drawn upon and reimbursed.

(b)
The Issuing Banks shall not issue any Letter of Credit if, to any such Issuing
Bank’s knowledge:

(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to such Issuing Bank
shall prohibit or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Agreement Effective Date,
or shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not



60

--------------------------------------------------------------------------------





applicable on the Agreement Effective Date and which such Issuing Bank in good
faith deems material to it;
(ii)
such Issuing Bank has received Notice from any Lender, the Agent or the
applicable Borrower, on or prior to the Business Day prior to the requested date
of issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Article 7 is not then satisfied;

(iii)
the expiry date of any requested Letter of Credit is more than one year after
the date of issuance or is after the Commitment Termination Date of the
applicable Issuing Bank or any Commitment Termination Date following which the
aggregate amount of the Commitments remaining would not be at least equal to the
aggregate principal amount of the Loans and L/C Obligations (taking into account
the amount of the requested Letter of Credit) Outstanding as of the Issuance
Date of such requested Letter of Credit;

(iv)
any requested Letter of Credit does not provide for drafts, or is not otherwise
in form and substance reasonably acceptable to such Issuing Bank, or the
issuance of a Letter of Credit shall violate any applicable policy of such
Issuing Bank;

(v)
the applicable Issuing Bank does not, as of the requested date of issuance for
such Letter of Credit, issue Letters of Credit in Canadian Dollars if requested
by the applicable Borrower;

(vi)
the applicable Issuing Bank has not, as of the requested date of issuance for
any Letter of Credit that a Borrower has requested in Canadian Dollars,
consented to issue such Letter of Credit in Canadian Dollars;

(vii)
any Lender is at that time a Defaulting Lender, unless the applicable Issuing
Bank has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the applicable
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 4.10(a)(i)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Bank has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(viii)
in the case of a Letter of Credit to be issued for the account of a Subsidiary
or an affiliate of a Borrower, such Issuing Bank shall not have received such
statements in substance and form reasonably satisfactory to such Issuing Bank as
such Issuing Bank shall require for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Federal Reserve
Board, including, without limitation, applicable “know your customer”
requirements.


Section 3.02    Issuance, Amendment and Extension of Letters of Credit.
(a)
Each Letter of Credit shall be issued upon the irrevocable written request of a
Borrower,



61

--------------------------------------------------------------------------------





received by the applicable Issuing Bank and the Agent at least two (2) Business
Days (or such lesser period of time as the applicable Issuing Bank and the Agent
shall agree in their sole discretion or as otherwise agreed by such Borrower and
the applicable Issuing Bank) prior to the proposed Issuance Date. Each such
request for issuance of a Letter of Credit shall be by facsimile or by delivery
of an original writing, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Issuing Bank, by
personal delivery or by any other means acceptable to the Issuing Bank, in each
case in the form of an L/C Application, and shall specify in form and detail
reasonably satisfactory to the applicable Issuing Bank: (i)  the proposed
Issuance Date of such Letter of Credit (which shall be a Business Day); (ii) the
face amount and currency of such Letter of Credit; (iii) the expiry date of such
Letter of Credit; (iv) the name and address of the beneficiary thereof; (v) the
documents to be presented by the beneficiary of such Letter of Credit in case of
any drawing thereunder; (vi) the full text of any certificate to be presented by
the beneficiary in case of any drawing thereunder; and (vii) such other matters
as the applicable Issuing Bank may reasonably require.
(b)
Two (2) Business Days prior to the issuance of any Letter of Credit (or such
lesser period of time as the applicable Issuing Bank and the Agent shall agree
in their sole discretion), the applicable Issuing Bank shall confirm with the
Agent the availability of the Commitments with respect to such issuance and that
the applicable conditions specified in Article 7 have been satisfied. Subject to
the terms and conditions hereof, the applicable Issuing Bank shall, on the
requested Issuance Date, issue a Letter of Credit for the account of the
applicable Borrower in accordance with such Issuing Bank’s usual and customary
business practices.

(c)
From time to time while a Letter of Credit is outstanding and prior to the
Commitment Termination Date of the applicable Issuing Bank (or such earlier date
as the Commitments of all Lenders shall have terminated in accordance with the
terms hereof), the applicable Issuing Bank shall, upon the written request of
the applicable Borrower (with a copy sent to the Agent) at least two (2)
Business Days prior to the proposed date of amendment (or such lesser period of
time as the applicable Issuing Bank and the Agent shall agree in their sole
discretion), amend any Letter of Credit issued by such Issuing Bank; provided
that any amendment of the expiry date shall be subject to Section 3.01(b)(iii).
Each such request for amendment of a Letter of Credit shall specify in form and
detail reasonably satisfactory to the applicable Issuing Bank: (i) the Letter of
Credit to be amended; (ii) the proposed date of amendment of such Letter of
Credit (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the applicable Issuing Bank may
reasonably require. The applicable Issuing Bank shall be under no obligation to
amend any Letter of Credit if: (A) such Issuing Bank would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms of
this Agreement; or (B) the beneficiary of such Letter of Credit does not accept
the proposed amendment to such Letter of Credit. The Agent will promptly notify
the Lenders of a request of issuance or renewal or extension of a Letter of
Credit.

(d)
The Issuing Banks and the Lenders agree that, while a Letter of Credit is
outstanding and prior to the Commitment Termination Date of the applicable
Issuing Bank (or such



62

--------------------------------------------------------------------------------





earlier date as the Commitments of all Lenders shall have terminated in
accordance with the terms hereof), each of the Issuing Banks shall be entitled
to authorize the automatic extension of any Letter of Credit issued by it unless
(A) such Issuing Bank would not be permitted at such time to issue or amend such
Letter of Credit in its renewed form pursuant to Section 3.01(b); (B) the
beneficiary of such Letter of Credit does not accept the proposed extension of
such Letter of Credit; or (C) such Issuing Bank receives a written request from
the applicable Borrower, at least three (3) Business Days prior to the last date
on which notification of non‑extension must be given (or as otherwise agreed by
the applicable Borrower and the applicable Issuing Bank), not to renew any
Letter of Credit. Each such request for non‑extension of a Letter of Credit
shall be made in writing and shall specify (i) the Letter of Credit number;
(ii) the beneficiary’s name; and (iii) that the applicable Issuing Bank is
instructed to notify the beneficiary of non‑extension.
(e)
Each Issuing Bank shall deliver to the Agent any notices of termination or other
communications by such Issuing Bank to any Letter of Credit beneficiary or
transferee, and take any other action as necessary or appropriate, at any time
and from time to time, in order to cause the expiry date of such Letter of
Credit to be a date not later than the Commitment Termination Date of the
applicable Issuing Bank or any Commitment Termination Date following which the
aggregate amount of the Commitments remaining would not be at least equal to the
aggregate principal amount of the Loans and L/C Obligations (taking into account
the amount of such Letter of Credit) Outstanding.

(f)
This Agreement shall control in the event (and to the extent) of any conflict
with any L/C Related Document (other than any Letter of Credit).

(g)
Each Issuing Bank will also deliver to the Agent, concurrently with or promptly
following delivery of a Letter of Credit by such Issuing Bank, or amendment to
or extension of a Letter of Credit, to an advising bank or a beneficiary, a true
and complete copy of such Letter of Credit or amendment to or extension of a
Letter of Credit.

(h)
The Agent shall furnish to each Lender quarterly a summary of outstanding
Letters of Credit.


Section 3.03    Participations, Drawings and Reimbursements.
(a)
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Issuing Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to the product of (i) the Pro Rata Share
of such Lender, as the same may be adjusted from time to time hereunder, times
(ii) the maximum amount available to be drawn under such Letter of Credit and
the amount of such drawing, respectively. The amount of each Lender’s
participation in each Letter of Credit shall be automatically adjusted from time
to time in accordance with such Lender’s Pro Rata Share at such time and shall,
for each Lender, be automatically reduced to zero on the date of such Lender’s
applicable scheduled Commitment Termination Date. For purposes of Section 2.01,
each issuance of a Letter of Credit shall be deemed to utilize the Commitment of
each Lender by an amount equal to the amount of such participation.



63

--------------------------------------------------------------------------------





(b)
In the event of any drawing under a Letter of Credit by the beneficiary or
transferee thereof, the applicable Issuing Bank will promptly notify the Agent
and the applicable Borrower. In the case of a Letter of Credit denominated in
Canadian Dollars, such Borrower shall reimburse the Issuing Bank in Canadian
Dollars, unless (A) the Issuing Bank (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, the applicable Borrower
shall have notified the Issuing Bank promptly following receipt of the notice of
drawing that such Borrower will reimburse the Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in Canadian Dollars, the Issuing Bank shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 2:00 p.m. (New York, New
York time) on the date of any payment by the Issuing Bank under a Letter of
Credit to be reimbursed in Dollars or the date of any payment by the Issuing
Bank under a Letter of Credit to be reimbursed in Canadian Dollars (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the Issuing Bank
through the Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in Canadian
Dollars is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Canadian Dollars equal to the drawing, the applicable
Borrower agree, as a separate and independent obligation, to indemnify the
Issuing Bank for the loss resulting from its inability on that date to purchase
the Canadian Dollars in the full amount of the drawing. Unless notified by the
applicable Borrower to convert an unreimbursed drawing into Loans or, if the
applicable Borrower requests a conversion of an unreimbursed drawing into Loans
but the unreimbursed drawing is not converted because of such Borrower’s failure
to satisfy the conditions set forth in Section 7.02(b) (such unreimbursed
drawing which has not been converted constituting an L/C Borrowing), each Lender
will be deemed to be obligated to make an L/C Advance (expressed in Dollars or
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in Canadian Dollars) in the full amount of such Lender’s Pro Rata
Share (determined as of the date of such L/C Advance) of such L/C Borrowing and
such L/C Advances shall bear interest at a rate per annum equal to the Base Rate
plus two percent (2%) per annum. Any notice given by any Issuing Bank or the
Agent pursuant to this Section 3.03(b) may be oral if promptly confirmed in
writing (including by facsimile); provided that the lack of such a prompt
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(c)
With respect to any unreimbursed drawing that the applicable Borrower requests
be converted into a Loan and that satisfies the conditions set forth in Section
7.02(b), each Lender shall upon any notice make available to the Agent for the
account of the applicable Issuing Bank an amount in Dollars in Immediately
Available Funds equal to its Pro Rata Share (determined as of the date of such
L/C Borrowing) of the Dollar Equivalent amount of the amount of such drawing,
whereupon the participating Lenders shall each be deemed to have made a Loan
consisting of a Base Rate Loan to such Borrower in that amount. If any Lender so
notified fails to make available to the Agent for the account of the applicable
Issuing Bank the amount of such Lender’s Pro Rata



64

--------------------------------------------------------------------------------





Share of the amount of such drawing by no later than 2:00 p.m. (New York, New
York time) on either the Honor Date or the next Business Day, as applicable,
then interest shall accrue on such Lender’s obligation to make such payment,
from the applicable date to the date such Lender makes such payment, at a rate
per annum equal to the Overnight Rate in effect from time to time during such
period. The Agent shall promptly give notice of the occurrence of the Honor
Date, but failure of the Agent to give any such notice on the Honor Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligations under this Section 3.03 once such
notice is given.
(d)
Each Lender’s obligation in accordance with this Agreement to make the Loans or
L/C Advances, as contemplated by this Section 3.03, as a result of a drawing
under a Letter of Credit, shall be absolute and unconditional and without
recourse to the applicable Issuing Bank and shall not be affected by any
circumstance, including (i) any set‑off, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Issuing Bank, the
applicable Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default; or (iii) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(e)
The Agent shall remit the funds received from the Lenders pursuant to this
Section 3.03 to the applicable Issuing Bank in Dollars.


Section 3.04    Repayment of Participations.
(a)
Upon (and only upon) receipt by the Agent for the account of the applicable
Issuing Bank of Immediately Available Funds from the applicable Borrower (i) in
reimbursement of any payment made by such Issuing Bank under a Letter of Credit
with respect to which any Lender has paid the Agent for the account of such
Issuing Bank for such Lender’s participation in such Letter of Credit pursuant
to Section 3.03 or (ii) in payment of interest thereon, the Agent will pay to
such Lender, in the same funds as those received by the Agent for the account of
such Issuing Bank, the amount of such Lender’s Pro Rata Share of such funds, and
the applicable Issuing Bank shall receive the amount of the Pro Rata Share of
such funds of any Lender that did not so pay the Agent for the account of such
Issuing Bank.

(b)
If the Agent or any Issuing Bank is required at any time to pay to a Borrower,
or to a trustee, receiver, liquidator or custodian, or to any official in any
Insolvency Proceeding, any portion of the payments made by such Borrower to the
Agent for the account of such Issuing Bank pursuant to Section 3.04(a) in
reimbursement of a payment made under any Letter of Credit or interest thereon,
each Lender shall, on demand of the Agent, forthwith pay to such Issuing Bank
through the Agent the amount of its Pro Rata Share (determined as of the date
thereof) of any amounts so paid by the Agent plus interest thereon from the date
such demand is made to the date such amounts are paid by such Lender to the
Agent, at a rate per annum equal to the Overnight Rate in effect from time to
time.

(c)
To the extent that any funds are paid to the Agent pursuant to Section 8.02 in
respect of



65

--------------------------------------------------------------------------------





any Letters of Credit outstanding prior to any draw thereunder, such funds shall
be held by the Agent and applied to the reimbursement of any draws pursuant to
such Letters of Credit.

Section 3.05    Role of Issuing Banks.
(a)
Each Lender and each Borrower agree that, in paying any drawing under a Letter
of Credit, the applicable Issuing Bank shall not have any responsibility to
obtain any document (other than any sight draft, certificate or other document
expressly required by the applicable Letter of Credit) or to ascertain or
inquire as to the validity of any such document or the authority of the Person
executing or delivering any such document.

(b)
Neither the Issuing Banks nor any of the respective correspondents, participants
or assignees of the Issuing Banks shall be liable to any Lender for: (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Majority Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any L/C Related Document.

(c)
Each Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit issued
for the account of such Borrower; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. Neither the Issuing Banks nor any of the correspondents,
participants or assignees of the Issuing Banks (including the Lenders), shall be
liable or responsible for any of the matters described in clauses (a) through
(h) of Section 3.06; provided, however, anything in such clauses to the contrary
notwithstanding, that the Borrowers may have a claim against any Issuing Bank,
and such Issuing Bank may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such Issuing
Bank’s willful misconduct or gross negligence in determining whether a request
presented under a Letter of Credit issued by such Issuing Bank complies with the
terms of such Letter of Credit or such Issuing Bank’s willful failure to pay
under any Letter of Credit (except as a result of a court order) after the
presentation to such Issuing Bank by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing: (i) the
Issuing Banks may accept documents that appear on their face to be in order,
without responsibility for further investigation; and (ii) the Issuing Banks
shall not be responsible for the validity or sufficiency of any instrument
transferring or purporting to transfer a Letter of Credit or the rights or
benefits thereunder or assigning the proceeds thereof, in whole or in part, in
accordance with the terms of such Letter of Credit which may prove to be invalid
or ineffective for any reason. The Issuing Bank may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.



66

--------------------------------------------------------------------------------






Section 3.06    Obligations Absolute. The obligations of the Borrowers under
this Agreement and any L/C Related Document to reimburse the Issuing Banks for a
drawing under a Letter of Credit issued by such Issuing Bank, and to repay any
L/C Borrowing and any drawing under a Letter of Credit converted into any Loan
or Loans (subject, in the case of the repayment of any such Loan or Loans, to
the provisions of Section 9.02), shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and each
such other L/C Related Document under all circumstances, including the
following:
(a)
any lack of validity or enforceability of this Agreement or any L/C Related
Document;

(b)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the obligations of the Borrowers in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C Related Documents, which have been previously agreed to by the
Borrowers;

(c)
the existence of any claim, set‑off, defense or other right that the Borrowers
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), any Issuing Bank or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by the L/C Related
Documents or any unrelated transaction;

(d)
any draft, demand, certificate or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit;

(e)
any payment by any Issuing Bank under any Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by any Issuing Bank under any Letter of
Credit to any Person purporting to be (and providing reasonable evidence of its
status as) a trustee in bankruptcy, debtor‑in‑possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of any Letter of Credit,
including any arising in connection with any Insolvency Proceeding;

(f)
any exchange, release or non‑perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the obligations of the Borrowers in respect of any Letter of Credit;

(g)
any adverse change in the relevant exchange rates or in the availability of
Canadian Dollars to the Borrowers or the relevant currency markets generally;

(h)
waiver by the Issuing Bank of any requirement that exists for the Issuing Bank’s
protection and not the protection of the Company or any waiver by the Issuing
Bank which does not in fact materially prejudice the Company;

(i)
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;



67

--------------------------------------------------------------------------------





(j)
any payment made by the Issuing Bank in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP (as defined below) or the UCP
(as defined below), as applicable; or

(k)
any other circumstance or happening whatsoever (other than failure to pay a
Letter of Credit in accordance with its terms), whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, a Borrower or a guarantor.


Section 3.07    Letter of Credit Fees.
(a)
The applicable Borrower shall pay to the Agent for the account of each Lender a
letter of credit fee with respect to the Letters of Credit issued for its
account equal to (i) the Applicable Rate per annum, times (ii) the Dollar
Equivalent amount of the average daily maximum amount available to be drawn
under the outstanding Letters of Credit computed on a quarterly basis in arrears
on the last Business Day of each calendar quarter based upon Letters of Credit
outstanding for that quarter as calculated by the Agent. Such letter of credit
fees shall be due and payable quarterly in arrears on the first Business Day
following the calendar quarter during which Letters of Credit are outstanding,
commencing on the first such quarterly date to occur after the Agreement
Effective Date, through the Commitment Termination Date of the applicable
Issuing Bank, with the final payment to be made on the Commitment Termination
Date of the applicable Issuing Bank.

(b)
The applicable Borrower shall pay to the Agent for the account of each Issuing
Bank, in Dollars, a letter of credit fee with respect to the Letters of Credit
issued by each such Issuing Bank as agreed to by separate letter agreement
between such Borrower and each such Issuing Bank.

(c)
The applicable Borrower shall pay to the Issuing Banks, in Dollars, from time to
time on demand the normal issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of each such Issuing Bank relating
to Letters of Credit issued by such Issuing Bank for the account of such
Borrower as are from time to time in effect and as agreed to by separate letter
agreement between such Borrower and each such Issuing Bank.


Section 3.08    Governing Rules. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower, when a Letter of Credit is
issued hereunder: (i) the rules of the “International Standby Practices 1998”
published by the International Chamber of Commerce (or such later version
thereof as may be in effect at the time of issuance (the “ISP”)) shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance (the “UCP”), shall
apply to each commercial Letter of Credit (and may, if agreed by the applicable
Issuing Bank, apply to standby Letters of Credit). Notwithstanding the
foregoing, no Issuing Bank shall be responsible to a Borrower for, and no
Issuing Bank’s rights


68

--------------------------------------------------------------------------------





and remedies against a Borrower shall be impaired by, any action or inaction of
such Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where such Issuing
Bank or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

Section 3.09    Letters of Credit Issued for Subsidiaries or Affiliates.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary or an
affiliate, the applicable Borrower shall be obligated to reimburse the Issuing
Bank hereunder (or cause such reimbursement to be made) for any and all drawings
under such Letter of Credit. Each Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries or affiliates inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries or affiliates.

Section 3.10    Conflict with L/C Related Documents. In the event of any
conflict between the terms hereof and the terms of any L/C Related Documents,
the terms hereof shall control.

ARTICLE 4
CERTAIN GENERAL PROVISIONS

Section 4.01    Funds for Payments.
(a)
All payments of principal, interest, fees and any other amounts due hereunder or
under any of the other Loan Documents (except with respect to principal of or
interest on Loans denominated in Canadian Dollars) shall be made to the Agent,
without counterclaim or setoff, to the account of the Agent specified in
Schedule I, for the respective accounts of the Lenders or the Issuing Banks, as
the case may be, in Immediately Available Funds, not later than 2:00 p.m., New
York, New York time, on the due date therefor. All payments of principal and,
interest on Loans denominated in Canadian Dollars shall be made to the Canadian
Agent, without counterclaim or setoff, to the account of the Canadian Agent
specified in Schedule I, for the respective accounts of the Lenders or the
Issuing Banks, as the case may be, in Immediately Available Funds, not later
than 2:00 p.m., Toronto Ontario time, on the due date therefor. Any payment
received by the Agent or the Canadian Agent after the time specified in the
immediately preceding sentence, shall be deemed to have been received on the
next succeeding Business Day. The Agent or Canadian Agent, as applicable, will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or fees ratably (other than amounts payable to any of
the Issuing Banks or pursuant to Section 4.04, Section 4.05, Section 4.07,
Section 4.08, Section 11.03 and Section 11.04), to the Lenders for the account
of their respective Applicable Lending Offices (or, in the case of a payment due
on a Loan Maturity Date applicable to less than all Lenders, ratably to such



69

--------------------------------------------------------------------------------





Lenders), and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.
(b)
Unless the Agent or the Canadian Agent, as applicable, shall have received
Notice from a Borrower prior to the date on which any payment is due to the
Lenders or any Issuing Bank hereunder that such Borrower will not make such
payment in full, the Agent or the Canadian Agent, as applicable, may assume that
such Borrower has made such payment in full to the Agent or the Canadian Agent,
as applicable, on such date and the Agent or the Canadian Agent, as applicable,
may, in reliance upon such assumption, cause to be distributed to each Lender or
the applicable Issuing Bank, as the case may be, on such due date an amount
equal to the amount then due such Lender or the applicable Issuing Bank, as the
case may be. If and to the extent a Borrower shall not have so made such payment
in full to the Agent or the Canadian Agent, as applicable, each Lender or the
applicable Issuing Bank, as the case may be, shall repay to the Agent or the
Canadian Agent, as applicable, forthwith on demand such amount distributed to
such Lender or such Issuing Bank, as the case may be, together with interest
thereon, for each day from the date such amount is distributed to such Lender or
such Issuing Bank, as the case may be, until the date such Lender or such
Issuing Bank, as the case may be, repays such amount to the Agent or the
Canadian Agent, as applicable, at the Overnight Rate.


Section 4.02    Computations. All computations of interest for Base Rate Loans,
Canadian Prime Rate Loans or CDOR Loans shall be made by the Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based upon the Eurodollar Rate or the Federal Funds Rate and of fees
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Except as
otherwise provided in the definition of the term Interest Period with respect to
any Eurodollar Rate Loan and CDOR Loan, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest on any principal so extended shall accrue during such
extension.

Section 4.03    Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
any Loan as a Eurodollar Rate Loan or CDOR Loan, such Lender shall promptly give
Notice of such circumstances to the Loan Parties and the other Lenders and
thereupon (a) the commitment of such Lender to make any Loan as a Eurodollar
Rate Loan or CDOR Loan or Convert any portion of the Loans of another Type to a
Eurodollar Rate Loan or CDOR Loan, as the case may be, shall automatically be
suspended, and (b) if such Loan is a Eurodollar Rate Loan or CDOR Loan, then it
shall be Converted automatically to a Base Rate Loan on the last day of the
Interest Period applicable to such Eurodollar Rate Loan or CDOR Loan, as the
case may be, or within such earlier period as may be required by law.
Notwithstanding anything contained in this Section 4.03 to the contrary, in the
event that any Lender is unable to make or maintain any Loan as a Eurodollar
Rate Loan or CDOR Loan as set forth in this Section 4.03, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate an


70

--------------------------------------------------------------------------------





alternative Applicable Lending Office so as to avoid such inability.

Section 4.04    Additional Costs. If a Change in Law:
(a)
imposes or increases or renders applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of any Lender
(including without limitation the Commitments of such Lender hereunder), or

(b)
imposes on any Lender, any Issuing Bank or any Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, the Letters of Credit or any class of loans of which the Loans form a
part or the Commitment of such Lender, hereunder, and

(c)
the foregoing has the result of:

(i)
increasing the cost or reducing the return to any Lender, or any Issuing Bank of
making, funding, issuing, renewing, extending or maintaining any Loan as a
Eurodollar Rate Loan or CDOR Loan, maintaining its Commitment or issuing or
participating in the Letters of Credit, or

(ii)
reducing the amount of principal, interest or other amount payable to such
Lender hereunder on account of any Loan being a Eurodollar Rate Loan or CDOR
Loan, or

(iii)
requiring such Lender or such Issuing Bank, as the case may be, to make any
payment or to forego any interest or other sum payable hereunder, the amount of
which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or such
Issuing Bank, as the case may be, from the Borrowers hereunder,

then, and in each such case, OpCo will, upon demand made by such Lender or such
Issuing Bank, as the case may be, at any time and from time to time and as often
as the occasion therefor may arise, pay or cause to be paid to such Lender or
such Issuing Bank, as the case may be, such additional amounts as will be
sufficient to compensate such Lender or such Issuing Bank, as the case may be,
for such additional cost, reduction, payment or foregone interest or other sum.
Notwithstanding anything contained in this Section 4.04 to the contrary, upon
the occurrence of any event set forth in this Section 4.04 with respect to any
Lender such affected Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate an
alternative Applicable Lending Office so as to avoid the effect of such event
set forth in this Section 4.04.

Section 4.05    Capital Adequacy. If any Change in Law affects the amount of
capital or liquidity required or expected to be maintained by any Lender, any
Issuing Bank or any corporation controlling such Lender or Issuing Bank due to
the existence of its Commitment, L/C Commitment, Loans or Letters of Credit or
participations in Letters of Credit (as the case


71

--------------------------------------------------------------------------------





may be) hereunder, and such Lender or such Issuing Bank determines that the
result of the foregoing is to increase the cost or reduce the return to such
Lender or such Issuing Bank, as the case may be, of making or maintaining its
Commitment, Loans or Letters of Credit or participating in Letters of Credit
hereunder, then such Lender or such Issuing Bank, as the case may be, may notify
the Loan Parties of such fact. To the extent that the costs of such increased
capital or liquidity requirements are not reflected in the Base Rate, the
Eurodollar Rate, the Canadian Prime Rate, the CDOR Loan, the Facility Fee and/or
the Applicable Rate, the Loan Parties and such Lender or such Issuing Bank, as
the case may be, shall thereafter attempt to negotiate in good faith, within
thirty (30) days of the day on which the Loan Parties receive such Notice, an
adjustment payable hereunder that will adequately compensate such Lender or such
Issuing Bank, as the case may be, in light of these circumstances, and in
connection therewith, such Lender or such Issuing Bank, as the case may be, will
provide to the Loan Parties reasonably detailed information regarding the
increase of such Lender’s or such Issuing Bank’s costs. If the Loan Parties and
such Lender or such Issuing Bank are unable to agree to such adjustment within
thirty (30) days of the date on which the Loan Parties receive such Notice, then
commencing on the date of such Notice (but not earlier than the effective date
of any such increased capital or liquidity requirement), the interest, the
Facility Fee and/or the Applicable Rate payable hereunder shall increase by an
amount that will, in such Lender’s or such Issuing Bank’s reasonable
determination, provide adequate compensation. Each Lender and each Issuing Bank
agrees that amounts claimed pursuant to this Section 4.05 shall be made in good
faith and on an equitable basis.

Section 4.06    Recovery of Additional Compensation.
(a)
Certificates. Any Lender or any Issuing Bank claiming any additional amounts
pursuant to Section 4.04, Section 4.05 or Section 4.07, as the case may be,
shall provide to the Agent and the Loan Parties a certificate setting forth such
additional amounts payable pursuant to Section 4.04, Section 4.05 or
Section 4.07, as the case may be, and a reasonable explanation of such amounts
which are due (provided that, without limiting the requirement that reasonable
detail be furnished, nothing herein shall require a Lender to disclose any
confidential information relating to the organization of its affairs). Such
certificate shall be conclusive, absent manifest error, that such amounts are
due and owing.

(b)
Delay in Requests. Delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to Section 4.04, Section 4.05 or Section 4.07, as
applicable, shall not constitute a waiver of such Party’s right to demand such
compensation; provided that the Loan Parties shall not be required to compensate
any Lender or Issuing Bank for any increased costs incurred or reductions in
returns suffered more than ninety (90) days prior to the date that such Lender
or Issuing Bank, as the case may be, notifies the Loan Parties of the Change in
Law giving rise to such increased costs or reductions in return, and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the ninety (90) day period referred to above shall be extended
to include the period of retroactive effect thereof).


Section 4.07    Indemnity. Each Borrower agrees to indemnify each Lender and to
hold each


72

--------------------------------------------------------------------------------





Lender harmless from and against any loss, cost or expense (including any such
loss or expense arising from interest or fees payable by such Lender to lenders
of funds obtained by it in order to maintain any Loan made to such Borrower as a
Eurodollar Rate Loan or CDOR Loan) that such Lender may sustain or incur as a
consequence of (a) default by such Borrower in payment of the principal amount
of or any interest on any Loan made to such Borrower when it is a Eurodollar
Rate Loan or CDOR Loan as and when due and payable, (b) default by such Borrower
in making a prepayment after such Borrower has given a Notice of prepayment
pursuant to Section 2.09(a), (c) default by such Borrower in making a Borrowing
after such Borrower has given a Borrowing Notice pursuant to Section 2.02 or has
given (or is deemed to have given) an Interest Rate Notice pursuant to
Section 2.07, (d) the making of any payment of principal of a Eurodollar Rate
Loan or CDOR Loan or the making of any Conversion of any such Eurodollar Rate
Loan or CDOR Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto or (e) the assignment of any
Eurodollar Loan or CDOR Loan prior to the last day of the Interest Period
applicable thereto as a result of a request by such Borrower pursuant to Section
2.12, including interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain any such Eurodollar Rate Loans or CDOR
Loans.

Section 4.08    Taxes.
(a)
Issuing Bank. For purposes of this Section 4.08, the term “Lender” includes any
Issuing Bank.

(b)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of a Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by such Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c)
Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of an Agent timely reimburse it for the payment of, any Other Taxes.

(d)
Indemnification by the Borrowers. Each Borrower shall indemnify each Recipient,
within thirty (30) days after demand therefor, for the full amount of any
Indemnified Taxes payable by such Borrower (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable by such Borrower under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant



73

--------------------------------------------------------------------------------





Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Loan Parties by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.
(e)
Indemnification by the Lenders. Each Lender shall severally indemnify each
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Loan Parties have
not already indemnified such Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by such Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by an Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes each Agent to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by such
Agent to the Lender from any other source against any amount due to such Agent
under this paragraph (e).

(f)
Evidence of Payments. Within thirty (30) days after any payment of Taxes by
either Borrower to a Governmental Authority pursuant to this Section 4.08, such
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)
Status of Lenders.

(i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the Loan
Parties and the Agent, at the time or times reasonably requested by the Loan
Parties or the Agent, such properly completed and executed documentation
reasonably requested by the Loan Parties or the Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Loan Parties or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Loan Parties or the Agent as will enable the Loan
Parties or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.08(g)(ii)(1), (ii)(2) and (ii)(4) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)
Without limiting the generality of the foregoing,



74

--------------------------------------------------------------------------------





(1)    any Lender that is a U.S. Person shall deliver to the Loan Parties and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Loan Parties or the Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(2)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Loan Parties and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Loan Parties or the Agent), whichever of the following
is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Loan Parties within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax


75

--------------------------------------------------------------------------------





Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;
(3)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Loan Parties and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Loan Parties or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Loan Parties or the Agent to determine the withholding or deduction
required to be made; and
(4)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Loan Parties and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Loan Parties or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Loan Parties or the Agent as may be necessary for
the Loan Parties and the Agent to comply with their obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (4), “FATCA” shall include any amendments to
FATCA made after the Agreement Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Loan Parties and the Agent in
writing of its legal inability to do so.
(h)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 4.08 (including by the payment
of additional amounts pursuant to this Section 4.08), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event



76

--------------------------------------------------------------------------------





will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this paragraph (h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

Section 4.09    Cash Collateral.
(a)
Certain Credit Support Events. If (i) any Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) a Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, such Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by an Agent or the applicable Issuing Bank, provide Cash Collateral
in Dollars or Canadian Dollars, as applicable, in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender). If at
any time an Agent determines that any funds held as Cash Collateral are subject
to any right or claim of any Person other than the Agents or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the applicable Borrower will, forthwith upon demand by an Agent,
pay to such Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that such Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the Issuing Bank.

(b)
Grant of Security Interest. Each of Canadian Holding, US Holdings, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to (and subjects to the control of) the Agent, for the benefit of the Agents,
the Issuing Banks and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time an
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agents or the Issuing Banks as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount with respect to the Obligations of a Borrower, such Borrower will,
promptly upon demand by an Agent, pay or provide to such Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. Each of Canadian Holdings and US Holdings shall pay on demand therefor
from time to time all customary account opening, activity and other



77

--------------------------------------------------------------------------------





administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral pledged by it.
(c)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 4.09 or Sections
4.10 or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d)
Release. Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the determination by
the Agent and the applicable Issuing Banks that there exists excess Cash
Collateral; provided, however, the Person providing Cash Collateral and the
applicable Issuing Bank may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.


Section 4.10    Defaulting Lenders; Cure.
(a)
Defaulting Lenders. If any Loans or Letters of Credit are outstanding at the
time a Lender becomes a Defaulting Lender, and the Commitments have not been
terminated in accordance with Section 8.02, then:

(i)
so long as no Event of Default has occurred and is continuing, all or any part
of the L/C Obligations Outstanding shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (excluding from the
determination thereof any Defaulting Lender’s Commitment) but only to the extent
that (x) the sum of (A) the aggregate principal amount of all Loans made by such
Non-Defaulting Lenders (in their capacity as Lenders) and outstanding at such
time, plus (B) such Non-Defaulting Lenders’ Pro Rata Shares (before giving
effect to the reallocation contemplated herein) of any L/C Obligations
Outstanding, plus (C) such Defaulting Lender’s Pro Rata Share of any L/C
Obligations Outstanding, does not exceed the total of all Non-Defaulting
Lenders’ Commitments and (y) after giving effect to such reallocation, the sum
of the aggregate principal amount of all Loans made by any Non-Defaulting Lender
plus such non-Defaulting Lender’s ratable share of L/C Obligations then
outstanding does not exceed the Commitment of such Non-Defaulting Lender;

(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Loan Parties (but, in each case, only in respect of their
respective assets) shall promptly (and in any event within three (3) Business
Days or such longer period as may be agreed by the applicable Issuing Bank, as
the case may be) either (A) cash collateralize such Defaulting Lender’s Pro Rata
Share of any



78

--------------------------------------------------------------------------------





L/C Obligations Outstanding (after giving effect to any partial reallocation
pursuant to clause (i) above) by paying cash collateral to the applicable
Issuing Bank, as the case may be, for so long as such Letters of Credit are
outstanding, or (B) provide such Issuing Bank, as the case may be, a letter of
credit or enter into other arrangements as are reasonably satisfactory to the
Loan Parties and/or such Issuing Bank, as the case may be, in order (after
giving effect to any partial reallocation pursuant to clause (i) above)
reasonably to mitigate such Issuing Bank’s remaining risk with respect to the
non-reallocated portion of any L/C Obligations Outstanding for which such
Defaulting Lender is responsible hereunder;
(iii)
if the Pro Rata Shares of the L/C Obligations of the Non-Defaulting Lenders are
reallocated pursuant to this Section 4.10(a), then the fees payable to the
Lenders pursuant to Section 3.07 shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Shares of L/C Obligations and, to the extent
not so reallocated, shall be allocated to Issuing Bank or retained by the Loan
Parties as agreed pursuant to clause (ii) of this Section 4.10(a).

(b)
Defaulting Lender Cure. If the Loan Parties, the Agents and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the Parties, whereupon as of the effective date specified in such
Notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral or other acceptable credit
support), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
any Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit to be held pro rata by the Lenders
in accordance with the Commitments (without giving effect to Section
4.10(a)(i)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected Parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any Party
arising from that Lender’s having been a Defaulting Lender.

(c)
New Letters of Credit. So long as any Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue or increase any Letter of Credit unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders or the provisions of
Section 4.10(a)(ii) have been complied with, and participating interests in any
such newly-issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 4.10(a)(i) (and no
Defaulting Lender shall participate therein).

(d)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of any Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise), or
received by any Agent from a Defaulting Lender by exercise of right of set-off,
shall be applied at such time or times as may be determined by such Agent as
follows: first, to the payment of any



79

--------------------------------------------------------------------------------





amounts owing by such Defaulting Lender to the Agents hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 4.10(a); fourth, as the Loan Parties may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by any Agent; fifth, if so agreed by any Agent and the
Loan Parties, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 4.10(a); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Loan Parties as a result of any judgment of a court of
competent jurisdiction obtained by the Loan Parties against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 7.02 or Section 7.03, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 4.10(a)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 4.10(d) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto (and the amounts thus applied or held shall discharge any corresponding
obligations of the Loan Parties relating thereto).
(e)
Effect on Other Obligations. No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 4.10, performance by any Loan Party of its respective obligations
hereunder shall not be excused or otherwise modified as a result of the
operation of this Section 4.10. The rights and remedies against a Defaulting
Lender under this Section 4.10 are in addition to any other rights and remedies
which a Loan Party, the Agent, any Issuing Bank or any Lender may have against
such Defaulting Lender.


Section 4.11    Waiver. To the extent permitted by law, any provision of the
Judgment Interest Act (Alberta) and the Interest Act (Canada) which restricts
the rate of interest on any judgment debt shall be inapplicable to this
Agreement and is hereby waived by the Borrowers.


80

--------------------------------------------------------------------------------








Section 4.12    Interest Act Canada. For the purposes of the Interest Act
(Canada) and disclosure under such act, whenever any interest or fees to be paid
under this Agreement are to be calculated on the basis of a year of 365 days or
360 days or any other period of time that is less than a calendar year, the
yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 365, 360 or such other period of time, as the case may be.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Each Loan Party (for itself only), represents and warrants to the Lenders, the
Issuing Banks and the Agents as follows:

Section 5.01    Corporate Authority.
(a)
Incorporation; Good Standing. Such Loan Party (i) is duly organized or formed,
validly existing and, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
to own its property and conduct its business as now conducted, and (iii) is duly
qualified and authorized to do business in each jurisdiction where such
qualification is necessary except where a failure to be so qualified would not
have a Material Adverse Effect.

(b)
Authorization. The execution, delivery and performance of this Agreement and the
other Loan Documents to which such Loan Party is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the corporate or
other authority of such Loan Party, (ii) have been duly authorized by all
necessary corporate or other organizational proceedings, (iii) do not conflict
with or result in any breach or contravention of any provision of any law,
statute, rule or regulation to which such Loan Party is subject or any material
judgment, order, writ, injunction, license or permit applicable to such Loan
Party, except where any such conflict, breach, or contravention would not have a
Material Adverse Effect, and (iv) do not conflict with any provision of the
corporate charter or bylaws of, or any material agreement or other material
instrument binding upon, such Loan Party. This Agreement and each other Loan
Document to which such Loan Party is a party have been duly executed and
delivered by such Loan Party.

(c)
Enforceability. The execution and delivery by such Loan Party of this Agreement
and the other Loan Documents to which it is a party will result in valid and
legally binding obligations of such Loan Party, enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights and remedies
generally and general principles of equity.



81

--------------------------------------------------------------------------------






Section 5.02    Governmental Approvals. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, such Loan Party of this Agreement or any other Loan Document to which
it is a party, (b) the grant by such Loan Party of the Liens granted by it
pursuant to the Security Documents, (c) the perfection or maintenance of the
Liens created under the Security Documents (including the first priority nature
thereof (subject, however, to Permitted Liens) or (d) the exercise by the Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Security Documents.

Section 5.03    Title to Properties. Such Loan Party owns all of the assets
reflected as its assets in the consolidated balance sheet of NEE Partners
referred to in Section 5.04 or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business or as
otherwise permitted pursuant to the provisions of this Agreement since that date
and except for such assets owned from time to time by any entity whose assets
are consolidated on the balance sheet of NEE Partners and its Subsidiaries
solely as a result of the operation of FASB ASC 810), subject to no Liens,
except for such matters set forth in Schedule 5.03 or otherwise permitted
pursuant to the provisions of this Agreement.

Section 5.04    Financial Statements. NEE Partners’ audited condensed
consolidated statement of operations for the year ended December 31, 2016 and
unaudited condensed consolidated balance sheet as of June 30, 2017, in each
case, have been prepared in accordance with generally accepted accounting
principles and present fairly the consolidated financial position and results of
operations of NEE Partners and its Subsidiaries, taken as a whole, at the
respective dates and for the respective periods to which they apply. As of the
Agreement Effective Date, there has been no material adverse change in the
business or financial condition of NEE Partners and its Subsidiaries, taken as a
whole, since December 31, 2016, except as set forth in Schedule 5.04. The
unaudited statements of operations and balance sheets for the Loan Parties and
their Subsidiaries for the year ended December 31, 2016 have been prepared in
accordance with generally accepted accounting principles and present fairly the
financial position and results of operations of the Loan Parties.

Section 5.05    Franchises, Patents, Copyrights Etc. Such Loan Party possesses
all material franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
its business substantially as now conducted and, except where in any such case
any such conflict would not have a Material Adverse Effect, without known
conflict with any rights of others.

Section 5.06    Litigation. Except as described in Schedule 5.06, there is no
litigation or other legal proceeding pending, or, to the knowledge of such Loan
Party, threatened against OpCo or any of its Subsidiaries that is reasonably
likely to be determined adversely to OpCo or any of its Subsidiaries, and if
determined adversely to OpCo or any of its Subsidiaries would reasonably be
expected to result in the failure of OpCo and US Holdings to comply with the
provisions of Section 6.13, or to materially impair the right of any Loan Party
to carry on its business substantially as now conducted by it. There is no
litigation or other legal proceedings pending, or, to the knowledge of such Loan
Party, threatened against any of such Loan Party that if determined adversely to
any of such Loan Party could reasonably be expected to question the


82

--------------------------------------------------------------------------------





validity of this Agreement, the other Loan Documents or any actions taken or to
be taken pursuant hereto or thereto.

Section 5.07    Compliance With Other Instruments, Laws, Etc. Such Loan Party is
not in violation of any provision of its charter documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any material decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that would have a
Material Adverse Effect.

Section 5.08    Tax Status. OpCo (a) prepared and, giving effect to all proper
extensions, timely filed all federal and state income tax returns and, to the
best knowledge of such Loan Party, all other material tax returns, reports and
declarations required by any applicable jurisdiction to which OpCo is legally
subject, which, giving effect to all proper extensions, were required to be
filed prior to the Agreement Effective Date, (b) paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (c) to the extent deemed necessary or
appropriate by OpCo, set aside on its books provisions reasonably adequate for
the payment of all known taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.

Section 5.09    No Default. No Default has occurred and is continuing.

Section 5.10    Investment Company Act. Such Loan Party is not an “investment
company”, or an “affiliated company” or a “principal underwriter” of an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 5.11    Employee Benefit Plans.
(a)
In General. Each Employee Benefit Plan sponsored by such Loan Party has been
maintained and operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions.

(b)
Terminability of Welfare Plans. Under each Employee Benefit Plan sponsored by
such Loan Party which is an employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA, no benefits are due unless the event giving rise to
the benefit entitlement occurs prior to plan termination (except as required by
Title I, Part 6 of ERISA). Such Loan Party may terminate its participation in
each such plan at any time (other than a plan that provides benefits pursuant to
a collective bargaining agreement) in the discretion of such Loan Party without
liability to any Person.

(c)
Guaranteed Pension Plans. As of the Agreement Effective Date, each contribution
required to be made to a Guaranteed Pension Plan by such Loan Party or an ERISA
Affiliate, whether required to satisfy the minimum funding requirements
described in §302 or §303 of ERISA, the notice or lien provisions of §303(k) of
ERISA, or otherwise, has been timely made. As of the Agreement Effective Date,
no waiver from the minimum funding standards or extension of amortization
periods has been received with respect to any Guaranteed Pension Plan. As of the
Agreement Effective Date, no liability



83

--------------------------------------------------------------------------------





to the PBGC (other than required insurance premiums, all of which have been
paid) has been incurred by such Loan Party or any ERISA Affiliate with respect
to any Guaranteed Pension Plan, and there has not been any ERISA Reportable
Event which presents a material risk of termination of any Guaranteed Pension
Plan by the PBGC. Based on the latest valuation of each Guaranteed Pension Plan
(which in each case occurred within twelve months of the date of this
representation), and on the actuarial methods and assumptions employed for that
valuation, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of §4001(a) of ERISA did not exceed the aggregate value
of the assets of all such Guaranteed Pension Plans by more than US$500,000.
(d)
Multiemployer Plans. No Loan Party nor any ERISA Affiliate has incurred any
material unpaid liability (including secondary liability) to any Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan under §4201 of ERISA or as a result of a sale of assets described in §4204
of ERISA. No Loan Party nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization, insolvent or “endangered” or “critical”
status under and within the meaning of §4241, §4245 or §305, respectively, of
ERISA or that any Multiemployer Plan intends to terminate or has been terminated
under §4041A of ERISA.


Section 5.12    Use of Proceeds of Loans, and Letters of Credit. The proceeds of
the Loans and the Letters of Credit shall be used for the general corporate
purposes of the Loan Parties.

Section 5.13    Compliance with Margin Stock Regulations. Such Loan Party is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock”
(within the meaning of Regulation U or Regulation X of the Federal Reserve
Board), and no part of the proceeds of any Loan or any Letter of Credit
hereunder will be used to purchase or carry any “margin stock,” to extend credit
to others for the purpose of purchasing or carrying any “margin stock” or for
any other purpose which might constitute this transaction a “purpose credit”
within the meaning of Regulation U or Regulation X. In addition, not more than
25% of the value (as determined by any reasonable method) of the assets of such
Loan Party consists of margin stock.

Section 5.14    Subsidiaries; Equity Interests; Loan Parties; Project Companies.
As of the Agreement Effective Date such Loan Party has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.14, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and to the extent constituting shares in a corporation, if any, are
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.14, and, in the case of Pledged Equity, free and clear of all
Liens (except for Permitted Liens), and in each case are owned by a Loan Party
in the amounts representing the percentage ownership of each such Subsidiary
specified on Part (a) of Schedule 5.14. As of the Agreement Effective Date, such
Loan Party has no equity investments in any other Person other than those
specifically disclosed in Part (b) of Schedule 5.14. Set forth on Part (c) of
Schedule 5.14 is a complete and accurate list of all Loan Parties, showing as of
the Agreement Effective Date its jurisdiction of its incorporation, the address
of its principal place of business and its U.S. taxpayer identification number.


84

--------------------------------------------------------------------------------





As of the Agreement Effective Date, except as specifically identified therein,
each entity listed on Part (d) of Schedule 5.14 is a Project Company.

Section 5.15    Disclosure. Neither this Agreement nor any other document,
certificate or written statement, in each case concerning such Loan Party
(expressly excluding projections and other forward-looking statements and, to
the extent not prepared by NEE Partners or its Subsidiaries, general market data
and information of a general economic or industry specific nature), furnished to
the Agent by or on behalf of such Loan Party in connection herewith contains, as
of the date prepared and taken as a whole, any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements contained herein and therein not materially misleading, in light of
the circumstances under which they were made; provided that, to the extent any
such other document, certificate or statement constitutes a forecast or
projection, the Loan Parties represent only that they acted in good faith and
utilized assumptions believed by them to be reasonable at the time made and
furnished (it being understood that forecasts and projections are subject to
significant contingencies and assumptions, many of which are beyond the control
of the Loan Parties, and that no assurance can be given that the projections or
forecasts will be realized).

Section 5.16    OFAC. None of the Loan Parties, nor any of their Subsidiaries,
nor, to the knowledge of any Loan Party or its Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individuals or entities that
are (i) currently the subject or target of any Sanctions or (ii) located,
organized or resident in a Designated Jurisdiction.

Section 5.17    Anti-Corruption Laws. Each Loan Party has and, to the knowledge
such Loan Party, its Subsidiaries have, conducted their businesses in compliance
with applicable anti-corruption laws, the Patriot Act, anti-terrorism laws and
money laundering laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

Section 5.18    ERISA. Each Loan Party represents and warrants as of the
Agreement Effective Date that such Loan Party is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments. As used in this Section, “Benefit Plan” means any
of (a) an “employee benefit plan” (as defined in ERISA) that is subject to Title
I of ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any
Person whose assets include (for purposes of ERISA Section 3(42) or otherwise
for purposes of Title I of ERISA or Section 4975 of the Code) the assets of any
such “employee benefit plan” or “plan”.

ARTICLE 6
COVENANTS OF THE BORROWER
Each Loan Party covenants and agrees (for itself only, it being understood and
agreed that none of the covenants or agreements of each Loan Party hereunder
shall extend to any Subsidiary of any Loan Party, other than to the extent
specified herein) that, so long as any portion of the


85

--------------------------------------------------------------------------------





Loans, any Note as may be issued hereunder, any Letter of Credit or any
Commitment is outstanding:

Section 6.01    Punctual Payment. Such Loan Party will duly and punctually pay
or cause to be paid (a) the principal and interest on the Loans, and (b) the
fees provided for in this Agreement.

Section 6.02    Maintenance of Office. (a) Each of OpCo and US Holdings will
maintain its chief executive office at 700 Universe Boulevard, Juno Beach,
Florida 33408‑8801, or at such other place in the United States of America as
OpCo or US Holdings shall designate by Notice to the Agent in accordance with
Section 11.02, and (b) Canadian Holdings will maintain its chief executive
office at 390 Bay Street, Suite 1720 Toronto, Ontario M5H 2Y2, or at such other
place in Canada as Canadian Holdings shall designate by Notice to the Agent in
accordance with Section 11.02

Section 6.03    Records and Accounts. Such Loan Party will (a) keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with generally accepted accounting principles and (b)
to the extent deemed necessary or appropriate by such Loan Party, maintain
adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties,
contingencies, and other reserves.

Section 6.04    Financial Statements, Certificates and Information. The
Borrowers will deliver to each Lender, which, for the purposes of this Section
6.04, may be made available electronically by the Borrowers as provided in the
final sentence of this Section 6.04:
(a)
as soon as practicable, but in any event not later than one hundred twenty (120)
days after the end of each fiscal year of NEE Partners or, to the extent that
audited financial statements are available for OpCo, the consolidated balance
sheet of NEE Partners or, if available, OpCo, and its subsidiaries as at the end
of such year, and the related consolidated statements of income and consolidated
statements of cash flows for such year, each setting forth in comparative form
the figures for the previous fiscal year or year-end, as applicable, and all
such consolidated statements to be prepared in accordance with generally
accepted accounting principles, such consolidated statements to be audited and
accompanied by a report and opinion of Deloitte & Touche LLP or by other
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit. If applicable, the
Agent, each Lender and the Issuing Banks hereby agree that the foregoing
requirement shall be satisfied by delivery to each Lender of NEE Partners’
annual report on Form 10‑K for the period for which such financial statements
are to be delivered;

(b)
for so long as audited financial statements of OpCo are not available, as soon
as practicable, but in any event not later than one hundred twenty (120) days
after the end of each fiscal year of OpCo, the unaudited consolidated balance
sheet of OpCo as at the end of such year, and the related unaudited consolidated
statements of income and



86

--------------------------------------------------------------------------------





consolidated statements of cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year or year-end, as
applicable, and all prepared in accordance with generally accepted accounting
principles, together with a certification by the principal financial or
accounting officer, Treasurer or Assistant Treasurer of OpCo that (i) the
information contained in such financial statements fairly presents the financial
position of OpCo as of the end of such fiscal year and a written statement from
the principal financial or accounting officer, Treasurer or Assistant Treasurer
of OpCo to the effect that such officer has read a copy of this Agreement, and
that, in making the examination necessary to said certification, he or she has
obtained no knowledge of any Default (other than, if applicable, a potential
Event of Default as a result of the failure to comply with the financial
covenants set forth in Section 6.13 (provided that OpCo shall have delivered to
the Agent a certificate of a Responsible Officer of OpCo certifying as to OpCo’s
intention to exercise the Cure Right)), or, if such officer shall have obtained
knowledge of any then existing Default, he or she shall disclose in such
statement any such Default; provided that such officer shall not be liable to
the Agent, the Lenders or the Issuing Banks for failure to obtain knowledge of
any Default and (ii) setting forth the OpCo Leverage Ratio, the OpCo Interest
Coverage Ratio, the US Holdings Leverage Ratio and the US Holdings Interest
Coverage Ratio in substantially the form of Exhibit G;
(c)
as soon as practicable, but in any event not later than sixty (60) days after
the end of each of the first three (3) fiscal quarters of OpCo, copies of the
unaudited consolidated balance sheet of OpCo as at the end of such quarter, and
the related consolidated statements of income and consolidated statements of
cash flows for the portion of the fiscal year to which they apply, all prepared
in accordance with generally accepted accounting principles, together with a
certification by the principal financial or accounting officer, Treasurer or
Assistant Treasurer of OpCo that the information contained in such financial
statements fairly presents the financial position of OpCo as of the end of such
quarter (subject to year end adjustments) and a written statement from the
principal financial or accounting officer, Treasurer or Assistant Treasurer of
OpCo to the effect that (i) such officer has read a copy of this Agreement, and
that, in making the examination necessary to said certification, he or she has
obtained no knowledge of any Default (other than, if applicable, a potential
Event of Default as a result of the failure to comply with the financial
covenants set forth in Section 6.13 (provided that OpCo shall have delivered to
the Agent a certificate of a Responsible Officer of OpCo certifying as to OpCo’s
intention to exercise the Cure Right)), or, if such officer has obtained
knowledge of any then existing Default, he or she shall disclose in such
statement any such Default; provided that such officer shall not be liable to
the Agent, the Lenders or the Issuing Banks for failure to obtain knowledge of
any Default and (ii) setting forth the OpCo Leverage Ratio, the OpCo Interest
Coverage Ratio, the US Holdings Leverage Ratio and the US Holdings Interest
Coverage Ratio in substantially the form of Exhibit G;

(d)
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature filed by NEE Partners with the Securities and Exchange
Commission;

(e)
promptly after the commencement thereof, Notice of all actions and proceedings
before any court, governmental agency or arbitrator of the type described in
Section 5.06 to which any Loan Party is a party or their respective properties
are subject; and



87

--------------------------------------------------------------------------------





(f)
from time to time such other financial data and information as the Agent, any
Lender or any Issuing Bank may reasonably request.

Reports or financial information required to be delivered pursuant to this
Section 6.04 shall, to the extent any such financial statements, reports, proxy
statements or other materials are included in materials otherwise filed with the
Securities and Exchange Commission, be deemed to be delivered hereunder on the
date of such filing, and may also be delivered electronically as provided in
Section 11.02.

Section 6.05    Default Notification. Each Loan Party will promptly provide
Notice to the Agent regarding the occurrence of any Default of which the
principal financial or accounting officer, Treasurer or Assistant Treasurer of
such Loan Party has actual knowledge or notice.

Section 6.06    Existence: Maintenance of Properties. Each Loan Party will do or
cause to be done all things necessary to preserve and keep in full force and
effect the its organizational existence (except as otherwise expressly permitted
by Section 6.17), and will do or cause to be done all things commercially
reasonable to preserve and keep in full force and effect its franchises; and
each Loan Party will (a) cause all of its properties used and useful in the
conduct of its business to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment, and (b) cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of such Loan Party may be necessary, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided that nothing in this Section 6.06 shall prevent
any Loan Party from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the sole judgment of such Loan Party,
as the case may be, desirable in the conduct of their business and does not in
the aggregate materially adversely affect the business, properties or financial
condition of the Loan Parties, taken as a whole; provided further that nothing
in this Section 6.06 shall affect or impair in any manner the ability of the
Loan Parties to sell or dispose of all or any portion of their property and
assets (including, without limitation, their shares in any Subsidiary or all or
any portion of the property or assets of any Subsidiary); and provided finally
that, in the event of any loss or damage to this property or assets, each Loan
Party shall only be obligated to repair, replace or restore any such property or
assets if such Loan Party has determined that such repair, replacement or
restoration is necessary or appropriate and any such repair, replacement and/or
restoration may be effectuated by such Loan Party in such time period and in the
manner it deems appropriate.

Section 6.07    Taxes. Each Loan Party will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all material
taxes, assessments and other governmental charges (other than taxes, assessments
and other governmental charges that in the aggregate are not material to the
business or assets of such Loan Party) imposed upon such Loan Party and its
respective real properties, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and, to the extent that such Loan Party deems
necessary, such Loan Party shall have set aside on its books adequate reserves
with respect thereto; and provided further that such Loan Party will pay all
such taxes, assessments,


88

--------------------------------------------------------------------------------





charges, levies or claims forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor.

Section 6.08    Visits by Lenders. Each Loan Party shall permit the Lenders,
through the Agent or any Lender’s other designated representatives, to visit the
properties of such Loan Party and to discuss the affairs, finances and accounts
of such Loan Party with, and to be advised as to the same by, its officers, upon
reasonable Notice and all at such reasonable times and intervals as the Agent
and any Lender may reasonably request.

Section 6.09    Compliance with Laws, Contracts, Licenses, and Permits. Each
Loan Party will comply with (a) the laws and regulations applicable to such Loan
Party (including, without limitation, ERISA) wherever its business is conducted,
(b) the provisions of its charter documents and by‑laws or other constituent
documents, (c) all agreements and instruments by which it or any of its
properties may be bound, and (d) all decrees, orders, and judgments applicable
to such Loan Party, except where in any such case the failure to comply with any
of the foregoing would not have a Material Adverse Effect. If at any time while
any portion of the Loans, any Note as may be issued hereunder, any Letter of
Credit or any Commitment is outstanding, any authorization, consent, approval,
permit or license from any officer, agency or instrumentality of any
Governmental Authority shall become necessary or required in order that any Loan
Party may fulfill any of its obligations hereunder or under any other Loan
Document, each Loan Party will promptly take or cause to be taken all reasonable
steps within the power of such Loan Party to obtain such authorization, consent,
approval, permit or license and furnish the Agent with evidence thereof.

Section 6.10    Use of Proceeds and Letters of Credit. The Borrowers will use
the proceeds of the Loans and the Letters of Credit solely for the purposes
described in Section 5.12.

Section 6.11    Covenant to Give Security.
(a)    No Loan Party shall form or acquire any Subsidiary that is not (i) a
Project Company or (ii) a Subsidiary that is to become a Project Company.
(b)    Upon the acquisition of any property by any Loan Party (other than
property consisting of a Person that is a CFC, any CFC, a Subsidiary that is
held directly or indirectly by a CFC or a Project Company or is to become a
Project Company, or a Project Company), if such property shall not already be
subject to a perfected first priority security interest in favor of the Agent
for the benefit of the Secured Parties (subject, however, to any Permitted Liens
and subject to the qualifications that OpCo shall not have any obligations to
pledge the Equity Interests in Canadian Holdings), the applicable Loan Party, in
the case of clause (i) below shall, and, in the case of clauses (ii) through (v)
below, shall upon the reasonable request of the Agent, at its own expense:
(i)    within 30 days after such acquisition, furnish to the Agent a description
of the property so acquired in detail reasonably satisfactory to the Agent,
(ii)    within 45 days after such acquisition, cause the applicable Loan Party
to duly execute and deliver to the Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement


89

--------------------------------------------------------------------------------





Supplements, intellectual property security agreements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Agent, securing payment of all the Obligations of the
applicable Loan Party under the Loan Documents and constituting Liens on all
such properties,
(iii)    within 45 days after such acquisition, cause the applicable Loan Party
to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary in the reasonable
opinion of the Agent to vest in the Agent for the benefit of the Secured Parties
valid and subsisting Liens on such property, enforceable against all third
parties (subject, however, to Permitted Liens),
(iv)    within 60 days after such acquisition, deliver to the Agent, upon the
reasonable request of the Agent, a signed copy of a favorable opinion, addressed
to the Agent and the other Secured Parties, of counsel for the Loan Parties
reasonably acceptable to the Agent as to the matters contained in clauses (ii)
and (iii) above and as to such other matters as the Agent may reasonably
request, and
(v)    as promptly as practicable after any acquisition of a real property,
deliver, upon the reasonable request of the Agent, to the Agent with respect to
such real property title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Agent, provided, however, that to the extent that
any Loan Party shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Agent;
provided, that, notwithstanding anything contained in this Agreement to the
contrary, no mortgage or equivalent security document shall be executed and
delivered with respect to any real property unless and until each Lender has
received, at least twenty (20) Business Days prior to such execution and
delivery, a life of loan flood zone determination and such other documents as it
may reasonably request to complete its flood insurance due diligence and has
confirmed to the Administrative Agent that flood insurance due diligence and
flood insurance compliance has been completed to its satisfaction; provided,
further, that the foregoing time periods in this Section 6.11(b) shall be
extended for so long as any Lender or Lenders shall have failed to confirm that
such Lender or Lenders has completed its flood insurance due diligence and flood
insurance compliance to its satisfaction.
(c)    At any time upon reasonable request of the Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Agent may deem necessary in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, intellectual property
security agreements and other security and pledge agreements.

Section 6.12    Maintenance of Insurance. Each Loan Party shall, if such Loan
Party owns any assets or property other than cash, Cash Equivalents, bank
accounts or Equity Interests, maintain


90

--------------------------------------------------------------------------------





insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which such Loan Party operates and, in connection with any mortgage or
equivalent instrument delivered pursuant to Section 6.11(b)(ii) with respect to
any real property acquired by any Loan Party after the Closing Date, flood
insurance in such total amount as the Agent may reasonably require, if on the
date of acquisition of such real property the area in which any improvements
located thereon is designated a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise in compliance with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as amended from time
to time, together with confirmation that the applicable Loan Party has received
the notice required pursuant to Section 208.25(f)(1) of Regulation H; provided,
however, that any Loan Party may self‑insure (which may include the
establishment of reserves, allocation of resources, establishment of credit
facilities and other similar arrangements) to the same extent as other companies
engaged in similar businesses and owning similar properties in the same general
areas in which such Loan Party operates and to the extent consistent with
prudent business practice.

Section 6.13    Financial Covenants.
(a)
OpCo will not:

(i)    OpCo Interest Coverage Ratio. Permit the OpCo Interest Coverage Ratio for
the most recently completed Measurement Period to be less than 1.75 to 1.0.
(ii)    OpCo Leverage Ratio. Permit the OpCo Leverage Ratio for the most
recently completed Measurement Period to be greater than 5.5 to 1.0; provided
that, notwithstanding anything herein to the contrary, when calculating the OpCo
Leverage Ratio, OpCo Funded Debt shall not include Equity-Preferred Securities
of OpCo or any of its Subsidiaries; provided further that the aggregate amount
of Equity-Preferred Securities of OpCo to be excluded from OpCo Funded Debt for
the purposes hereof shall not exceed fifteen percent (15%) of Total
Capitalization of OpCo as of the date of any determination thereof.
Notwithstanding anything herein to the contrary, when calculating the OpCo
Leverage Ratio, the Swap Termination Value of all Swap Contracts then
outstanding shall be excluded from the calculation of OpCo Funded Debt.
(b)
US Holdings will not:

(i)    US Holdings Interest Coverage Ratio. Permit the US Holdings Interest
Coverage Ratio for the most recently completed Measurement Period to be less
than 1.75 to 1.0.
(ii)    US Holdings Leverage Ratio. Permit the US Holdings Leverage Ratio for
the most recently completed Measurement Period to be greater than 5.5 to 1.0;
provided that notwithstanding anything herein to the contrary, when calculating
the US Holdings Leverage Ratio, US Holdings Funded Debt shall not include
Equity-Preferred Securities of US Holdings or any of its Subsidiaries; provided
further that the aggregate amount of


91

--------------------------------------------------------------------------------





Equity-Preferred Securities to be excluded from the US Holdings Funded Debt for
the purposes hereof shall not exceed fifteen percent (15%) of Total
Capitalization of US Holdings as of the date of any determination thereof.
Notwithstanding anything herein to the contrary, when calculating the US
Holdings Leverage Ratio, the Swap Termination Value of all Swap Contracts then
outstanding shall be excluded from the calculation of US Holdings Funded Debt.

Section 6.14    Indebtedness. No Loan Party will create, incur, assume or suffer
to exist any Funded Debt, except:
(a)
Funded Debt under the Loan Documents;

(b)
Funded Debt outstanding on the date hereof and listed on Schedule 6.14(b) and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Funded Debt is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending Funded
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Funded Debt being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending Funded
Debt does not exceed the then applicable market interest rate (“Permitted
Refinancing Indebtedness”);

(c)
in the case of the Loan Parties, or any of them, Obligations in respect of any
Cash Management Agreement;

(d)
in the case of Canadian Holdings, Funded Debt owed to a Project Company, which
Funded Debt consists of loans made by such Project Company in lieu of
distributions and is subordinated in right of payment to the Obligations of
Canadian Holdings under the Loan Documents on terms reasonably satisfactory to
the Agent, provided that after giving Pro Forma Effect to any such purchase or
other acquisition, OpCo shall be in compliance with each of the covenants set
forth in Section 6.13;

(e)
in the case of the Loan Parties, or any of them, additional Funded Debt (not
otherwise permitted pursuant to any of the other clauses of this Section 6.14
and in addition to additional Funded Debt that may be incurred pursuant to
Section 2.14) (“Third-Party Provided Funded Debt”), provided that



92

--------------------------------------------------------------------------------





(i)
any Third-Party Provided Funded Debt of Canadian Holdings, may be guaranteed by
OpCo and secured by Liens granted by Canadian Holdings but shall not be
guaranteed by US Holdings or otherwise secured by any Liens granted by US
Holdings (for avoidance of doubt, additional Canadian Holdings Funded Debt
incurred pursuant to Section 2.14 may be guaranteed and secured as provided
herein and in the other Loan Documents); and

(ii)
after giving effect to such Third-Party Provided Funded Debt, which Third-Party
Provided Funded Debt shall be no more senior than pari passu in priority of
payment and security with the Loans, OpCo and US Holdings shall be in compliance
with each of the covenants set forth in Section 6.13.

For avoidance of doubt, (i) such Third-Party Provided Funded Debt may, except as
expressly contemplated in this subclause (e), be subject to such other terms and
conditions (e.g. tenor, repayment, interest rate, covenants and other terms and
conditions) as the applicable Loan Party may elect (whether or not such terms
and conditions are the same for the Loans), and (ii) notwithstanding any
provision hereof to the contrary, Third-Party Provided Funded Debt shall include
Swap Contracts that otherwise meet the requirements of Section 6.14(f);
(f)
Obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party; and

(g)
to the extent constituting Funded Debt, obligations arising under the Cash Sweep
and Credit Support Agreement and the Management Services Agreement.


Section 6.15    Liens. No Loan Party will create any Lien upon or with respect
to any of its properties, or assign any right to receive income, in each case to
secure or provide for the payment of any debt of any Person, other than:
(i)
purchase money liens or purchase money security interests upon or in any
property acquired by such Loan Party in the ordinary course of business to
secure the purchase price or construction cost of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property or construction of improvements on such property;

(ii)
Liens existing on property acquired by any Loan Party at the time of its
acquisition, provided that such Liens were not created in contemplation of such
acquisition and do not extend to any assets other than the property so acquired;

(iii)
Liens securing Funded Debt recourse for which is limited to specific assets of
such Loan Party, created for the purpose of financing the acquisition,
improvement or construction of the property subject to such Liens;



93

--------------------------------------------------------------------------------





(iv)
the replacement, extension or renewal of any Lien permitted by clauses (i)
through (iii) of this Section 6.15 upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in the direct or indirect obligor) of the indebtedness
secured thereby;

(v)
Liens upon or with respect to margin stock;

(vi)
(a) deposits or pledges to secure payment of workers’ compensation, unemployment
insurance, old age pensions or other social security; (b) deposits or pledges to
secure performance of bids, tenders, contracts (other than contracts for the
payment of money) or leases, public or statutory obligations, surety or appeal
bonds or other deposits or pledges for purposes of like general nature in the
ordinary course of business; (c) Liens for property taxes not delinquent and
Liens for taxes which in good faith are being contested or litigated and, to the
extent that a Loan Party deems necessary, such Loan Party shall have set aside
on its books adequate reserves with respect thereto; (d) mechanics’, carriers’,
workmen’s, repairmen’s or other like Liens arising in the ordinary course of
business securing obligations which are not overdue for a period of sixty (60)
days or more or which are in good faith being contested or litigated and, to the
extent that a Loan Party deems necessary, such Loan Party shall have set aside
on its books adequate reserves with respect thereto; and (e) other matters
described in Schedule 5.03 (the “Permitted Liens”);

(vii)
Liens in favor of all of the Secured Parties created or required to be created
by the Loan Documents;

(viii)
To the extent constituting liens, the rights of the parties to the Cash Sweep
and Credit Support Agreement and the Management Services Agreement to borrow
cash from OpCo and the Borrowers;

(ix)
Subject to the provisions of Section 6.14(e)(ii), Liens securing Third-Party
Provided Funded Debt that rank no more senior than pari passu with all
outstanding Loans; provided that each holder of Third-Party Provided Funded Debt
(or an authorized representative or agent acting on its behalf, shall have
become a party to the Intercreditor Agreement pursuant to a joinder to the
Intercreditor Agreement in the form of Exhibit J attached hereto; and provided
further, that, as of the date of incurrence of any Third-Party Provided Funded
Debt, and after giving effect thereto, the aggregate principal amount of all
Funded Debt of the Loan Parties then outstanding that is secured by Liens
granted by the Loan Parties, or any of them, shall not exceed the greater of (a)
$1 billion, and (b) the amount that would cause the OpCo Leverage Ratio to
exceed 4.0:1,0; and

(x)
In the case of OpCo and US Holdings, any other Liens or security interests
(other than Liens or security interests described in clauses (i) through (ix) of
this Section 6.15), if the aggregate principal amount of the indebtedness
secured by all such Liens and security interests (without duplication) does not
exceed in the aggregate US$5,000,000 at any one time outstanding;



94

--------------------------------------------------------------------------------





provided that (x) the aggregate principal amount of the indebtedness secured by
the Liens described in clauses (i) through (iii) of this Section 6.15,
inclusive, shall not exceed the greater of the aggregate fair value, the
aggregate purchase price or the aggregate construction cost, as the case may be,
of all properties subject to such Liens and (y) in no event shall OpCo create or
suffer to exist any Lien on the Equity Interests of Canadian Holdings.

Section 6.16    Investments. No Loan Party will make or hold any Investments,
except:
(a)
Investments held by the Loan Parties in the form of cash and Cash Equivalents;

(b)
advances to officers, directors and employees of the Loan Parties in an
aggregate amount not to exceed US$1,000,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;

(c)
(i)    Investments by any Loan Party in another Loan Party; and

(ii)    Investments by any Loan Party in (A) a Subsidiary owned, in whole or in
part, by it on the Agreement Effective Date, plus (B) Investments that would be
permitted by Section 6.16(g), plus (C) any other Investments by the Loan Parties
in their respective Subsidiaries, provided, that for any Investment in an amount
of $50,000,000 or more made in accordance with this clause (C), after giving Pro
Forma Effect to such Investments, OpCo and US Holdings shall be in compliance
with each of the covenants set forth in Section 6.13;
(d)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e)
to the extent constituting Investments and Guarantees permitted by Section 6.14;

(f)
Investments existing on the date hereof (without duplication of those referred
to in Section 6.16(c)) and set forth on Schedule 6.16(f));

(g)
the purchase or other acquisition of all or any portion of the Equity Interests
in, or the purchase of all or substantially all of the property of, any Person
that, upon the consummation thereof, such Equity Interest and/or property will
be owned directly or indirectly by a Borrower or one or more of the other Loan
Parties (including as a result of a merger or consolidation with another Loan
Party); provided that, with respect to each purchase or other acquisition made
pursuant to this Section 6.16(g):

(i)    the Loan Parties shall comply with the requirements of Section 6.11, to
the extent applicable;
(ii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrowers and
their Subsidiaries in the ordinary course or otherwise comprising a “clean
energy” business, including, without


95

--------------------------------------------------------------------------------





limitation, pipeline, transmission, nuclear, oil and gas, shale gas, clean coal
and regulated utilities in the clean energy sector;
(iii)    immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and OpCo and US Holdings shall be in Pro Forma Compliance with all of
the covenants set forth in Section 6.13, such compliance to be determined on the
basis of the financial information most recently delivered to the Agent and the
Lenders pursuant to Section 6.04(a), (b) or (c), and OpCo shall deliver to the
Agent a certificate of its chief executive officer, chief financial officer,
treasurer or controller demonstrating such compliance calculations for this
clause (iii) in reasonable detail; and
(iv)    the Borrowers shall have delivered to the Agent and each Lender, solely
with respect to the consummation of any Acquisition for an amount of
US$50,000,000 or more, at least one (1) Business Day prior to the date on which
any such Acquisition is to be consummated (provided that if no Borrowing will be
made in connection with such Acquisition, the Borrowers shall deliver to the
Agent and each Lender the following certificate no later than thirty (30) days
following the closing date of such Acquisition), a certificate of a Responsible
Officer certifying that all of the requirements set forth in this clause (g)
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;
(h)
to the extent (if any) constituting an Investment, Swap Contracts permitted by
Section 6.14; and

(i)
so long as no Default has occurred and is continuing or would result from such
Investment, any other Investments (other than Investments described in clauses
(a) through (h) above) made since the Agreement Effective Date in an amount not
to exceed the greater of (i) US$150,000,000 and (ii) 2.00% of Total Assets
(which shall be measured as of the date such Investment is made and shall take
into account any Investment previously or concurrently made pursuant to this
clause (i) and then held as of such date) in the aggregate,

provided that, in each case, none of the Loan Parties shall create or acquire
any Subsidiary that is not a Project Company.

Section 6.17    Fundamental Changes. No Loan Party will merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom, (a)
Canadian Holdings may dispose of all or substantially all of its assets
(including any Disposition that is in the nature of a liquidation) to another
Loan Party and (b) US Holdings may dispose of all or substantially all of its
assets (including any Disposition that is in the nature of a liquidation) to
OpCo. Neither of the Borrowers will reorganize under the laws of any
jurisdiction other than (a) in the case of US Holdings, the United States of
America and (b) in the case of Canadian Holdings, Canada.


96

--------------------------------------------------------------------------------






Section 6.18    Dispositions. No Loan Party will make any Disposition except:
(a)
Dispositions of obsolete, damaged, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b)
Dispositions of inventory in the ordinary course of business;

(c)
Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

(d)
Dispositions of property by Canadian Holdings to another Loan Party;

(e)
Dispositions permitted by Sections 6.17 or 6.19;

(f)
Dispositions by a Loan Party not otherwise permitted under this Section 6.18;
provided that, (i) no Default has occurred and is continuing at the time of and
immediately after giving effect to such Disposition and (ii) only if the
relevant Disposition is in excess of US$10,000,000, after giving Pro Forma
Effect to such Disposition, OpCo and US Holdings shall be in Pro Forma
Compliance with all of the covenants set forth in Section 6.13, such compliance
to be determined on the basis of the financial information most recently
delivered to the Agent and the Lenders pursuant to Section 6.04(a), (b) or (c)
and provided further that after giving effect to any such Disposition of less
than 100% of the Equity Interests of any Project Company, the applicable
Borrower shall retain Control of such Project Company;

(g)
Disposition of cash or Cash Equivalents;

(h)
Dispositions of property, or issuances of its Equity Interests, by US Holdings
to OpCo; and

(i)
Dispositions by the Borrowers, or either of them, of indebtedness of OpCo held
by such Borrower (including the instruments evidencing such indebtedness), in
each case, in satisfaction and discharge of such indebtedness or so much thereof
as is equal to the amount thereof so distributed to OpCo;

provided, however, that any Disposition pursuant to this Section 6.18 shall be
for fair market value; and provided further, however, notwithstanding anything
herein to the contrary, the Loan Parties and Canadian Holdings shall, at any
time, be permitted to Dispose of any direct or indirect interest any of them may
have in any of the entities listed on Schedule 6.18 hereto, so long as such
entities hold no material assets (other than their ownership interests in their
respective Subsidiaries, which, prior to such Disposition, will be transferred
to another entity that is directly or indirectly owned by one of the Loan
Parties) and conduct no material operations.

Section 6.19    Restricted Payments. No Loan Party will make, directly or
indirectly, any Restricted Payment, except that:


97

--------------------------------------------------------------------------------





(a)
each Loan Party (other than OpCo) may make Restricted Payments to OpCo, or to
any other Person that owns a direct Equity Interest in such Loan Party, ratably
according to their respective holdings of the type of Equity Interests in
respect of which such Restricted Payment is being made;

(b)
each Loan Party may declare and make distributions payable solely in the common
stock or other common Equity Interests (including any Tracking Interests) of
such Person;

(c)
each Loan Party may purchase, redeem or otherwise acquire its common Equity
Interests (including any Tracking Interests) with the proceeds received from the
substantially concurrent issue of new common Equity Interests (including any
Tracking Interests);

(d)
OpCo may declare and pay distributions in cash or Cash Equivalents to NEE
Partners in an amount necessary to permit NEE Partners to pay reasonable and
customary organization and operating expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, umbrella insurance costs, and compensation, benefits
and other amounts payable to officers and employees in connection with their
employment in the ordinary course of business);

(e)
each Loan Party may issue common Equity Interests (including any Tracking
Interests) to a Loan Party, in each case that is its direct parent;

(f)
so long as no Default has occurred and is continuing or would result from such
Restricted Payment, OpCo may declare and pay distributions in cash or Cash
Equivalents; provided that immediately after giving pro forma effect to such
distribution, OpCo and US Holdings shall be in compliance with all of the
covenants set forth in Section 6.13;

(g)
OpCo may declare and pay distributions in cash or Cash Equivalents to NEE
Partners up to the amount necessary to permit NEE Partners to pay franchise fees
or similar taxes and fees required to maintain its existence;

(h)
to the extent constituting a Restricted Payment, the Loan Parties may make
payments of Fees as required pursuant to the Cash Sweep and Credit Support
Agreement and the Management Services Agreement;

(i)
to the extent constituting a Restricted Payment and so long as no Default has
occurred and is continuing or would result from such Restricted Payment, each
Loan Party may make Restricted Payments (other than the payments permitted in
paragraph (h) above) as required pursuant to the Cash Sweep and Credit Support
Agreement and the Management Services Agreement;

(j)
the Loan Parties may return to NEER or any of its Affiliates any excess cash
that is no longer required to be maintained by Genesis Solar Funding, LLC in a
debt service reserve account under the terms of any third-party debt financing;
and

(k)
Distributions to the extent permitted in Section 6.18(i);


Section 6.20    Change in Nature of Business. No Loan Party will engage in any
material line


98

--------------------------------------------------------------------------------





of business substantially different from those lines of business conducted by
the Loan Parties on the Agreement Effective Date or any business substantially
related or incidental thereto, or otherwise comprising a “clean energy”
business, including, without limitation, pipeline, transmission, nuclear, oil
and gas, shale gas, clean coal and regulated utilities in the clean energy
sector, or permit the Project Companies, taken as a whole, to do so.

Section 6.21    Transactions with Affiliates. No Loan Party will consummate any
transaction of any kind with any of its Affiliates, whether or not in the
ordinary course of business, other than:
(a)
on fair and reasonable terms substantially at least as favorable to such Loan
Party as would be obtainable by such Loan Party at the time in a comparable
arm’s length transaction with a Person other than an Affiliate thereof;

(b)
a transaction between one or more Loan Parties;

(c)
any employment agreement or director’s engagement agreement, employee benefit
plan, officer and director indemnification agreement or any similar arrangement
entered into by a Loan Party and approved by a Responsible Officer of such Loan
Party in good faith;

(d)
any issuance of Equity Interests of a Loan Party;

(e)
Restricted Payments that do not violate the provisions of Section 6.19;

(f)
payments or advances to employees or consultants that are incurred in the
ordinary course of business or that are approved by a Responsible Officer of
such Loan Party in good faith;

(g)
the existence of, or the performance by a Loan Party of its obligations under
the terms of, any stockholders agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Agreement Effective Date and any similar agreements which it may enter into
thereafter; provided, however, that the existence of, or the performance by such
Loan Party of its obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Agreement
Effective Date shall only be permitted by this Section 6.21(g)  to the extent
that the terms of any such amendment or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than those such
agreements to which the Loan Parties are party as of Agreement Effective Date;
or

(h)
transactions required or permitted pursuant to the Cash Sweep and Credit Support
Agreement, the Management Services Agreement and the RoFo Agreement.


Section 6.22    Burdensome Agreements. No Loan Party will enter into or permit
to exist any contractual obligation (other than this Agreement or any other Loan
Document or, so long as any such obligations in respect of Restricted Payments
or Liens as may be included in any Additional Senior Debt Agreement are no more
restrictive than the similar obligations contained herein, any such Additional
Senior Debt Agreement) that limits the ability (i) of any other Loan Party to
make Restricted Payments to OpCo or to otherwise transfer property to or invest
in OpCo, except for any agreement in effect on the date hereof and set forth on
Schedule 6.22 or (ii) of any Loan


99

--------------------------------------------------------------------------------





Party to create, incur, assume or suffer to exist Liens on property of such
Person to secure the Obligations.

Section 6.23    Employee Benefit Plans. No Loan Party will:
(a)
engage in any non-exempt “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for a
Borrower or its ERISA Affiliates; or

(b)
permit any Guaranteed Pension Plan sponsored by a Borrower or its ERISA
Affiliates to fail to meet the minimum funding standards described in §302 and
§303 of ERISA, whether or not such deficiency is or may be waived; or

(c)
fail to contribute to any Guaranteed Pension Plan sponsored by a Borrower or its
ERISA Affiliates to an extent which, or terminate any Guaranteed Pension Plan
sponsored by a Borrower or its ERISA Affiliates in a manner which, could result
in the imposition of a lien or encumbrance on the assets of any Loan Party or
any of its Subsidiaries pursuant to §303(k) or §4068 of ERISA; or

(d)
permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001(a)(16) of ERISA) of Guaranteed Pension
Plans sponsored by a Borrower or its ERISA Affiliates exceeding the value of the
aggregate assets of such plans, disregarding for this purpose the benefit
liabilities and assets of any such plan with assets in excess of benefit
liabilities, by more than the amount set forth in Section 5.11(c). For purposes
of this covenant, poor investment performance by any trustee or investment
management of a Guaranteed Pension Plan shall not be considered as a breach of
this covenant.


Section 6.24    Sanctions. The Loan Parties will not, and will not permit any
Subsidiary to directly or indirectly, use the proceeds of any Borrowing or
Letter of Credit, or lend, contribute or otherwise make available such proceeds
(x) in violation of anti-corruption laws or (y) to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger, Agent,
Issuing Bank or otherwise) of Sanctions.

Section 6.25    Amendments of Organization Documents. No Loan Party will amend
any of its Organization Documents, other than amendments that do not, taken as a
whole, have a Material Adverse Effect.

Section 6.26    Accounting Changes. No Loan Party will make any change in
(a) accounting policies or reporting practices, except as required by generally
accepted accounting principles, or (b) fiscal year.

Section 6.27    Prepayments, Etc. of Indebtedness. No Loan Party will prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any unsecured Funded Debt (other


100

--------------------------------------------------------------------------------





than Funded Debt permitted pursuant to the provisions of Section 6.14(e)(iii)),
junior Lien Funded Debt or any Funded Debt which is contractually subordinated
to the Obligations, except (a) regularly scheduled payments of principal and
interest in respect of such Funded Debt in accordance with the terms of, and
only to the extent required by, and subject to any subordination provisions
contained in, the indenture or other agreement pursuant to which such Funded
Debt was issued or incurred or any subordination agreement in respect of such
Funded Debt (provided that such regularly scheduled payments of principal shall
not exceed 1.00% per annum of the aggregate principal amount of such Funded
Debt), (b) prepayments and repayments of such Funded Debt made from cash of OpCo
that at such time would be permitted to be distributed to NEE Partners pursuant
to Section 6.19(f), (c) prepayments and repayments of such Funded Debt made with
the proceeds of Permitted Refinancing Indebtedness in respect thereof, (d)
payments of amounts due and payable under Swap Contracts or under the Cash Sweep
and Credit Support Agreement and (e) other prepayments, repayments, redemptions
or similar transactions in an amount not to exceed the greater of
(i) US$25,000,000 and (ii) 1.00% of Total Assets (which shall be measured as of
the date such transaction is consummated and shall take into account any
transaction previously or concurrently consummated pursuant to this clause (e)).

Section 6.28    Amendment, Etc. of Indebtedness. No Loan Party will amend,
modify or change in any manner any term or condition of any Funded Debt set
forth in Schedule 6.14(b), except for any refinancing, refunding, renewal or
extension thereof permitted by Section 6.14 (b), in a manner materially adverse
to the interests of the Agents, any Lender or any Secured Party in their
capacity as such, taken as a whole.

Section 6.29    Sales and Lease-Backs. No Loan Party will become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party has sold or transferred or is to sell or to
transfer to any other Person.

Section 6.30    Unrestricted Project Companies. The Borrowers will not cause or
permit any Unrestricted Project Companies to (a) create, incur, assume or suffer
to exist any Funded Debt or (b) create any Lien upon or with respect to any of
its properties, or assign any right to receive income, in each case to secure or
provide for the payment of any debt of any Person.  

ARTICLE 7
CONDITIONS PRECEDENT

Section 7.01    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the following conditions precedent, each of which shall
have been met or performed in the reasonable opinion of the Agent:
(a)
Execution of the Agreement. This Agreement (and any Notes that are to be
provided by the Borrowers if one or more Lenders have, as of the Agreement
Effective Date, requested Notes to be issued pursuant to Section 2.10) shall
have been duly executed and



101

--------------------------------------------------------------------------------





delivered by the respective Parties hereto and thereto; provided that no Note
shall be issued to any Lender hereunder unless specifically requested by such
Lender in writing to the Borrowers.
(b)
Documents. The Agent shall have received the following:

(i)    The U.S. Security Agreement, duly executed by US Holdings and OpCo,
together with evidence that all actions, recordings and filings that the Agent
may reasonably deem necessary or desirable in order to perfect the Liens created
under the U.S. Security Agreement has been taken;
(ii)    The Canadian Security Agreement, duly executed by Canadian Holdings,
together with evidence that all actions, recordings and filings that the Agent
may reasonably deem necessary or desirable in order to perfect the Liens created
under the Canadian Security Agreement has been taken;
(iii)    The NEE Partners Guaranty, duly executed by NEE Partners; and
(iv)    The Intercreditor Agreement, duly executed by the Collateral Agent and
each other party thereto.
(c)
Corporate Action. All corporate action necessary for the valid execution,
delivery and performance by each Loan Party and NEE Partners of this Agreement,
any other Loan Document to which they are a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Lenders and the
Issuing Banks shall have been provided by the Loan Parties to the Agent.

(d)
Incumbency Certificates. Each Loan Party and NEE Partners shall have provided an
incumbency certificate to the Agent, each such certificate being dated as of the
Agreement Effective Date, signed by their respective duly authorized officers,
and giving the name and bearing a specimen signature of each individual who
shall be authorized: (1) to sign in the name and on behalf of such Loan Party or
NEE Partners, as applicable each of the Loan Documents to which it is a party
(2) in the case of each Borrower, to make requests for Borrowings and Interest
Rate Notices, and (3) to give notices and to take other action on its behalf
under the Loan Documents.

(e)
Solvency Certificates. The Agent shall have received certificates attesting to
the Solvency of each Loan Party before and after giving effect to the
transactions contemplated hereby, from its chief financial officer, in form and
substance reasonably acceptable to the Agent and the Lenders.

(f)
Borrower’s Certificate. The Agent shall have received the Borrowers’ executed
certificate (dated as of the Agreement Effective Date) substantially in the form
of Exhibit C.

(g)
Opinions of Counsel. The Agent shall have received a favorable opinion addressed
to the Lenders, the Issuing Banks and the Agents, dated as of the Agreement
Effective Date, (i) in form and substance reasonably acceptable to the Agent and
the Lenders, from



102

--------------------------------------------------------------------------------





Squire Patton Boggs (US) LLP, counsel to the Loan Parties and (ii) in form and
substance reasonably acceptable to the Agent and the Lenders, from McCarthy
Tetrault LLP, Canadian counsel to the Loan Parties (and each Loan Party hereby
instructs such counsel to deliver such opinions to the Agent for the Lenders,
the Issuing Banks and the Agents).
(h)
No Legal Impediment. No change shall have occurred in any law or regulations
thereunder or interpretations thereof that in the reasonable opinion of any
Lender or any Issuing Bank would make it illegal for such Lender to make any
Loan or any Issuing Bank to issue any Letters of Credit.

(i)
Governmental Regulation. Each Lender and each Issuing Bank shall have received
such statements in substance and form reasonably satisfactory to such Lender or
such Issuing Bank as such Lender or such Issuing Bank shall require for the
purpose of compliance with any applicable regulations of the Comptroller of the
Currency or the Federal Reserve Board, including, without limitation, applicable
“know your customer” requirements.

(j)
Proceedings and Documents. All proceedings in connection with the transactions
contemplated by this Agreement, the other Loan Documents and all other documents
incident thereto shall be satisfactory in substance and in form to the Lenders
and the Issuing Banks and to counsel for the Agents, and the Lenders, the
Issuing Banks and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.

(k)
Payment of Fees and Expenses. The Borrowers shall have paid all accrued fees and
expenses of the Agents (including the accrued fees and expenses of counsel to
the Agents) and the up-front fees then payable to the Lenders.


Section 7.02    Each Loan. The obligation of each Lender to make each Loan
pursuant to Section 2.01 herein is subject to the following conditions
precedent, each of which shall have been met or performed by the Borrowing Date
with respect to each such Loan:
(a)
Borrowing Notice. The Borrowers shall have delivered the relevant Borrowing
Notice to the Agent as provided for in Section 2.02.

(b)
No Default. No Default shall have occurred and be continuing or will occur upon
the making of the Loan on such Borrowing Date.

(c)
Representations. Each of the representations and warranties contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true and correct in
all material respects as of the time of the making of such Loan, with the same
effect as if made at and as of that time (except to the extent that such
representations and warranties relate expressly to an earlier date); provided
that any representation or warranty that is qualified by materiality, “Material
Adverse Effect” or similar qualifier shall be true and correct in all respects.

(d)
Material Project Companies. (i) No Material Project Company shall be in default



103

--------------------------------------------------------------------------------





under Section 8.01(e) and (ii) no Material Project Company shall be the subject
of any Insolvency Proceeding.

Section 7.03    Each Letter of Credit. The obligation of each Issuing Bank to
issue any Letter of Credit pursuant to Section 3.01 herein is subject to the
following conditions precedent, each of which shall have been met or performed
by the proposed date of issuance of such Letter of Credit:
(a)
Request for Issuance. The Borrowers shall have delivered to the applicable
Issuing Bank the written request of such Letter of Credit provided for in
Section 3.02(a).

(b)
No Default. No Default shall have occurred and be continuing or will occur upon
the date of issuance of such Letter of Credit.

(c)
Representations. Each of the representations and warranties contained in this
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects as of the time of the issuance of such Letter of Credit, with
the same effect as if made at and as of that time (except to the extent that
such representations and warranties relate expressly to an earlier date).

(d)
Material Project Companies. (i) No Material Project Company shall be in default
under any Funded Debt aggregating US$50,000,000 or more and (ii) no Material
Project Company shall be the subject of any Insolvency Proceeding.


Section 7.04    Determinations Under Section 7.01. For purposes of determining
compliance with the conditions specified in Section 7.01, each Lender and each
Issuing Bank shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders and the Issuing
Banks unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender or
such Issuing Bank prior to the date that the Borrowers, by notice to the Agent,
the Issuing Banks and the Lenders, designates as the proposed Agreement
Effective Date, specifying its objection thereto. The Agent shall promptly
notify the Issuing Banks and the Lenders of the occurrence of the Agreement
Effective Date.

ARTICLE 8
EVENTS OF DEFAULT, ACCELERATION, ETC.

Section 8.01    Events of Default and Acceleration. The following events shall
constitute “Events of Default” for purposes of this Agreement:
(a)
Either Borrower shall fail to pay any principal of any Loan when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of



104

--------------------------------------------------------------------------------





maturity or at any other date fixed for payment; or
(b)
Either Borrower shall fail to pay any interest on any Loan, any fees or other
sums due hereunder or under any of the other Loan Documents, for a period of
five (5) Business Days following the date when the same become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment; or

(c)
(i) Any Loan Party shall fail to perform any term, covenant or agreement
contained in Section 6.05, Section 6.06 (but only as to corporate existence),
Section 6.10, Section 6.11, Section 6.13 through 6.30, inclusive, or, for so
long as NEE Partners has any obligations pursuant to the NEE Partners Guaranty,
NEE Partners shall fail to perform any term, covenant or agreement contained in
Article IV of the NEE Partners Guaranty or (ii) any Loan Party shall fail to
perform any term covenant or agreement contained herein or in any of the other
Loan Documents (other than those specified elsewhere in this Section 8.01) for
thirty (30) days after Notice of such failure has been given to the Borrowers by
the Agent or any Lender; or

(d)
Any representation or warranty of any Loan Party in this Agreement or any of the
other Loan Documents or in any other document or instrument delivered pursuant
to or in connection with this Agreement, or for so long as NEE Partners has
obligations pursuant to the NEE Partners Guaranty any representation or warranty
of NEE Partners in the NEE Partners Guaranty, shall prove to have been false in
any material respect upon the date when made or deemed to have been made by the
terms of this Agreement; or

(e)
Any Loan Party, NEE Partners (if the NEE Partners Guaranty is in effect) or,
subject to the proviso below, any Material Project Company, shall default in the
payment when due of any principal of or any interest on any Funded Debt
aggregating US$50,000,000 or more, or fail to observe or perform any material
term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing Funded Debt, in an aggregate amount of US$50,000,000 or
more, for such period of time as would permit (assuming the giving of
appropriate notice or the lapse of time if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof, unless such failure shall have been cured by such Loan Party, NEE
Partners or such Material Project Company, as the case may be, or effectively
waived by such holder or holders, provided that no Event of Default shall result
under this paragraph (f) from an event or circumstance limited to a Material
Project Company unless, as result thereof and giving Pro Forma Effect thereto,
US Holdings or OpCo would be in violation of Section 6.13, provided further,
that no Event of Default shall result under this paragraph (e) from an event or
circumstance under the Cash Sweep and Credit Support Agreement until NEER shall
have initiated or participated in legal proceedings to enforce its right to
payment under the Cash Sweep and Credit Support Agreement; or

(f)
Any Loan Party, NEE Partners (if the NEE Partners Guaranty is in effect) or,
subject to the proviso below, any Material Project Company shall (1) voluntarily
terminate operations or apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of such
Person, or of all or a substantial part of



105

--------------------------------------------------------------------------------





the assets of such Person, (2) admit in writing its inability, or be generally
unable, to pay its debts as the debts become due, (3) make a general assignment
for the benefit of its creditors, (4) commence a voluntary case under the United
States Bankruptcy Code (as now or hereafter in effect), (5) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (6) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(7) take any corporate action for the purpose of effecting any of the foregoing;
provided that no Event of Default shall result under this paragraph (f) from an
event or circumstance limited to a Material Project Company unless, as result
thereof and giving Pro Forma Effect thereto, US Holdings or OpCo would be in
violation of Section 6.13; or
(g)
without its application, approval or consent, a proceeding shall be commenced,
in any court of competent jurisdiction, seeking in respect of any Loan Party,
NEE Partners (if the NEE Partners Guaranty is in effect) or, subject to the
proviso below, any Material Project Company: the liquidation, reorganization,
dissolution, winding-up, or composition or readjustment of debt, the appointment
of a trustee, receiver, liquidator or the like of such Person, or of all or any
substantial part of the assets of such Person, or other like relief in respect
of such Person under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts unless such proceeding is
contested in good faith by such Person; and, if the proceeding is being
contested in good faith by such Person, the same shall continue undismissed, or
unstayed and in effect, for any period of ninety (90) consecutive days, or an
order for relief against such Person shall be entered in any involuntary case
under the Bankruptcy Code; provided that no Event of Default shall result under
this paragraph (g) from an event or circumstance limited to a Material Project
Company unless, as result thereof and giving Pro Forma Effect thereto, US
Holdings or OpCo would be in violation of Section 6.13; or

(h)
there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty (30) days, whether or not consecutive, any final judgment against
any Loan Party or, NEE Partners (if the NEE Partners Guaranty is in effect)
that, with other then undischarged, unsatisfied and unstayed, outstanding final
judgments against such Loan Party, as the case may be, exceeds in the aggregate
US$50,000,000; or

(i)
any of the Loan Documents or the NEE Partners Guaranty (other than to the extent
provided therein) shall be canceled, terminated, revoked or rescinded by any
applicable Loan Party or NEE Partners, respectively, other than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of all Lenders, or any action at law, suit or in equity or other legal
proceeding to cancel, revoke or rescind any of the Loan Documents or the NEE
Partners Guaranty (other than to the extent provided therein) shall be commenced
by or on behalf of any applicable Loan Party, or NEE Partners, respectively, or
any of their stockholders, or any court or any other Governmental Authority of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents or the NEE Partners Guaranty is illegal, invalid or unenforceable in
accordance with the terms thereof; or



106

--------------------------------------------------------------------------------





(j)
(i) with respect to any Guaranteed Pension Plan, (A) an ERISA Reportable Event
shall have occurred; (B) an application for a minimum funding waiver shall have
been filed; (C) a notice of intent to terminate such plan pursuant to Section
4041(a)(2) of ERISA shall have been issued; (D) a lien under Section 303(k) of
ERISA shall be imposed; (E) the PBGC shall have instituted proceedings to
terminate such plan; (F) the PBGC shall have applied to have a trustee appointed
to administer such plan pursuant to Section 4042 of ERISA; or (G) any event or
condition that constitutes grounds for the termination of, or the appointment of
a trustee to administer, such plan pursuant to Section 4042 of ERISA shall have
occurred or shall exist, provided that with respect to the event or condition
described in Section 4042(a)(4) of ERISA, the PBGC shall have notified a
Borrower or any ERISA Affiliate that it has made a determination that such plan
should be terminated on such basis; or (ii) with respect to any Multiemployer
Plan, a Borrower or any ERISA Affiliate shall incur liability as a result of a
partial or complete withdrawal from such plan or the reorganization, insolvency
or termination of such plan; and, in the case of each of (i) or (ii), the
Majority Lenders shall have determined in their reasonable discretion that such
events or conditions, individually or in the aggregate, reasonably could be
expected likely to result in liability of the Borrowers in an aggregate amount
exceeding US$50,000,000; or

(k)
there shall occur any Change of Control; or

(l)
any Security Document after delivery thereof pursuant to Section 7.01 or 6.11
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first priority Lien (subject to Liens permitted by Section
6.15) on the Collateral purported to be covered thereby.

Notwithstanding anything to the contrary contained in this Article 8, in the
event that OpCo or US Holdings fails to comply with the requirements of
Section 6.13, until the expiration of the tenth (10th) day subsequent to the
date the certificate calculating such compliance is required to be delivered
pursuant to Section 6.04(b) or (c) (the period from such failure to comply to
such tenth (10th) day, the “Cure Period”), OpCo or US Holdings shall have the
right to receive cash contributions to the capital of OpCo or US Holdings, as
applicable (collectively, the “Cure Right”), and upon the receipt by OpCo or US
Holdings, as applicable, of such cash (the “Cure Amount”) pursuant to the
exercise by OpCo or US Holdings of such Cure Right compliance with the covenants
set forth in Section 6.13 shall be recalculated giving effect to the following
pro forma adjustments:
(i)
Adjusted Covenant Cash Flow of OpCo or US Holdings, as applicable, shall be
increased, solely for the purpose of measuring compliance with Section 6.13 by
an amount equal to the Cure Amount; and

(ii)
if, after giving effect to the foregoing recalculations, OpCo or US Holdings, as
applicable, shall then be in compliance with the requirements of Section 6.13,
OpCo or US Holdings, as applicable, shall be deemed to have satisfied the
requirements of Section 6.13



107

--------------------------------------------------------------------------------





as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of Section 6.13 that had occurred shall be deemed cured for the
purposes of this Agreement.
Notwithstanding anything herein to the contrary, (a) in each Measurement Period
there shall be at least two fiscal quarters in which the Cure Right is not
exercised, (b) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 6.13 as of the relevant date of determination
and (c) for the initial Measurement Period with respect to which such equity
cure was made, the increase in Adjusted Covenant Cash Flow of OpCo or US
Holdings, as applicable, resulting from the exercise of the Cure Right shall be
disregarded for purposes of determining the availability or amount of any
covenant baskets and, for the purposes of determining compliance with any
covenants that require pro forma compliance with Section 6.13, shall not result
in any pro forma increase in cash or debt reduction except to the extent such
proceeds are actually applied to prepay indebtedness. For the avoidance of
doubt, the increase in Adjusted Covenant Cash Flow of OpCo or US Holdings, as
applicable, resulting from the exercise of the Cure Right shall not be
disregarded in any period subsequent to the initial Measurement Period, for any
of the purposes described in clause (c).

Section 8.02    Lenders’ Remedies. Upon the occurrence of any Event of Default,
for so long as same is continuing, the Agent shall, at the request of, or may,
with the consent of, the Majority Lenders, by Notice to the Borrowers, take any
or all of the following actions:
(a)
declare the Commitment of each Lender to make Loans and any obligation of the
Issuing Banks to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)
require that the Borrowers Cash Collateralize their respective L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

(d)
exercise on behalf of itself, the Lenders and the Issuing Banks all rights and
remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each Issuing Bank to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of any Agent or any Lender.


108

--------------------------------------------------------------------------------






Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 4.09 and 4.10, and subject to the further provisions below be applied
by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 4)
payable to the Agents in their capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the
respective Issuing Banks arising under the Loan Documents and amounts payable
under Article 4), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Issuing Banks, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Agents for the account of the Issuing Banks, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers pursuant to Section 4.09; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law; provided that in
no event shall the proceeds of any recovery against or from Canadian Holdings,
or any of its assets, be applied to any obligations, other than the several
Obligations of Canadian Holdings hereunder and under the other Loan Documents;
provided that the application of the proceeds of Collateral shall be governed by
the provisions of the Intercreditor Agreement.
Subject to Section 4.09, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all


109

--------------------------------------------------------------------------------





Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, (i) Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Agent has not received written notice
thereof, together with such supporting documentation as the Agent may request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be and
(ii) any amounts received on account of the Obligations shall not be applied to
any Excluded Swap Obligation of such Loan Party. Each Cash Management Bank or
Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article 10 hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE 9
CONTINUING GUARANTY

Section 9.01    Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations (other than Third-Party Provided
Funded Debt of Canadian Holdings), whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of each other Loan
Party to the Guaranteed Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Guaranteed Parties in connection with the collection or enforcement
thereof). The Agents’ books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

Section 9.02    Rights of Guaranteed Parties. Each Guarantor consents and agrees
that the Guaranteed Parties may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect,


110

--------------------------------------------------------------------------------





sell, or otherwise dispose of any security for the payment of this Guaranty or
any Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Agents, the Issuing Banks and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

Section 9.03    Certain Waivers. Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of any other Loan Party or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Guaranteed Party) of the liability of any other Loan Party;
(b) any defense based on any claim that such Guarantor’s obligations exceed or
are more burdensome than those of any other Loan Party; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to proceed against any other Loan Party, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in the power of any
Guaranteed Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Guaranteed Party; (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties; (h) any defense relating to the amendment or
waiver of the term of any guaranteed Obligation; and (i) any defense arising
under any law or regulation of any jurisdiction or any other event affecting any
term of a guaranteed Obligation. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.

Section 9.04    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any other Loan Party or any other person or entity is joined as a
party.

Section 9.05    Subrogation. No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments are terminated. If any amounts
are paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Guaranteed Parties to reduce the amount of the
Obligations, whether matured or unmatured.

Section 9.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,


111

--------------------------------------------------------------------------------





as the case may be, if any payment by or on behalf of any other Loan Party or
any Guarantor is made, or any of the Guaranteed Parties exercises its right of
setoff, in respect of the Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Guaranteed Parties in their discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Guaranteed
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.

Section 9.07    Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the other Loan Parties owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the other Loan Parties to such Guarantor as subrogee of the
Guaranteed Parties or resulting from such Guarantor’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Obligations. If the
Guaranteed Parties so request, any such obligation or indebtedness of the other
Loan Parties to such Guarantor shall be enforced and performance received by
such Guarantor as trustee for the Guaranteed Parties and the proceeds thereof
shall be paid over to the Guaranteed Parties on account of the Obligations, but
without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.

Section 9.08    Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or any other Loan Party under any debtor relief laws, or
otherwise, all such amounts shall nonetheless be payable by such Guarantor
immediately upon demand by the Guaranteed Parties.

Section 9.09    Condition of Loan Parties. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from each other Loan Party and any other guarantor such information
concerning the financial condition, business and operations of such other Loan
Party and any such other guarantor as such Guarantor requires, and that none of
the Guaranteed Parties has any duty, and such Guarantor is not relying on the
Guaranteed Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any other Loan
Party or any other guarantor (such Guarantor waiving any duty on the part of the
Guaranteed Parties to disclose such information and any defense relating to the
failure to provide the same).

Section 9.10    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article 9 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater


112

--------------------------------------------------------------------------------





amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE 10
THE AGENT

Section 10.01    Appointment and Authority.
(a)
Each of the Lenders and the Issuing Banks hereby irrevocably appoints Bank of
America, N.A. to act on its behalf as the Agent and Bank of America, N.A.
(Canada Branch) to act on its behalf as the Canadian Agent hereunder and under
the other Loan Documents and authorizes each Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article 10 are solely for the benefit
of the Agents, the Lenders and the Issuing Banks, and except as otherwise
provided herein, no Borrower shall have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“the Agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)
The Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the Issuing Banks hereby irrevocably appoint
and authorize the Agent to act as the agent of such Lender and such Issuing Bank
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 10.06 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Agent), shall be entitled to the benefits of
all provisions of this Article 10 and Article 11 (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.


Section 10.02    Rights as a Lender, Issuing Bank. The Person serving as an
Agent hereunder shall have the same rights and powers when acting in its
capacity as a Lender or Issuing Bank as any other Lender or Issuing Bank, and
may exercise such rights and powers as though it were not


113

--------------------------------------------------------------------------------





an Agent, and the term “Lender,” “Lenders,” “Issuing Bank” and “Issuing Banks”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as an Agent hereunder in its individual
capacity. Such Person and its affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, any Loan Party
or any Subsidiary or other affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders or the Issuing
Banks.

Section 10.03    Exculpatory Provisions.
(a)
The duties and obligations of each Agent are only as expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, each
Agent:

(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Insolvency Proceedings or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Insolvency Proceedings; and

(iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrowers or any of the Borrowers’ affiliates
that is communicated to or obtained by the Person serving as an Agent or any of
its affiliates in any capacity.

(b)
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
8.02 and Section 11.01), or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until Notice describing such Default is given to such Agent by a
Borrower, a Lender or an Issuing Bank.

(c)
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document



114

--------------------------------------------------------------------------------





delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 7 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Section 10.04    Reliance by the Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon
(provided that the foregoing is not intended to be construed or to operate in
derogation of the Notice requirements in Section 11.02). In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, such
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless such Agent shall have received notice to the contrary from such
Lender or Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrowers), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

Section 10.05    Indemnification. The Lenders agree to indemnify each Agent and
each Issuing Bank (to the extent not reimbursed under Section 11.03 and
Section 11.04, but without limiting the obligations of the Loan Parties under
said Sections, and ratably in accordance with its respective Commitment) for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted (including by any
Lender) against such Agent or such Issuing Bank, as the case may be, arising out
of or by reason of any investigation in or in any way relating to or arising out
of this Agreement or any other Loan Document or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses that the Borrower
is obligated to pay under Section 11.03 and Section 11.04 but excluding, unless
a Default has occurred and is continuing, normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence, bad faith or willful misconduct
of the party to be indemnified.

Section 10.06    Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-Agents appointed by such Agent. The
exculpatory provisions of this Article shall apply to the Agent’s activities in
connection with the syndication of the Commitments as


115

--------------------------------------------------------------------------------





well its activities as an Agent, and also shall apply to the activities any such
sub‑Agent permitted herein. No Agent shall be responsible for the negligence or
misconduct of any sub-Agent except to the extent that such Agent acted with
gross negligence or willful misconduct.

Section 10.07    Resignation or Removal of the Agents.
(a)
An Agent may at any time give Notice of its resignation to the Lenders, the
Issuing Banks and the Borrowers. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, in consultation with the Borrowers,
and, so long as no Default is continuing, subject to the consent of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an affiliate thereof with an office in the United States. If
no such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent
gives Notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders and the Issuing
Banks, in consultation with the Borrowers, and, so long as no Default is
continuing, subject to the consent of the Borrowers, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
Notice on the Resignation Effective Date.

(b)
If the Person serving as an Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Majority Lenders may, to the extent permitted by
applicable law, by Notice to the Borrowers and such Person remove such Person as
the Agent and, in consultation with the Borrowers, and, so long as no Default is
continuing, subject to the consent of the Borrowers, appoint a successor, which
successor Agent shall be a Lender and maintain an office in the United States.
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Majority Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such Notice
on the Removal Effective Date.

(c)
With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable): (1) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except
that, in the event any collateral security is then being held by the Agent on
behalf of the Lenders, or the Issuing Banks under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed); and (2) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Majority Lenders appoint a successor Agent as provided for in this
Section 10.07. Upon the acceptance by a successor of such appointment for it to
act as successor Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent (other than any rights to indemnity payments owed to the retiring
or removed Agent), and the retiring or removed Agent shall, except as provided
above, be discharged from all of its duties and



116

--------------------------------------------------------------------------------





obligations hereunder or under the other Loan Documents (provided that the
foregoing shall not relieve the retiring or removed Agent from any liability for
its gross negligence or willful misconduct hereunder). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to the
predecessor Agent unless otherwise agreed between the Borrowers and such
successor Agent. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article 10
and Section 11.03 and Section 11.04 shall continue in effect for the benefit of
such retiring or removed Agent and its sub‑Agents in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed Agent
was acting as the Agent hereunder.
(d)
Any resignation by Bank of America, N.A., as the Agent pursuant to this Section
10.07 shall also constitute its resignation as Issuing Bank and the resignation
of Bank of America, N.A. (Canada Branch) as Canadian Agent. If Bank of America,
N.A. resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank provided for hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as Issuing Bank and all L/C Obligations with respect thereto. 
Upon the appointment by the Borrower of a successor Issuing Bank hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges, duties and obligations of the retiring Issuing Bank, (2) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (provided that the foregoing shall
not relieve the retiring Issuing Bank from any liability for its gross
negligence or willful misconduct hereunder), and (3) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
that were issued by the retiring Issuing Bank and which remain outstanding at
the time of such succession or make other arrangements satisfactory to Bank of
America, N.A. to effectively assume the obligations of Bank of America, N.A.
with respect to such outstanding Letters of Credit.


Section 10.08    Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 10.09    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or Bookrunners listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as an
Agent, a Lender or an Issuing Bank hereunder.

Section 10.10    Agent May File Proofs of Claim; Credit Bidding. In case of the
pendency of any proceeding under any Insolvency Proceeding or any other judicial
proceeding relative to any


117

--------------------------------------------------------------------------------





Loan Party, the Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Banks and the Agents under Sections 2.03, 3.07, 11.03 and
11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Banks, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Section 11.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any Issuing Bank to authorize the
Agent to vote in respect of the claim of any Lender or any Issuing Bank or in
any such proceeding.
The Secured Parties hereby irrevocably authorize the Agent, at the direction of
the Majority Lenders, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Obligations pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar Laws in any other jurisdictions to which a Loan Party is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid


118

--------------------------------------------------------------------------------





(i) the Agent shall be authorized to form one or more acquisition vehicles to
make a bid, (ii) to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Majority Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Majority Lenders contained in clauses (a) through (g) of Section 11.01 of this
Agreement, (iii) the Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 10.11    Collateral and Guaranty Matters. Without limiting the
provisions of Section 10.10, each of the Lenders (including in its capacities as
a potential Cash Management Bank and a potential Hedge Bank) and the Issuing
Banks irrevocably authorize the Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the aggregate Commitments and payment
in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Agent and the applicable
Issuing Bank shall have been made), (ii) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, (iii) that constitutes Excluded Property (as
such term is defined in the U.S. Security Agreement or the Canadian Security
Agreement, as the case may be), (iv) that constitutes a Lien permitted in
Section 6.15(iii), or (v) if approved, authorized or ratified in writing in
accordance with Section 11.01; and
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 10.11; provided that, in the case of any
request of any of the Loan Parties that the


119

--------------------------------------------------------------------------------





Agent release its interests on any property contemplated in clause (a)(iv) of
this Section 10.11 above and in Section 6.15(iii), each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the Issuing Banks irrevocably authorize and direct the Agent to
provide such release without any further consent or direction on the part of any
Person.
In each case as specified in this Section 10.11, the Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.11.
The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Section 10.12    Secured Cash Management Agreements and Secured Hedge
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 10 to the contrary, the
Agents shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements unless the
Agents have received written notice of such Obligations, together with such
supporting documentation as the Agents may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

Section 10.13    Lender ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger listed on the cover page of
this Agreement (an “Arranger”) and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Loan Party, that at least one
of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified


120

--------------------------------------------------------------------------------





professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Loan Party, that:
(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


121

--------------------------------------------------------------------------------





(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)     The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


122

--------------------------------------------------------------------------------






ARTICLE 11
MISCELLANEOUS

Section 11.01    Consents, Amendments, Waivers, Etc. Except as otherwise
expressly provided in this Agreement, any consent or approval required or
permitted by this Agreement to be given by one or more or all Lenders may be
given, and any term of this Agreement or of any other instrument related hereto
or mentioned herein may be amended, and the performance or observance by any
Loan Party of any terms of this Agreement or such other instrument or the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Loan Parties and the written consent of the Majority
Lenders. Notwithstanding the foregoing, (a) except as contemplated in Section
2.11, the rate of interest on and the term of the Loans, the Loan Maturity Date,
the principal amount of the Loans owing to each Lender, the dates on which
interest is required to be paid hereunder, the amount and dates of payment of
the fees or principal owing each Lender hereunder may not be changed, the amount
of each Lender’s Commitment hereunder may not be increased and the tenor of each
Lender’s obligations under this Agreement may not be extended, in any such case
without the written consent of the Loan Parties and the written consent of each
Lender affected thereby; (b) Section 2.13, this Section 11.01, the definition of
Majority Lenders, the definition of Pro Rata Share and any provision of the Loan
Documents that requires action by all Lenders may not be amended without the
written consent of all Lenders; (c) the aggregate amount of the Commitments may
not be increased without the written consent of all Lenders; (d) Article 10 may
not be amended without the written consent of the Agent; (e) neither Article 3
nor any other provision of this Agreement which affects the rights or
obligations of any Issuing Bank may be amended without the written consent of
such Issuing Bank; (f) any amendment to or waiver of any condition precedent to
the making of any Loan pursuant to Section 2.01(a) or the issuance of any Letter
of Credit pursuant to Section 3.01 shall require the consent of the Majority
Lenders; (g) no Letter of Credit may be extended beyond the Commitment
Termination Date without the prior written consent of all Issuing Banks; (h) the
NEE Partners Guaranty may not be released prior to the date that OpCo delivers
audited financial statements without the written consent of each Lender; (i) all
or substantially all of the value of the Guaranty or the Collateral may not be
released without the written consent of each Lender, except to the extent the
release of any Subsidiary from the Guaranty is permitted pursuant to Section
10.11 (in which case such release may be made by the Agent acting alone); and
(j) at any time no Obligations of, and requests for Borrowings to be made by,
Canadian Holdings are then outstanding, the Loan Parties may, by written notice
to the Agent, irrevocably notify the Agent of the election of Canadian Holdings
to withdraw from this Agreement as a Borrower, and thereafter Canadian Holdings
shall for all purposes of this Agreement and each of the other Loan Documents
cease to be, have no further rights of and shall no longer be subject to terms
and conditions applicable to, a Borrower hereunder or thereunder, and the Liens
granted by Canadian Holdings to secure its Obligations hereunder and thereunder
shall automatically terminate and the Collateral Agent shall be authorized to
deliver such Lien releases and return all Collateral of Canadian Holdings held
by the Collateral Agent, in each case upon the reasonable request and at the
expense of the Loan Parties. In furtherance of clause (f) of the second sentence
of this Section 11.01, no amendment or waiver of any representation or warranty
or any covenant or Event of Default contained in this Agreement shall be deemed
to be effective for purposes of determining whether the condition precedent
referred to in any such clause has been satisfied unless the Lenders referred to
in such clause shall have consented to such amendment or


123

--------------------------------------------------------------------------------





waiver. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon. No course of dealing or delay or
omission on the part of any Agent, any Issuing Bank or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
No notice to or demand upon any Loan Party shall entitle any Loan Party to other
or further notice or demand in similar or other circumstances.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with the Intercreditor Agreement for the benefit of all the Senior
Creditors; provided, however, that the foregoing shall not prohibit (a) the
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) any Issuing Bank from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 4.10), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
debtor relief law; and provided, further, that if at any time there is no Person
acting as Agent hereunder and under the other Loan Documents, then (i) the
Majority Lenders shall have the rights otherwise ascribed to the Agent pursuant
to the Intercreditor Agreement and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Majority Lenders, but subject to the
provisions of the Intercreditor Agreement, enforce any rights and remedies
available to it and as authorized by the Majority Lenders. Any amendment, waiver
or consent of the Security Documents or the Intercreditor Agreement shall only
be effected in accordance with Section 7.3 of the Intercreditor Agreement.

Section 11.02    Notices.
(a)
Except as otherwise expressly provided in this Agreement, all notices, demands,
consents, waivers, elections, approvals, requests and similar communications
required or permitted to be provided in connection with this Agreement (any of
the foregoing being referred to as a “Notice”) shall be set forth in writing and
shall be given by U.S. registered or certified mail (return receipt requested)
or by recognized nationwide courier service (with signature required to evidence
receipt), and shall be deemed received by the addressee Party when delivered
during normal business hours to such Party’s address as shown below (or such
other address as that Party may specify from time to time in a written Notice
given pursuant hereto not less than thirty (30) days prior to the date that the
new address is intended to become effective); provided that (x) any Notice
delivered in accordance with Article 2 or Article 3 may be delivered by
facsimile or other specified electronic delivery system acceptable to the Agents
and the Loan Parties and (y) any Notice delivered to the appropriate address for
the receiving Party at any time other than during normal business hours will be
deemed to be given and received by the receiving Party on the next Business Day
thereafter:

(i)
if to the Loan Parties, at 700 Universe Boulevard, Juno Beach, Florida



124

--------------------------------------------------------------------------------





33408‑8801, Attention: Treasurer (and for purposes of Notices which can be
provided, or confirmed, telephonically or by facsimile as specified in Article 2
or Article 3, Telephone No. (561) 694-6204, Facsimile No. (561) 694-3707), or at
such other address for Notice as the applicable Loan Party shall last have
furnished in writing to the Person giving the Notice;
(ii)
if to the Agent, at Agency Management, Bank of America Merrill Lynch,
TX1-492-14-19, 901 Main Street, Dallas, TX 75202, Attention: Ronaldo Naval (and
for purposes of Notices which can be provided, or confirmed, telephonically or
by facsimile as specified in Article 2 or Article 3, Telephone No. 214-209-1162,
Facsimile No. 877-511-6124), or such other address for Notice as the Agent shall
last have furnished in writing to the Person giving the Notice;

(iii)
if to the Canadian Agent, at Bank of America, N.A., Canada branch, 181 Bay
Street, 4th Floor, Toronto, Ontario, M5J 2V8, Attention: Medina Sales de
Andrade, or such other address for Notice as the Canadian Agent shall last have
furnished in writing to the Person giving the Notice;

(iv)
if to any Lender or any Issuing Bank, at such Person’s address set forth in the
records of the Agent, or such subsequent address for Notice as such Person shall
have last furnished in writing to the Person giving the Notice.

(b)
So long as Bank of America, N.A. or any of its affiliates is the Agent,
materials required to be delivered pursuant to Section 6.04(a), Section 6.04(b),
Section 6.04(c), Section 6.04(d) and Section 6.05 shall be delivered to the
Agent in an electronic medium in a format acceptable to the Agent, the Lenders
and Issuing Banks by e-mail at ronaldo.naval@baml.com with a copy to
jerry.wells@baml.com (or such other address as the Agent may notify the Borrower
from time to time). The Loan Parties agree that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrowers, any other Loan Parties or any of their
Subsidiaries or any other materials or matters relating to this Agreement, any
Notes as may be issued hereunder or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders and the Issuing
Banks by posting such notices on DebtDomain or a substantially similar
electronic system (the “Platform”). Each Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its affiliates in connection with the
Platform. The Agent shall not be liable (except to the extent that such
liability arises out of the gross negligence, bad faith or willful misconduct of
the Agent or its Related Parties) for any damages arising from the use by
unintended recipients of any information or other materials distributed by the
Agent, pursuant to this



125

--------------------------------------------------------------------------------





Section 11.02(b) or Section 11.02(c) through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(c)
Each Lender and each Issuing Bank agrees that Notice to it (as provided in the
next sentence) (a “Communication Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender or such Issuing Bank,
as the case may be, for purposes of this Agreement; provided that if requested
by any Lender or any Issuing Bank, the Agent shall deliver a copy of the
Communications to such Lender or such Issuing Bank, as the case may be, by email
or facsimile. Each Lender and each Issuing Bank agrees (i) to notify the Agent
in writing of such Lender’s or Issuing Bank’s, as the case may be, e-mail
address to which a Communication Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender or
such Issuing Bank, as the case may be, becomes a party to this Agreement (and
from time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender or such Issuing Bank, as the case may be) and
(ii) that any Communication Notice may be sent to such e-mail address.


Section 11.03    Expenses. Each Loan Party agrees to pay promptly following
receipt of written invoices describing in reasonable detail (a) the reasonable
fees, expenses and disbursements of the Agents’ external counsel incurred in
connection with the administration or interpretation of the Loan Documents and
other instruments mentioned herein, the closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (b) the
reasonable fees, expenses and disbursements of the Agents and the Issuing Banks
incurred by the Agents or the Issuing Banks in connection with the
administration or interpretation of the Loan Documents and other instruments
mentioned herein, and (c) all reasonable out‑of‑pocket expenses including
reasonable external attorneys fees and costs incurred by any Lender, any Agent
or any Issuing Bank (provided that the Borrowers shall only be responsible for
the reasonable fees and expenses of one counsel engaged to represent all such
Parties taken as a whole unless any actual or potential conflict of interest
between such Parties makes it inappropriate for one counsel to represent all
such Parties, in which event the Borrowers shall be responsible for the
reasonable fees and expenses of one additional counsel for each group of
affected Parties similarly situated taken as a whole) in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
any Loan Party or the administration thereof after the occurrence of a Default,
(ii) defending against any action brought by the Borrowers or their affiliates
against any Agent, any Lender or any Issuing Bank arising under or relating to
any of the Loan Documents unless the Borrowers or their affiliates are the
prevailing party in such action, and (iii) any litigation, proceeding or dispute
brought by such Lender, Agent or Issuing Bank against any Loan Party (whether
arising hereunder or otherwise in connection with the transactions contemplated
hereby) in which such Lender, Agent or Issuing Bank is the prevailing party (but
without derogation to the provisions of Section 11.04). The covenants of this
Section 11.03 shall survive payment or satisfaction of payment of amounts owing
with respect to any Notes as may be issued hereunder.

Section 11.04    Indemnification. Each Loan Party agrees to indemnify and hold
harmless the Agents, the Issuing Banks and the Lenders and their respective
Related Parties (each, an


126

--------------------------------------------------------------------------------





“Indemnitee”) from and against any and all claims, actions and suits by a third
party (which third party may, for these purposes, include the Agents or any
Issuing Bank or Lender) (collectively, “Actions”), whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses payable by any Indemnitee to any third party (which third party may,
for these purposes, include the Agents or any Issuing Bank or Lender)
(collectively, “Liabilities”) of every nature and character incurred by or
awarded against any such Indemnitee (including the reasonable fees and expenses
of counsel), in each case arising out of this Agreement or any of the other Loan
Documents or the transactions contemplated hereby including, without limitation,
(a) any actual or proposed use by any Loan Party of the proceeds of any Loan or
any Letter of Credit, or (b) any Loan Party entering into or performing this
Agreement or any of the other Loan Documents; provided that the liabilities,
losses, damages and expenses indemnified pursuant to this Section 11.04 shall
not include any liabilities, losses, damages and expenses in respect of any
taxes, levies, imposts, deductions, charges or withholdings, indemnification for
which is provided on the basis, and to the extent, specified in Section 4.08;
and provided further, that such indemnity shall not be available as to any
Indemnitee, to the extent that such liabilities, losses, damages and expenses
arise out of the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, as determined by a court of competent
jurisdiction in a final, non-appealable judgment. In the event than any
Indemnitee shall become subject to any Action or Liability with respect to any
matter for which indemnification may apply pursuant to this Section 11.04 (a
“Indemnity Claim”), such Indemnitee shall give Notice of such Indemnity Claim to
the Loan Parties by telephone to at (561) 694-6204 and also in accordance with
the written Notice requirements in Section 11.02). Such Indemnitee may retain
counsel and conduct the defense of such Indemnity Claim, as it may in its sole
discretion deem proper, at the sole cost and expense of the Loan Parties. So
long as no Default shall have occurred and be continuing hereunder, no
Indemnitee shall compromise or settle any claim without the prior written
consent of the Loan Parties, which consent shall not unreasonably be withheld or
delayed (provided, that the Loan Parties shall only be responsible for the
reasonable fees and expenses of one counsel for all Indemnitees taken as a whole
unless any actual or potential conflict of interest between such Indemnitees
makes it inappropriate for one counsel to represent all such Indemnitees, in
which event the Loan Parties shall be responsible for the reasonable fees and
expenses of one additional counsel for each group of affected Indemnitees
similarly situated taken as a whole). If, and to the extent that the obligations
of the Loan Parties under this Section 11.04 are unenforceable for any reason,
each Loan Party hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 11.04 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, any of its directors, security holders or creditors (unless such
Loan Party, director, security holder or creditor prevails), an Indemnitee or
any other person or the affected Indemnitee is a party thereto and whether or
not the transactions contemplated hereby are consummated. Each Party also agrees
not to assert any claim against any other Party or any of their respective
affiliates, or any of their respective directors, officers, employees, attorneys
and the Agents, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to any Notes as may be
issued hereunder, this Agreement, any other Loan Document, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans or the Letters of Credit (provided that the foregoing shall not


127

--------------------------------------------------------------------------------





preclude any Indemnitee from seeking to recover the preceding types of damages
from the Loan Parties to the extent same are specifically payable by such
Indemnitee to any third party).

Section 11.05    Survival of Covenants, Etc. All covenants, agreements
representations and warranties made herein, in any Notes as may be issued
hereunder, in any of the other Loan Documents or in any documents or other
papers delivered by or on behalf of the Borrowers pursuant hereto shall be
deemed to have been relied upon by the Lenders, the Issuing Banks and the
Agents, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lenders of the Loans and the issuance
by the Issuing Banks of the Letters of Credit as herein contemplated, and shall
continue in full force and effect so long as any amount due under this
Agreement, any Notes as may be issued hereunder or any of the other Loan
Documents remains outstanding. All statements contained in any certificate or
other paper delivered to any Lender, any Issuing Bank or any Agent at any time
by or on behalf of the Borrowers pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrowers hereunder. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of the
Borrowers contained in Section 4.04, Section 4.05, Section 4.07, Section 4.08,
Section 11.03 and Section 11.04 shall survive the payment in full of principal,
interest and all other amounts hereunder and under any Notes as may be issued
hereunder.

Section 11.06    Assignment and Participation.
(a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender, and no Lender or Issuing Bank may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b) or
Section 11.06(f), (ii) by way of participation in accordance with the provisions
of Section 11.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any Party shall be null and void). Other
than as specified in Section 10.08 and Section 11.04, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the Parties, their respective successors and assigns permitted hereby, and
Participants to the extent provided in Section 11.06(d)) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)
Assignments by Lenders and Issuing Banks. Any Lender or Issuing Bank may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
its L/C Commitment and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment, Issuing Bank’s L/C Commitment and/or



128

--------------------------------------------------------------------------------





the Loans at the time owing to it, no minimum amount need be assigned; and
(B)
in any case not described in Section 11.06(b)(i)(A), the aggregate amount of the
Commitment or L/C Commitment, as applicable (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans in each case of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than US$2,500,000, unless each of the Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent.

(ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment or
L/C Commitment assigned, except that this clause (ii) shall not prohibit any
Lender or Issuing Bank from assigning all or a portion of its rights and
obligations related to its Commitment or its L/C Commitment, if applicable, on a
non-pro rata basis.

(iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by Section 11.06(b)(i)(B) and, in addition:

(A)    the consent of the Loan Parties (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender or an affiliate of a Lender which is majority-owned
and controlled by such Lender or any corporation controlling such Lender;
provided that the Loan Parties shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the Agent
within ten (10) Business Days after having received notice thereof;
(B)
the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Loans, Commitments
and/or L/C Commitments if such assignment is to a Person that is not a Lender or
an affiliate of such Lender which is majority-owned and controlled by such
Lender or any corporation controlling such Lender; and

(C)
the consent of each Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Commitments.

(iv)
Assignment and Assumption. The parties to each assignment shall execute and



129

--------------------------------------------------------------------------------





deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.
(v)
No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrowers or any of the Borrowers’ affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)
No Assignment to Natural Persons. No such assignment shall be made to a natural
Person.

(vii)
Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the Defaulting Lender or its assignee shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Loan Parties and the Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to Section
11.06(c), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, shall
have the rights and obligations of (as applicable) a Lender and/or Issuing Bank
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Party hereto) but (i) shall
continue to be entitled to the benefits of Article 4, Section 10.05, Section
11.03 and Section 11.04 with respect to facts and circumstances occurring prior
to the effective date of such assignment, and (ii) shall continue to be
obligated in respect of any liabilities or


130

--------------------------------------------------------------------------------





obligations that expressly survive any such assignment; provided, that except to
the extent otherwise expressly agreed by each affected Party no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any Party
hereunder arising from the assigning Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).
(c)
Register. The Agent, acting solely for this purpose as a non-fiduciary Agent of
the Borrowers, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Issuing Banks, and
the Commitments and L/C Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender and Issuing Bank pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Agents, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Except as registered in accordance with
this Section 11.06(c), the Borrowers shall not be obligated to recognize or
treat any assignee of any interest or with respect to the Commitments, the L/C
Commitments, any Loans or any L/C Obligations as a Lender, Issuing Bank or
Person otherwise entitled to assert, enforce or otherwise participate in any
rights or benefits with respect thereto or hereunder.

(d)
Participations. A Lender may sell or agree to sell to one or more other Persons
a participation in all or any part of any Loans held by it, or in its
Commitment, provided that no purchaser of a participation (a “Participant”)
shall have any rights or benefits under this Agreement or any Note (the
Participant’s rights against such Lender in respect of such participation to be
those set forth the agreements executed by such Lender in favor of the
Participant). All amounts payable by the Borrowers to any Lender in respect of
Loans held by it, and its Commitment, shall be determined as if such Lender had
not sold or agreed to sell any participation in such Loans and Commitment, and
as if such Lender were funding each of such Loan and Commitment in the same way
that it is funding the portion of such Loan and Commitment in which no
participation has been sold. In no event shall a Lender that sells a
participation agree with the Participant to take or refrain from taking any
action hereunder or under any other Loan Document except that such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase or extend the term, or extend the time or
waive any requirement for the reduction or termination of such Lender’s related
Commitment, (ii) extend the date fixed for the payment of principal or interest
on the related Loan or Loans, or any portion of any fee hereunder payable to the
Participant, (iii) reduce the amount of any such payment of principal, (iv)
reduce the rate at which interest is payable thereon, or any fee hereunder
payable to the Participant, to a level below the rate at which the Participant
is entitled to participate in such interest or fee, (v) alter the rights or
obligations of the Borrowers to repay the related Loans, or (vi) consent to any



131

--------------------------------------------------------------------------------





modification, supplement or waiver hereof to the extent that the same, under
Section 11.01, requires the consent of each Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary the Agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register.
(e)
Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

(f)
Disclosure. Each Borrower agrees that any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees, participants or
counterparties to any swap or derivative transaction relating to the
transactions contemplated pursuant to this Agreement and potential assignees or
participants hereunder or counterparties as aforesaid; provided that such
assignees, participants or counterparties or potential assignees, participants
or counterparties shall agree (i) to preserve the confidentiality of such
information pursuant to a confidentiality agreement that provides for the same
terms set forth in Section 11.07, (ii) not to disclose such information to a
third party, and (iii) not to make use of such information for purposes of
transactions unrelated to such contemplated assignment or participation.


Section 11.07    Confidentiality. Each Agent, each Issuing Bank and each Lender
agree to hold any confidential information that any of them may receive from the
Loan Parties or any of their Subsidiaries or Affiliates pursuant to this
Agreement or any of the Loan Documents or in connection with any transaction
contemplated herein or therein in confidence except for disclosure: (a) to other
Lenders; (b) to its Affiliates, its and its Affiliates’ officers, directors,
employees, advisors, attorneys and other agents and service providers deemed
reasonably necessary to effectuate the transaction contemplated herein or
therein; provided that such parties shall be advised of the requirement to
maintain the confidentiality of such information and such Agent, such Issuing
Bank or such Lender, as the case may be, shall be responsible for any such
party’s breach of such confidentiality agreement; (c) to regulatory officials
having jurisdiction over such Agent, such Issuing Bank or such Lender, or
financial industry regulatory bodies


132

--------------------------------------------------------------------------------





claiming oversight over such Agent, such Issuing Bank or such Lender; (d) as
required by applicable law or legal process (provided that in the event any
Agent, any Issuing Bank or any Lender is so required to disclose any such
confidential information, such Agent, such Issuing Bank or such Lender shall, to
the extent permitted by applicable law, endeavor to notify promptly the Loan
Parties so that the Loan Parties may seek a protective order or other
appropriate remedy); (e) to the extent permitted in Section 11.06(f); (f) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
and (g) subject to an agreement containing provisions substantially the same as
those of this Section, to any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Loan Parties. For purposes of this Agreement (x)
the term “confidential information” means all information respecting the Loan
Parties and their Subsidiaries and Affiliates, or any of them, other than (i)
information previously filed with any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality or public body
or which is otherwise available to the public, (ii) information which is
delivered by the Loan Parties to the Agents, the Lenders and/or the Issuing
Banks, which it expressly identifies as non‑confidential, (iii) information
previously published in any public medium from a source other than, directly or
indirectly, the Agents, any Issuing Bank or any Lender, and (iv) information
which is received by the Agents, the Issuing Banks or the Lenders from any third
party, which such Agent, such Issuing Bank or such Lender reasonably believes,
after due inquiry, was not and is not, violating any obligation of
confidentiality to the Loan Parties and (y) “affiliate” means, with respect to
any Lender any Person that is wholly‑owned by such Lender or any corporation by
which such Lender is wholly owned.

Section 11.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, subject to
the provisions in Section 11.18, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the applicable Agent for further application in accordance with
the provisions of Section 4.10 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agents a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank


133

--------------------------------------------------------------------------------





or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Borrowers and the Agents promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 11.09    Governing Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREUNDER (OTHER THAN §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). THE PARTIES AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL ONLY BE BROUGHT IN THE
COURTS OF THE STATE AND COUNTY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, AND CONSENT TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
RELEVANT PARTIES BY MAIL AT THEIR RESPECTIVE ADDRESSES ACCORDANCE WITH
SECTION 11.02. EACH PARTY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT FORUM.

Section 11.10    Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

Section 11.11    Counterparts. This Agreement and any amendment hereof may be
executed in several counterparts and by each Party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the Party against whom enforcement is sought. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or an emailed
“.pdf” file shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 11.12    Entire Agreement, Etc. The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the Parties with respect to the transactions contemplated
hereby. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in Section 11.01.

Section 11.13    Severability. The provisions of this Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.

Section 11.14    USA Patriot Act Notice. Each Lender each Issuing Bank and each
Agent (for itself and not on behalf of any Lenders or Issuing Banks) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information


134

--------------------------------------------------------------------------------





that identities each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender such
Issuing Bank or such Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act.

Section 11.15    No Fiduciary Duties. Each Borrower agrees and acknowledges that
in connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, (a) each Borrower and its affiliates, on
the one hand, and the Agents, the joint lead arrangers, joint bookrunners and
syndication agents listed on the cover page, the Issuing Banks and the Lenders
and their respective affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the joint lead arrangers, joint bookrunners and
syndication agents listed on the cover page, the Issuing Banks and the Lenders
or their respective affiliates and (b) the Agents, joint lead arrangers, joint
bookrunners and syndication agents listed on the cover page, the Issuing Banks
and the Lenders or their respective affiliates may have economic interests that
conflict with those of the Borrowers and their affiliates.

Section 11.16    Waiver of Jury Trial. Each of the Borrowers, the Agents, the
Issuing Banks and the Lenders hereby waives its right to a jury trial with
respect to any action or claim arising out of any dispute in connection with
this Agreement, any Notes as may have been issued hereunder, the Letters of
Credit or any of the other Loan Documents, any rights or obligations hereunder
or thereunder or the performance of such rights and obligations. Each Borrower
(a) certifies that no representative, any Agent or attorney of any Lender, any
Issuing Bank or any Agent has represented, expressly or otherwise, that such
Lender any Issuing Banks or any Agent would not, in the event of litigation,
seek to enforce the foregoing waiver and (b) acknowledges that the Agents, the
Issuing Banks and the Lenders have been induced to enter into this Agreement and
the other Loan Documents to which it is a party by, among other things, the
waiver and certifications contained in this Section 11.16.

Section 11.17    Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures any Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which a final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to any Agent, any Lender or any
Issuing Bank, as the case may be, hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following the receipt by
an Agent of any sum adjudged to be so due in the Judgment Currency, such Agent
purchases or could have purchased, in accordance with normal banking procedures,
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency that an Agent purchases or could have purchased is less than
the sum originally due in the Agreement Currency from a Borrower to such Agent,
such Lender or such Issuing Bank, as the case may be, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Agent or the Person to whom such obligation is owing against such loss. If the
amount of the Agreement Currency that an Agent purchases or could have purchased
is greater than the sum originally due in such currency to such Agent, such
Lender or such Issuing Bank, as the case may be, such


135

--------------------------------------------------------------------------------





Agent, such Lender or such Issuing Bank, as the case may be, agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

Section 11.18    Limitation of Recourse. There shall be full recourse to OpCo,
US Holdings and to all of their respective assets (other than OpCo’s ownership
interests in the Equity Interests of Canadian Holdings) for the Obligations and
liabilities of the Loan Parties under this Agreement and the other Loan
Documents, and there shall be full recourse to NEE Partners and its assets for
so long as and to the extent it has any obligations pursuant to the NEE Partners
Guaranty but in no event shall any holder of any Equity Interests in NEE
Partners (collectively, the “Owners”) or any officer, director, employee or
agent of any of the Owners, the Loan Parties or NEE Partners be personally
liable or obligated for such liabilities and Obligations.  Recourse to Canadian
Holdings and to all of its assets shall be expressly limited to the liabilities
and Obligations of Canadian Holdings under this Agreement and the other Loan
Documents, and no other Obligations. Without limiting the generality of any
other provision of this Agreement or any of the other Loan Documents, and
although not expressly stated as such herein or therein, in each place where any
provision hereof or thereof contemplates the payment of fees, the allocation of
payments and/or recoveries, provision of indemnification or other payments to or
for the benefit of the parties hereto, (a) in the case of any such specific
obligations of the Loan Parties hereunder, recourse to and recovery from
Canadian Holdings and any of its assets shall be expressly limited to the
liabilities and Obligations of Canadian Holdings, and (b) in the case of any
such general obligations of the Loan Parties hereunder, recourse to and recovery
from Canadian Holdings and any of its assets shall be expressly limited to that
portion of such liabilities and Obligations equal to the amount thereof
multiplied by a fraction, the numerator of which is equal to the total amount of
Loans and L/C Obligations of Canadian Holdings Outstanding on the date of such
determination and the denominator of which is total amount of all Loans and L/C
Obligations outstanding as of such date.



Section 11.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
any other agreement, arrangement or understanding among any of the Parties, each
Party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable by it to any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking,


136

--------------------------------------------------------------------------------





or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Documents;
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of an EEA Financial
Institution.

Section 11.20    Electronic Execution. The words “execution,” “signed,”
“signature,” and words of similar import in any Loan Document shall be deemed to
include electronic or digital signatures or the keeping of records in electronic
form, each of which shall be of the same effect, validity and enforceability as
manually executed signatures or a paper-based recordkeeping system, as the case
may be, to the extent and as provided for under applicable law, including the
Electronic Signatures in Global and National Commerce Act of 2000 (15 USC § 7001
et seq.), the Electronic Signatures and Records Act of 1999 (NY State Technology
Law §§ 301-309), or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 11.21    Confirmation of Documents.
(a)
The parties to this Agreement agree that, on the Agreement Effective Date, the
terms and provisions of the Original Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to be, and shall not constitute, a
novation of the Original Agreement. All Loans made, and Obligations incurred,
under the Original Agreement which are outstanding on the Agreement Effective
Date shall constitute Loans, and Obligations, respectively, under (and shall be
governed by the terms of) this Agreement and the other Loan Documents.

(b)
Each of OpCo and US Holdings, as a “Grantor” under the US Security Agreement and
as party to one or more of the Deposit Account Control Agreements and Control
Agreements listed in the preliminary statements, and Canadian Holdings, as
“Obligor” under the Canadian Security Agreement and as a party to one or more of
the Deposit Account Control Agreements and Control Agreements listed in the
preliminary statements, each hereby confirms and agrees that (i) each Deposit
Account Control Agreement and Control Agreement listed in the preliminary
statements is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of this Agreement, each reference in such document to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended and restated by this Agreement,
and (ii) the Security Documents to which such Loan Party is a party and all of
the Collateral described therein do, and shall continue to, secure the payment
of all of the Obligations of such Loan Party.





* * *






137

--------------------------------------------------------------------------------






[SIGNATURES APPEAR ON THE FOLLOWING PAGES]


138

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.
NEXTERA ENERGY OPERATING PARTNERS, LP, as Guarantor


By:
NEXTERA ENERGY OPERATING PARTNERS GP, LLC, its General Partner





By: PAUL I. CUTTER
Paul I. Cutler
Treasurer




STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY OPERATING PARTNERS
GP, LLC, as General Partner of NEXTERA ENERGY OPERATING PARTNERS, LP, that being
duly authorized he did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY,
this 14th day of September, 2017.






RUDY D. GREEN
Notary Public, State of New York
NO: 02GR4962723




My Commission Expires: February 26, 2018


139

--------------------------------------------------------------------------------







NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC, as Borrower






By:PAUL I. CUTLER
Paul I. Cutler
Treasurer






STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY CANADA PARTNERS
HOLDINGS, ULC, that being duly authorized he did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY,
this 14th day of September, 2017.






RUDY D. GREEN
Notary Public, State of New York
NO: 02GR4962723




My Commission Expires: February 26, 2018






140

--------------------------------------------------------------------------------





NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, as Borrower






By:PAUL I. CUTLER
Paul I. Cutler
Treasurer






STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY US PARTNERS HOLDINGS,
LLC, that being duly authorized he did execute the foregoing instrument before
me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY,
this 14th day of September, 2017.






RUDY D. GREEN
Notary Public, State of New York
NO: 02GR4962723




My Commission Expires: February 26, 2018






141

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as the Agent




By:ANGELA M. LARKIN
Name: Angela M. Larkin                
Title:
Assistant Vice President             







STATE OF Illinois    )
) ss.
COUNTY OF Cook    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Angela M. Larkin, to me known and known to me, who, being by me first
duly sworn, declared that she is an Assistant Vice President of BANK OF AMERICA,
N.A., that being duly authorized they did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at office, this
20th day of day of October, 2017.




ELISABETH URIBE
Notary Public - State of Illinois




My Commission Expires: 11/12/17


142

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A. (CANADA BRANCH), as the Canadian Agent




By:
MEDINA SALES DE ANDRADE    

Name:
Medina Sales de Andrade        

Title:
Vice President             









STATE OF ONTARIO    )
                ) ss.
COUNTY OF YORK     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Medina Sales de Andrade, to me known and known to me, who, being by me
first duly sworn, declared that she is a Vice President of BANK OF AMERICA, N.A.
(CANADA BRANCH), that being duly authorized they did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Toronto, this
20th day of day of October, 2017.


MARK DICKERSON
Mark Dickerson, Notary &Attorney




My Commission Expires: N/A- Does not expire


143

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender
    




By:JERRY WELLS
Name:    Jerry Wells        
Title:    Director        


STATE OF North Carolina    )
                ) ss.
COUNTY OF Mecklenburg     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Jerry Wells, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Director of BANK OF AMERICA, N.A., that being
duly authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Charlotte,
NC, this 20th day of day of October, 2017.


JENNIFER P REDMILE
Notary Public




My Commission Expires: 02/20/2018


 






144

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A. (CANADA
BRANCH), as the Lender
    




By:MEDINA SALES DE ANDRADE
Name:    Medina Sales de Andrade
Title:    Vice President         


PROVINCE OF ONTARIO    )
                ) ss.
COUNTY OF YORK     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Medina Sales de Andrade, to me known and known to me, who, being by me
first duly sworn, declared that she is a Vice President of BANK OF AMERICA, N.A.
(CANADA BRANCH), that being duly authorized they did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Toronto, this
20th day of October, 2017.


MARK DICHERSON
Notary Public, Notary & Attorney




My Commission Expires: NA - Does not expire


145

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as the Lender
    




By: SYDNEY G. DENNIS
Name:    Sydney G. Dennis
Title:    Director         


STATE OF New York        )
                ) ss.
COUNTY OF New York    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, New York, to me known and known to me, who, being by me first duly
sworn, declared that he is a Director of BARCLAYS BANK PLC, that being duly
authorized they did execute the foregoing instrument before me for the purposes
set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Barclays, 745
Seventh Ave, NYC, this 23rd day of October, 2017.


NOOR TANRITANIR
Notary Public




My Commission Expires: Dec. 1, 2019


146

--------------------------------------------------------------------------------





BANK OF MONTREAL, CHICAGO BRANCH, as Lender
    




By: BRIAN L. BANKE
Name:    Brian L. Banke
Title:    Managing Director    


STATE OF New York        )
                ) ss.
COUNTY OF New York    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Brian Banke, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Managing Director of Bank of Montreal, Chicago
Branch, that being duly authorized they did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 20 day of October, 2017.


ANDREA JEANINE PHILIBOSIAN
Notary Public




My Commission Expires: March 10, 2018


147

--------------------------------------------------------------------------------





CITIBANK, N.A., as Lender
    




By: CHIDO UGOCHUKWU    
Name:    Chido Ugochukwu        
Title:    Vice Presidnet            


STATE OF New York        )
                ) ss.
COUNTY OF New York    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, New York, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Vice President of CITIBANK, N.A., that being
duly authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at 388 Greenwich
Street, New York, NY 10013, this 23rd day of October, 2017.


SUSAN AMRHEIN        
Notary Public




My Commission Expires: 10/31/2018


148

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender
    
By: CHRISTOPHER DAY        
Name:    Christopher Day        
Title:    Authorized Signatory        


By: BRANDY BINGHAM        
Name:    Brandy Bingham        
Title:    Authorized Signatory        


STATE OF NEW YORK    )
                ) ss.
COUNTY OF NEW YORK    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Christopher Day and Brandy Bingham, to me known and known to me, who,
being by me first duly sworn, declared that he/she is a Authorized Signatory of
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH that being duly authorized he/she did
execute the foregoing instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, New
York, this 23rd day of October, 2017.


MARJORIE E. BULL    
Notary Public




My Commission Expires: February 20, 2019


149

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Lender
    
By: MING K. CHU        
Name:    Ming K. Chu        
Title:    Director    


By: VIRGINIA COSENZA        
Name:    Virginia Cosenze        
Title: Vice President    




STATE OF New York        )
                ) ss.
COUNTY OF Nassau        )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Ming K. Chu Director, Virginia Cosenza Vice President, to me known and
known to me, who, being by me first duly sworn, declared that he/she is a
Director and Vice President of DUETSCHE BANK AG NEW YORK BRANCH, that being duly
authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Octover, this
23rd day of October, 2017.


STACEY A WOMBLE    
Notary Public




My Commission Expires: April 21, 2019


150

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as Lender
    




By: JOSH ROSENTHAL        
Name:    Josh Rosenthal        
Title:    Authorized Signatory        


STATE OF New York        )
                ) ss.
COUNTY OF New York    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Josh Rosenthal, to me known and known to me, who, being by me first duly
sworn, declared that he/she is an Authorized Signatory of GOLDMAN SACHS BANK
USA, that being duly authorized he/she did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY
, this 24th day of October, 2017.


ARTRISA Y. WILLIAMS    
Notary Public




My Commission Expires: May 24, 2021


151

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Lender
    




By: JUAN JAVELLANA    
Name:    Juan Javellana            
Title: Executive Director            


STATE OF New York        )
                ) ss.
COUNTY OF New York    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Juan Javellana, to me known and known to me, who, being by me first duly
sworn, declared that he is an Executive Director of JPMORGAN CHASE BANK, N.A.,
that being duly authorized he/she did execute the foregoing instrument before me
for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at 383 Mad,
N.Y., NY 10179 , this 23rd day of October, 2017.


MARGARITA TORRES    
Notary Public




My Commission Expires: May 1, 2018


152

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as Lender
    




By: SUKANYA V. RAJ    
Name:    Sukanya V. Raj        
Title: Senior Vice President            


STATE OF Ohio        )
                ) ss.
COUNTY OF Cuyahoga    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Sukanya V. Raj, to me known and known to me, who, being by me first duly
sworn, declared that she is a Senior Vice President of KEYBANK NATIONAL
ASSOCIATION, that being duly authorized he/she did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Cleveland,
this 20th day of October, 2017.


BONNIE A. BURTON    
Notary Public




My Commission Expires: April 13, 2021


153

--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as Lender
    




By: NELSON CHANG    
Name:    Nelson Chang            
Title: Authorized Signatory            


STATE OF NY         )
                ) ss.
COUNTY OF NY     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Nelson Chang, to me known and known to me, who, being by me first duly
sworn, declared that he/she is an Authorized Signatory of MIZUHO BANK, LTD.,
that being duly authorized he/she did execute the foregoing instrument before me
for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at NY County,
this 23rd day of October, 2017.


YADICA REUBEN        
Notary Public




My Commission Expires: 01/10/2021












154

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as Lender
    




By: MICHAEL KING        
Name:    Michael King    
Title:    Authorized Signatory        


STATE OF New York        )
                ) ss.
COUNTY OF New York    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Michael King, to me known and known to me, who, being by me first duly
sworn, declared that he/she is an Authorized Signatory of Morgan Stanley Bank,
N.A., that being duly authorized he/she did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at 1585 Broadway
New York, New York, this 24h day of October, 2017.


BARBARA J. BURNS    
Notary Public




My Commission Expires: May 11, 2019


155

--------------------------------------------------------------------------------









MUFG Union Bank, N.A., as Lender
    




By: NICHOLAS R. BATTISTA        
Name:    Nicholas R. Battista        
Title:    Managing Director        


STATE OF New York        )
                ) ss.
COUNTY OF New York    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, New York, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Managing Director of MUFG Union Bank, N.A.,
that being duly authorized he/she did execute the foregoing instrument before me
for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 23rd day of October, 2017.


MARIANNA BEDINER    
Notary Public




My Commission Expires: 11/01/2018




156

--------------------------------------------------------------------------------









THE BANK OF NOVA SCOIA, as Lender








By: DAVID DEWAR
Name: David Dewar
Title: Director










STATE OF ONTARIO    )
) ss.
CITY OF TORONTO     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Brian Walsh, to me known and known to me, who, being by me first duly
sworn, declared that he is a Director of The Bank of Nova Scotia, that being
duly authorized he did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at the City of
Toronto, Province of Ontario, this 23rd day of October, 2017.






MARI-LYNNE JOAN MCNEIL
Notary Public




My Commission Expires: October 17, 2018


157

--------------------------------------------------------------------------------







REGIONS BANK, as Lender








By: BRIAN WALSH
Name: Brian Walsh
Title: Director










STATE OF North Carolina    )
) ss.
COUNTY OF Mecklenburg     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Brian Walsh, to me known and known to me, who, being by me first duly
sworn, declared that he is a Director of REGIONS BANK, that being duly
authorized he did execute the foregoing instrument before me for the purposes
set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at 1:49 pm EST,
this 20th day of October, 2017.






KIMBERLY J. CHARLES
Notary Public




My Commission Expires: 10-10-21


158

--------------------------------------------------------------------------------









ROYAL BANK OF CANADA, as Lender








By: FRANK LAMBRINOS
Name: Frank Lambrinos
Title: Authorized Signatory










STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Frank Lambrinos, to me known and known to me, who, being by me first
duly sworn, declared that he is an Authorized Signatory of ROYAL BANK OF CANADA,
that being duly authorized he did execute the foregoing instrument before me for
the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 23rd day of October, 2017.






KAREN MARKMAN
Notary Public




My Commission Expires: March 9, 2019


159

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORP., as Lender








By: JAMES D. WEINSTEIN
Name: James D. Weinstein
Title: Managing Director










STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, James D. Weinstein, to me known and known to me, who, being by me first
duly sworn, declared that he is a Managing Director of SUMITOMO MITSUI BANKING
CORP., that being duly authorized he did execute the foregoing instrument before
me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 23rd day of October, 2017.






JUDY SANG
Notary Public




My Commission Expires: 4/28/19


160

--------------------------------------------------------------------------------







SunTrust Bank, as Lender








By: NINA JOHNSON
Name: Nina Johnson
Title: Director










STATE OF Georgia    )
) ss.
COUNTY OF Fulton     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Nina Johnson, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Director of SunTrust Bank, that being duly
authorized he did execute the foregoing instrument before me for the purposes
set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at 3333
Peachtree Road NE, Atlanta, GA 30326 this 23rd day of October, 2017.






DENISE FOWLER
Notary Public




My Commission Expires: January 12, 2018


161

--------------------------------------------------------------------------------







UBS AG, Stanford Branch, as Lender








By: CRAIG PEARSON
Name: Craig Pearson
Title: Associate Director




By: DARLENE ARIAS
Name: Darlene Arias
Title: Director




STATE OF CONNECTICUT    )
) ss.
COUNTY OF FAIRFIELD     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Craig Pearson / Darlene Arias, to me known and known to me, who, being
by me first duly sworn, declared that he/she is an Associate Director / Director
of UBS AG, Stamford Branch, that being duly authorized he did execute the
foregoing instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Stamford, CT,
this 20th day of October, 2017.






JUDIT MATUZ
Notary Public




My Commission Expires: 6/30/2021


162

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender








By: KEITH LUETTEL
Director




STATE OF MINNESOTA    )
) ss.
COUNTY OF HENNEPIN     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, Keith Luettel, to me known and known to me, who, being by me first duly
sworn, declared that he is the Director of WELLS FARGO BANK, NATIONAL
ASSOCIATION, that being duly authorized he did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Minnetonka,
this 21 day of October, 2017.






KRIS WILL CANDIDO
Notary Public




My Commission Expires: 01/31/2021




163

--------------------------------------------------------------------------------






SCHEDULE 5.03

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


EXCEPTED LIENS



(i)
Liens to secure taxes, assessments and other government charges or claims for
labor, material or supplies in respect of obligations not overdue;

(ii)
Deposits or pledges made in connection with, or to secure payment of, workmen’s
compensation, unemployment insurance, old age pensions or other social security
obligations;

(iii)
Liens of carriers, warehousemen, mechanics and materialmen, and other like
liens, which liens do not individually or in the aggregate have a materially
adverse effect on the business of the Borrower; and

(iv)
Encumbrances consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto, landlord’s or lessor’s liens under leases to which any Borrower
or any of their Subsidiaries is a party, and other minor liens or encumbrances
none of which in the opinion of such Borrower interferes materially with the use
of the property affected in the ordinary conduct of the business of such
Borrower, which defects, liens and other encumbrances do not individually or in
the aggregate have a materially adverse effect on the business of such Borrower.

(v)
Liens of the Project Companies





--------------------------------------------------------------------------------






SCHEDULE 5.04

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


SUPPLEMENTAL DISCLOSURES



Matters disclosed in NEE Partners’ Annual Report on Form 10-K for the fiscal
year ended December 31, 2016, as supplemented by each additional filing made by
NEE Partners (including with respect to information furnished) subsequent to
such Annual Report pursuant to the applicable provisions of the Securities
Exchange Act of 1934, as amended, through and including the Agreement Effective
Date.




2

--------------------------------------------------------------------------------






SCHEDULE 5.06

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT



LITIGATION



Matters disclosed in NEE Partners’ Annual Report on Form 10-K for the fiscal
year ended December 31, 2016, as supplemented by each additional filing made by
NEE Partners (including with respect to information furnished) subsequent to
such Annual Report pursuant to the applicable provisions of the Securities
Exchange Act of 1934, as amended, through and including the Agreement Effective
Date.




3

--------------------------------------------------------------------------------






SCHEDULE 5.14

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


PROJECT COMPANIES


(a) Loan Party Subsidiaries[1]






Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


NextEra Energy Canada Partners Holdings, ULC
NextEra Energy Operating Partners, LP
NextEra Energy Operating Partners, LP
100%
NextEra Energy US Partners Holdings, LLC
NextEra Energy Operating Partners, LP
NextEra Energy Operating Partners, LP
100%
Adelanto Solar, LLC
Adelanto Solar Holdings, LLC
US Holdings
100%
Adelanto Solar II, LLC
Adelanto Solar Holdings, LLC
US Holdings
100%
Adelanto Solar Funding, LLC
NextEra Energy Partners Solar Acquisitions, LLC
US Holdings
50.01%
Adelanto Solar Holdings, LLC
Adelanto Solar Funding, LLC
US Holdings
100%
Ashtabula Wind III, LLC
Meadowlark Wind, LLC
US Holdings
100%
Baldwin Wind, LLC
Baldwin Wind Holdings, LLC
US Holdings
100%



















____________________________
1
As of the Agreement Effective Date no Loan Party has any equity investments in
any other Person other than those specifically disclosed in Part (b) of Schedule
5.14.

2
Pursuant to a Voting Agreement, dated as of June 9, 2015, as amended by Voting
Amending Agreement, dated December 6, 2016, between NextEra Energy Management
Partners GP, LLC and NextEra Energy Canada Holdings, B.V., 10% of the voting
rights of NextEra Energy Canada Partners Holdings, ULC is held by NextEra Energy
Canada Holdings, B.V.



4

--------------------------------------------------------------------------------








Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


Baldwin Wind Holdings, LLC
NextEra Energy Partners Acquisitions, LLC
US Holdings
100%
Bayhawk Wind, LLC
Bayhawk Wind Holdings, LLC
US Holdings
100% Class A
Bayhawk Wind Holdings, LLC
NextEra Energy Partners Acquisitions, LLC
US Holdings
100%
Bornish Wind Holdings, LP†
Bornish Wind Holdings GP, ULC and Canadian Holdings
Canadian Holdings
.0001% general partner
99.9999% limited partner
Bornish Wind Holdings GP, ULC†
Bornish Wind Holdings GP, LLC
Canadian Holdings
100%
Bornish Wind Holdings GP, LLC†
Canadian Holdings
Canadian Holdings
100%
Bornish Wind LP, ULC†
Canadian Holdings
Canadian Holdings
100%
Canyon Wind Holdings, LLC
US Holdings
US Holdings
100%
Canyon Wind, LLC
Canyon Wind Holdings, LLC
US Holdings
100%
Cedar Bluff Wind, LLC
Bayhawk Wind, LLC
US Holdings
100%
Conestogo Wind GP, Inc.
Trillium Windpower, LP
Canadian Holdings
100%
Conestogo Wind, LP
Conestogo Wind GP, Inc. and Trillium Wind Power, LP
Canadian Holdings
.01% general partner
99.99% limited partner
Eagle Ford Midstream, LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner
East Durham Wind Holdings GP, LLC
Canadian Holdings
Canadian Holdings
100%
East Durham Wind Holdings GP, ULC
East Durham Wind Holdings GP, LLC
Canadian Holdings
100%
East Durham Wind Holdings, LP


East Durham Wind Holdings GP, ULC and Canadian Holdings
Canadian Holdings
.0001% general partner
99.9999% limited partner



5

--------------------------------------------------------------------------------







Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


East Durham Wind, ULC
East Durham Wind Holdings, LP and Canadian Holdings
Canadian Holdings
100%
Elk City Wind Holdings, LLC
US Holdings
US Holdings
100%
Elk City Wind, LLC
Elk City Wind Holdings, LLC
US Holdings
100%
FPL Energy Stateline Holdings, L.L.C.
Meadowlark Wind, LLC
US Holdings
100%
FPL Energy Vansycle L.L.C.
FPL Energy Stateline Holdings, L.L.C.
US Holdings
100%
Genesis Solar Funding Holdings, LLC
US Holdings
US Holdings
100%
Genesis Solar Funding, LLC
Genesis Solar Funding Holdings, LLC
US Holdings
100%
Genesis Solar Holdings, LLC
Genesis Solar Funding, LLC
US Holdings
100%
Genesis Solar, LLC
Genesis Solar Holdings, LLC
US Holdings
100%
Golden Hills Interconnection, LLC
Golden Hills Wind, LLC
US Holdings
67.6%
Golden Hills Wind, LLC
Bayhawk Wind, LLC
US Holdings
100%
Golden West Power Partners, LLC
Golden West Wind Holdings, LLC
US Holdings
100% Class A
Golden West Wind Holdings, LLC
NextEra Energy Partners Acquisitions, LLC
US Holdings
100%
Goshen Wind Holdings GP, LLC
Canadian Holdings
Canadian Holdings
100%
Goshen Wind Holdings GP, ULC
Goshen Wind Holdings GP, LLC
Canadian Holdings
100%
Goshen Wind Holdings, LP
Goshen Wind Holdings GP, ULC and Canadian Holdings
Canadian Holdings
.0001% general partner
99.9999% limited partner
Goshen Wind, ULC
Goshen Wind Holdings, LP and Canadian Holdings
Canadian Holdings
100%
Jericho Wind BC Holdings, ULC
Canadian Holdings
Canadian Holdings
100%



6

--------------------------------------------------------------------------------







Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


Jericho Wind Holdings GP, LLC
Canadian Holdings
Canadian Holdings
100%
Jericho Wind Holdings GP, ULC
Jericho Wind Holdings GP, LLC
Canadian Holdings
100%
Jericho Wind Holdings, LP
Jericho Wind Holdings GP, ULC and Canadian Holdings
Canadian Holdings
.0001% general partner
99.9999% limited partner
Jericho Wind Funding GP, LLC
Jericho Wind BC Holdings, ULC
Canadian Holdings
100%
Jericho Wind Funding GP, ULC
Jericho Wind Funding GP, LLC
Canadian Holdings
100%
Jericho Wind, ULC
Jericho Wind Holdings, LP and Canadian Holdings
Canadian Holdings
100%
Jericho Wind Funding, LP
Jericho Wind Funding GP, ULC and Jericho Wind BC Holdings, ULC
Canadian Holdings
.0001% general partner
99.9999% limited partner
Jericho Wind GP, LLC
Jericho Wind Funding, LP
Canadian Holdings
100%
Jericho Wind GP, ULC
Jericho Wind GP, LLC
Canadian Holdings
100%
Jericho Wind, LP
Jericho Wind GP, ULC and Jericho Wind Funding, LP
Canadian Holdings
.0001% general partner
99.9999% limited partner
Kerwood Wind Holdings GP, LLC
Canadian Holdings
Canadian Holdings
100%
Kerwood Wind Holdings GP, ULC
Kerwood Wind Holdings GP, LLC
Canadian Holdings
100%
Kerwood Wind Holdings, LP
Kerwood Wind Holdings GP, ULC and Kerwood Wind Holdings, LP
Canadian Holdings
.0001% general partner
99.9999% limited partner
Kerwood Wind, ULC
Canadian Holdings and Kerwood Wind Holdings, LP
Canadian Holdings
100%
LaSalle Pipeline, LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner



7

--------------------------------------------------------------------------------







Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


Mammoth Plains Wind Project, LLC
Mammoth Plains Wind Project Holdings, LLC
US Holdings
100% Class A
Mammoth Plains Wind Project Holdings, LLC
NextEra Energy Partners Acquisitions, LLC
US Holdings
100%
McCoy Solar, LLC
McCoy Solar Funding, LLC
US Holdings
100%
McCoy Solar Funding, LLC
McCoy Solar Holdings, LLC
US Holdings
100%
McCoy Solar Holdings, LLC
NextEra Energy Partners Solar Acquisitions, LLC
US Holdings
50.01%
Meadowlark Wind Holdings, LLC
NextEra Energy Partners Acquisitions, LLC
US Holdings
100%
Meadowlark Wind, LLC
Meadowlark Wind Holdings, LLC
US Holdings
100%
Mission Natural Gas Company, LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner
Mission Valley Pipeline Co. LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner
Monument Pipeline, LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner
Moore Solar GP, LLC
St. Clair Solar, LP
Canadian Holdings
100%
Moore Solar GP, ULC
Moore Solar GP, LLC
Canadian Holdings
100%
Moore Solar, ULC
St. Clair Moore Holding, LP
Canadian Holdings
100%
Moore Solar, LP
Moore Solar GP, ULC and St. Clair Solar, LP
Canadian Holdings
.0001% general partner
99.9999% limited partner
Mountain Prairie Wind Holdings, LLC
US Holdings
US Holdings
100%
Mountain Prairie Wind, LLC
Mountain Prairie Wind Holdings, LLC
US Holdings
100%



8

--------------------------------------------------------------------------------







Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


NET Holdings Management, LLC
NextEra Energy Partners Ventures, LLC
US Holdings
100%
NET Midstream, LLC
NET Holdings Management, LLC
US Holdings
100%
NET Pipeline Holdings, LLC
NET Midstream, LLC
US Holdings
100%
NET General Partners, LLC
NET Midstream, LLC
US Holdings
100%
NET Mexico Pipeline, LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner
NET Mexico Pipeline Partners, LLC
NET Mexico Pipeline, LP
US Holdings
90%
NextEra Desert Center Blythe, LLC
McCoy Solar, LLC and Genesis Solar, LLC
US Holdings
100%*
NextEra Energy Canada Partners Holdings, ULC
OpCo
OpCo
100%
NextEra Energy Partners Acquisitions, LLC
US Holdings
US Holdings
100%
NextEra Energy Partners Solar Acquisitions, LLC
US Holdings
US Holdings
100%
NextEra Energy Partners Ventures, LLC
US Holdings
US Holdings
100%
NextEra Energy US Partners Holdings, LLC
OpCo
OpCo
100%
Northern Colorado Wind Energy, LLC
Mountain Prairie Wind, LLC
US Holdings
100%
Palo Duro Wind Energy, LLC
Palo Duro Wind Project Holdings, LLC
US Holdings
100% Class A
Palo Duro Wind Interconnection Services, LLC
Palo Duro Wind Energy, LLC
US Holdings
88%
Palo Duro Wind Portfolio, LLC
US Holdings
US Holdings
100%



9

--------------------------------------------------------------------------------







Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


Palo Duro Wind Project Holdings, LLC
Palo Duro Wind Portfolio, LLC
US Holdings
100%
Perrin Ranch Wind, LLC
Canyon Wind, LLC
US Holdings
100%
Red Gate Pipeline, LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner
SCI Holding, ULC
St. Clair Investment Holding, LP
Canadian Holdings
100%
SCIH GP, ULC
St. Clair MS Investment GP, LLC
Canadian Holdings
100%
Seiling Wind Holdings, LLC
Seiling Wind Investments, LLC
US Holdings
100%
Seiling Wind II, LLC
Seiling Wind Portfolio, LLC
US Holdings
100%
Seiling Wind Interconnection Services, LLC
Seiling Wind, LLC and Seiling Wind II, LLC
US Holdings
100%
Seiling Wind Investments, LLC
NextEra Energy Partners Acquisitions, LLC
US Holdings
100%
Seiling Wind Portfolio, LLC
Seiling Wind Holdings, LLC
US Holdings
100% Class A
Seiling Wind, LLC
Seiling Wind Portfolio, LLC
US Holdings
100%
Shafter Solar, LLC
Shafter Solar Holdings, LLC
US Holdings
100%
Shafter Solar Holdings, LLC
US Holdings
US Holdings
100%
Sombra Solar GP, LLC
St. Clair Solar, LP
Canadian Holdings
100%
Sombra Solar GP, ULC
Sombra Solar GP, LLC
Canadian Holdings
100%
Sombra Solar, ULC
St. Clair Sombra Holding, LP
Canadian Holdings
100%
Sombra Solar, LP
Sombra Solar GP, ULC and St. Clair Solar, LP
Canadian Holdings
.0001% general partner
99.9999% limited partner
South Shore Pipeline LP
NET General Partners, LLC and NET Pipeline Holdings, LLC
US Holdings
.1% general partner
99.9% limited partner



10

--------------------------------------------------------------------------------







Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


St. Clair GP, LLC
St. Clair Holding, ULC
Canadian Holdings
100%
St. Clair GP, ULC
St. Clair GP, LLC
Canadian Holdings
100%
St. Clair Holding, ULC
SCI Holding, ULC
Canadian Holdings
100%
St. Clair Investment Holding, LP
SCIH GP, ULC and Canadian Holdings
Canadian Holdings
.0001% general partner
99.9999% limited partner
St. Clair Moore Holding LP, LLC
St. Clair Holding, ULC
Canadian Holdings
100%
St. Clair Moore Holding LP, ULC
St. Clair Moore Holding LP, LLC
Canadian Holdings
100%
St. Clair Moore Holding, LP
St. Clair Moore Holding LP, ULC and St. Clair Holding, ULC
Canadian Holdings
.0001% general partner
99.9999% limited partner
St. Clair MS Investment GP, LLC
Canadian Holdings
Canadian Holdings
100%
St. Clair Solar, LP
St. Clair GP, ULC, Moore Solar, ULC and Sombra Solar, ULC
Canadian Holdings
.0001% general partner
99.9999% limited partner
St. Clair Sombra Holding LP, LLC
St. Clair Holding, ULC
Canadian Holdings
100%
St. Clair Sombra Holding LP, ULC
St. Clair Sombra Holding LP, LLC
Canadian Holdings
100%
St. Clair Sombra Holding, LP
St. Clair Sombra Holding LP, ULC and St. Clair Holding, ULC
Canadian Holdings
.0001% general partner
99.9999% limited partner
Strathroy Wind GP, Inc.
Trillium Windpower, LP
Canadian Holdings
100%
Summerhaven Wind, LP
Strathroy Wind GP, Inc. and Trillium Windpower, LP
Canadian Holdings
.01% general partner
99.99% limited partner
Trillium Funding GP Holding, Inc.
Canadian Holdings
Canadian Holdings
100%
Trillium Funding GP, Inc.
Trillium Funding GP Holding, Inc.
Canadian Holdings
100%
Trillium HoldCo GP, Inc.
Canadian Holdings
Canadian Holdings
100%



11

--------------------------------------------------------------------------------







Project Company




Owner:


Subsidiary of:


% of Equity Interest Owned by Owner:


Trillium HoldCo, LP
Trillium HoldCo GP, Inc., East Durham Wind, ULC, Goshen Wind, ULC, Kerwood Wind,
ULC and Jericho Wind, ULC
Canadian Holdings
.01% general partner
99.99% limited partner
Trillium Wind Holdings, LP
Trillium HoldCo GP, Inc. and Trillum HoldCo, LP
Canadian Holdings
.01% general partner
99.99% limited partner
Trillium Windpower, LP
Trillium Funding GP, Inc. and Trillium Wind Holdings, LP
Canadian Holdings
.01% general partner
99.99% limited partner
Tuscola Bay Wind, LLC
Canyon Wind, LLC
US Holdings
100%
Varna Wind Funding GP, LLC
Varna Wind Holdings, LP
Canadian Holdings
100%
Varna Wind Funding GP, ULC
Varna Wind Funding GP, LLC
Canadian Holdings
100%
Varna Wind Funding, LP
Varna Wind Funding GP, ULC and Varna Wind, ULC
Canadian Holdings
.0001% general partner
99.9999% limited partner
Varna Wind, ULC
Varna Wind Holdings, LP
Canadian Holdings
100%
Varna Wind GP, LLC
Varna Wind Funding, LP
Canadian Holdings
100%
Varna Wind GP, ULC
Varna Wind GP, LLC
Canadian Holdings
100%
Varna Wind Holdings GP, LLC
Canadian Holdings
Canadian Holdings
100%
Varna Wind Holdings GP, ULC
Varna Wind Holdings GP, LLC
Canadian Holdings
100%
Varna Wind Holdings, LP
Varna Wind Holdings GP, ULC and Canadian Holdings
Canadian Holdings
.0001% general partner
99.9999% limited partner
Varna Wind, LP
Varna Wind GP, ULC and Varna Wind Funding, LP
Canadian Holdings
.0001% general partner
99.9999% limited partner

*Genesis Solar, LLC and McCoy Solar, LLC each own 50% but McCoy is only owned
50.01% by NEE Partners
†Although they do not meet the criteria for being a “Project Company”, for the
purposes of this Agreement, Bornish Wind Holdings, LP, Bornish Wind Holdings GP,
ULC, Bornish Wind Holdings GP, LLC, and Bornish Wind LP, ULC, shall be treated
as though they are “Project


12

--------------------------------------------------------------------------------





Companies”.


(b) Loan Party equity investments other than in Loan Party Subsidiaries:


NextEra Energy Partners Acquisitions, LLC holds a 48% ownership interest in
NextEra Desert Sunlight Holdings, LLC, which holds a 100% Class A interest in
Desert Sunlight Investment Holdings, LLC.  Desert Sunlight Investment Holdings,
LLC holds 100% of the ownership interest in Desert Sunlight Holdings, LLC, which
owns 100% of the ownership interest in each of Desert Sunlight 250, LLC and
Desert Sunlight 300, LLC and is the trust beneficiary of Desert Sunlight Funding
Trust II.


(c) Loan Parties


Loan Party
Chief Executive Office
Jurisdiction of Organization
Taxpayer I.D. No.
 
 
 
 
NextEra Energy Operating Partners, LP
700 Universe Boulevard
Juno Beach, FL 33408
Delaware
US-30-0815488
 
 
 
 
NextEra Energy US Partners Holdings, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Delaware
US-30-0818629
 
 
 
 
NextEra Energy Canada Partners Holdings, ULC
390 Bay Street, Suite 1720
Toronto, Ontario MSH 2Y2
British Columbia
US-98-0389327





13

--------------------------------------------------------------------------------






SCHEDULE 6.14(b)

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


OUTSTANDING INDEBTEDNESS OF LOAN PARTIES


$550,000,000 4.25% Senior Notes due 2024 and $550,000,000 4.50% Senior Notes due
2027, issued by NEP OpCo on September 25, 2017







14

--------------------------------------------------------------------------------






SCHEDULE 6.16(f)

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


PERMITTED INVESTMENTS

NONE






15

--------------------------------------------------------------------------------






SCHEDULE 6.18


TO


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


PERMITTED DISPOSITIONS




ENTITY NAME
Bornish Wind Holdings, LP
Bornish Wind Holdings GP, ULC
Bornish Wind Holdings GP, LLC
Bornish Wind LP, ULC
East Durham Wind, ULC
East Durham Wind Holdings, LP
East Durham Wind Holdings GP, ULC
East Durham Wind Holdings GP, LLC
Goshen Wind, ULC
Goshen Wind Holdings, LP
Goshen Wind Holdings GP, ULC
Goshen Wind Holdings GP, LLC
Kerwood Wind, ULC
Kerwood Wind Holdings, LP
Kerwood Wind Holdings GP, ULC
Kerwood Wind Holdings GP, LLC
Jericho Wind, ULC
Jericho Wind Holdings, LP
Jericho Wind Holdings GP, ULC
Jericho Wind Holdings GP, LLC
Varna Wind, ULC
Varna Wind Holdings, LP
Varna Wind Holdings GP, ULC
Varna Wind Holdings GP, LLC





16

--------------------------------------------------------------------------------






SCHEDULE 6.22

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


BURDENSOME AGREEMENTS

NONE




17

--------------------------------------------------------------------------------






EXHIBIT A-1

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF BORROWING NOTICE



* * *


BORROWING NOTICE
[Date]


Bank of America, N.A.,
as Administrative Agent
for the Lenders that are parties
to the Amended and Restated Revolving Credit Agreement
referred to below
Agency Management
901 Main Street
TX1-492-14-11
Dallas, Texas 75202-3735
Attention: Rosa I. (Isela) Franco
Telephone No.: 972-338-3795 (in connection with courier deliveries)


Ladies and Gentlemen:
The undersigned, [NextEra Energy Canada Partners Holdings, ULC, an unlimited
liability company organized and existing under the laws of the Province of
British Colombia] [NextEra Energy US Partners Holdings, LLC, a Delaware limited
liability company] (the “Borrower”), refers to the Amended and Restated
Revolving Credit Agreement, dated as of October 24, 2017 (as amended or modified
from time to time, the “Agreement”, the terms defined therein being used herein
as therein defined), between the Borrower, the Lenders that are parties thereto,
Bank of America, N.A., as administrative agent and collateral agent for the
Lenders and the other parties thereto, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Agreement that the undersigned hereby requests a
Borrowing of a Loan under the Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Agreement:


18

--------------------------------------------------------------------------------





(i)
The Business Day of the Proposed Borrowing is _______________, 20__.

(ii)
[The Loans comprising the Proposed Borrowing are [Base Rate Loans] [Canadian
Prime Rate Loans] [Eurodollar Rate Loans] [CDOR Loans]].

(iii)
The aggregate amount of the Proposed Borrowing is [US$_______________]
[Cdn$_______________].

[(iv)
The initial Interest Period for each [Eurodollar Rate Loan] [CDOR Loan] made as
part of the Proposed Borrowing is _____ month[s]. The last day of such Interest
Period is __________, _____]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)
No Default shall have occurred and be continuing or will occur upon the making
of the Loan on such Borrowing Date, and

(B)
Each of the representations and warranties contained in the Agreement, the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Agreement will be true in all material respects as of the
time of the making of such Loan, with the same effect as if made at and as of
that time (except to the extent that such representations and warranties relate
expressly to an earlier date).

The proceeds of the Proposed Borrowing should be wire transferred to the
Borrower in accordance with the following wire transfer instructions:
[_____________________]
[_____________________]
[_____________________]
Very truly yours,


[NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC]


[NEXTERA ENERGY US PARTNERS HOLDINGS, LLC]






By:                        
Paul I. Cutler
Treasurer


19

--------------------------------------------------------------------------------






EXHIBIT A-2

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF INTEREST RATE NOTICE



* * *




INTEREST RATE NOTICE


[Date]




Bank of America, N.A.
as Administrative Agent
for the Lenders that are parties
to the Amended and Restated Revolving Credit Agreement
referred to below
Agency Management
901 Main Street
TX1-492-14-11
Dallas, Texas 75202-3735
Attention: Rosa I. (Isela) Franco
Telephone No.: 972-338-3795 (in connection with courier deliveries)


Ladies and Gentlemen:
Pursuant to Section 2.05 of that certain Amended and Restated Revolving Credit
Agreement, dated as of October 24, 2017 (as amended or modified from time to
time (the “Agreement”), between [NextEra Energy Canada Partners Holdings ULC]
[NextEra Energy US Partners Holdings, LLC] (the “Borrower”), the Lenders that
are parties thereto, Bank of America, N.A, as Administrative Agent and
Collateral Agent (the “Agent”) and the other parties thereto, the Borrower
hereby gives you irrevocable notice of its request to [Convert / continue] the
Loan(s) and/or Interest Periods currently under effect under the Agreement as
follows [select from the following as applicable]:


20

--------------------------------------------------------------------------------





•
on [ date ], to Convert $________ of the aggregate outstanding principal amount
of the Loan(s) bearing interest at the [Eurodollar Rate] [CDOR Loan] into a
[Base Rate Loan] [Canadian Prime Rate Loan]; [and/or]

•
on [ date ], to Convert $________ of the aggregate outstanding principal amount
of the Loan(s) bearing interest at the [Base Rate] [Canadian Prime Rate Loan]
into a [Eurodollar Rate Loan] [CDOR Loan] having an Interest Period of ___
month(s) ending on [ date ]; [and/or]

•
on [ date ], to continue $________ of the aggregate outstanding principal amount
of the Loan(s) bearing interest at the [Eurodollar Rate] [CDOR], as a
[Eurodollar Rate Loan] [CDOR Loan] having an Interest Period of ___ month(s)
ending on [ date ].

Any capitalized terms used in this notice which are defined in the Agreement
have the meanings specified for those terms in the Agreement.




[Signature Appears on Following Page]


21

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed this Interest Rate Notice
as of __________, 201_.
Very truly yours,


[NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC]


[NEXTERA ENERGY US PARTNERS HOLDINGS, LLC]






By:                        
Paul I. Cutler
Treasurer




22

--------------------------------------------------------------------------------






EXHIBIT B

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF NOTE



* * *




NOTE




US$                                Dated as of ____________, 201_




FOR VALUE RECEIVED, the undersigned, [NEXTERA ENERGY CANADA PARTNERS HOLDINGS
ULC, an unlimited liability company organized and existing under the laws of the
Province of British Columbia] [NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, a
Delaware limited liability company], (hereinafter, together with its successors
in title and assigns, called “the Borrower”), by this promissory note
(hereinafter called this “Note”), absolutely and unconditionally promises to pay
to the order of                                          (hereinafter, together
with its successors in title and assigns, called “Lender”), the principal sum of
                                      and No/100 Dollars
(US$                                        ), or the aggregate principal unpaid
principal amount of all Loans evidenced by this Note made by Lender to the
Borrower pursuant to the Agreement hereinafter referred to, whichever is less,
on the Loan Maturity Date (as defined in the Agreement) applicable to Lender,
and to pay interest on the principal sum outstanding hereunder from time to time
from the date hereof until the said principal sum or the unpaid portion thereof
shall have been paid in full.
The unpaid principal (not at the time overdue) of this Note shall bear interest
at the annual rate from time to time in effect under the Agreement referred to
below (the “Applicable Rate”). Accrued interest on the unpaid principal under
this Note shall be payable on the dates, and in the manner, specified in the
Agreement.
On the Loan Maturity Date applicable to Lender there shall become absolutely due
and payable by the Borrower hereunder, and the Borrower hereby, promises to pay
to the Holder (as hereinafter defined) hereof, the balance (if any) of the
principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.


23

--------------------------------------------------------------------------------





Overdue principal of the Loans, and to the extent permitted by applicable law,
overdue interest on the Loans and all other overdue amounts payable under this
Note, shall bear interest payable on demand, in the case of (i) overdue
principal of or overdue interest on any Loan, at a rate per annum equal to two
percent (2%) above the rate then applicable to such Loan, and (ii) any other
overdue amounts, at a rate per annum equal to two percent (2%) above the Base
Rate, in each case until such amount shall be paid in full (after, as well as
before, judgment).
Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the applicable Agent at the applicable Agent’s office, as provided
in the Agreement, for the account of the Holder, not later than 2:00 p.m., New
York, New York time or, as the case may be, Toronto, Ontario time, on the due
date of such payment. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set‑off or counterclaim and
free and clear of and without any deduction of any kind for any taxes, levies,
fees, deductions withholdings, restrictions or conditions of any nature, except
as expressly set forth in the Agreement.
Absent manifest error, a certificate or statement signed by an authorized
officer of the Agent shall be conclusive evidence of the amount of principal due
and unpaid under this Note as of the date of such certificate or statement.
This Note is made and delivered by the Borrower to Lender pursuant to that
certain Amended and Restated Revolving Credit Agreement, dated as of October 24,
2017, between (i) the Borrower, (ii) the lending institutions listed as
“Lenders” thereunder, (iii) Bank of America, N.A., as Administrative Agent for
the Lenders and the other parties thereto, (hereinafter, as originally executed,
or, if varied or supplemented or amended and restated from time to time, as so
varied or supplemented or amended and restated, called the “Agreement”). This
Note evidences the obligations of the Borrower (a) to repay the principal amount
of Loans made by Lender to the Borrower under the Agreement, (b) to pay
interest, as provided in the Agreement on the principal amount hereof remaining
unpaid from time to time, and (c) to pay other amounts which may become due and
payable hereunder as provided herein and in the Agreement.
No reference herein to the Agreement, to any of the Schedules or Exhibits
annexed thereto, or to any of the Loan Documents or to any provisions of any
thereof, shall impair the obligations of the Borrower, which are absolute,
unconditional and irrevocable, to pay the principal of and the interest on this
Note and to pay all (if any) other amounts which may become due and payable on
or in respect of this Note or the indebtedness evidenced hereby, strictly in
accordance with the terms and the tenor of this Note.
All capitalized terms used herein and defined in the Agreement shall have the
same meanings herein as therein. For all purposes of this Note, “Holder” means
Lender or any other person who is at the time the lawful holder in possession of
this Note.
Pursuant to, and upon the terms contained in the Agreement, the entire unpaid
principal of this Note, all of the interest accrued on the unpaid principal of
this Note and all (if any) other amounts payable on or in respect of this Note
or the indebtedness evidenced hereby may be declared to be or may automatically
become immediately due and payable, whereupon the entire unpaid principal of
this Note and all (if any) other amounts payable on or in respect of this Note


24

--------------------------------------------------------------------------------





or the indebtedness evidenced hereby shall (if not already due and payable)
forthwith become and be due and payable to the Holder of this Note without
presentment, demand, protest, notice of protest or any other formalities of any
kind, all of which are hereby expressly and irrevocably waived by the Borrower.
All computations of interest payable as provided in this Note shall be
determined in accordance with the terms of the Agreement.
Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the Holder of
this Note, upon demand by the Holder at any time, in addition to principal,
interest and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby, all court costs and reasonable external
attorney fees and all other reasonable collection charges and expenses incurred
or sustained by the Holder.
The Borrower hereby irrevocably waives notices of acceptance, presentment,
notice of non‑payment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.
The Borrower hereby waives its right to a jury trial with respect to any action
or claim arising out of any dispute in connection with this Note, any rights or
obligations hereunder or the performance of such rights and obligations.
This Note is intended to take effect as a sealed instrument.
This Note and the obligations of the Borrower hereunder shall be governed by and
interpreted and determined in accordance with the laws of the State of New York.


25

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, THIS NOTE has been duly executed by the undersigned,
[NEXTERA ENERGY CANADA PARTNERS HOLDINGS ULC] [NEXTERA ENERGY US PARTNERS
HOLDINGS, LLC], on the day and in the year first above written.


[NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC] [NEXTERA ENERGY US PARTNERS
HOLDINGS, LLC]






By:                        
Name:
Title:








STATE OF ____________    )
                ) ss.
COUNTY OF __________     )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, __________, to me known and known to me, who, being by me first duly
sworn, declared that he/she is the __________ of [NEXTERA ENERGY CANADA PARTNERS
HOLDINGS, ULC] [NEXTERA ENERGY US PARTNERS HOLDINGS, LLC], that being duly
authorized he did execute the foregoing instrument before me for the purposes
set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at __________,
this ____ day of __________, 20__.




                
Notary Public




My Commission Expires:


26

--------------------------------------------------------------------------------






EXHIBIT C

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF THE BORROWERS’ CERTIFICATE
* * *
CERTIFICATE OF
NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC
NEXTERA ENERGY US PARTNERS HOLDINGS, LLC

This Certificate is given pursuant to that certain Amended and Restated
Revolving Credit Agreement, dated as of October 24, 2017 (as amended or modified
from time to time (the “Agreement”), between NextEra Energy Canada Partners
Holdings ULC and NextEra Energy US Partners Holdings, LLC (the “Borrowers”),
NextEra Energy Operating Partners, LP, the Lenders that are parties thereto,
Bank of America, N.A, as Administrative Agent and Collateral Agent (the “Agent”)
and the other parties thereto (the “Agreement”). This Certificate is delivered
in satisfaction of the conditions precedent set forth in Section 7.01(d) of the
Agreement.
1.
The Borrowers hereby provide notice to the Administrative Agent that October 24,
2017 is hereby deemed to be the Agreement Effective Date.

2.
The Borrowers hereby certify to the Agent that as of the Agreement Effective
Date, except in respect of the matters described in Schedule 5.04 of the
Agreement, there has been no material adverse change in the business or
financial condition of the Loan Parties from that set forth in the unaudited
financial statements for the year ended December 31, 2016. This representation
and warranty is made only as of the Agreement Effective Date and shall not be
deemed made or remade as of any subsequent date notwithstanding anything
contained in the Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Agreement.

3.
The Borrowers hereby further certify that as of the Agreement Effective Date,
the representations and warranties of the Loan Parties contained in the
Agreement are true and correct in all material respects (except to the extent
that such representations and warranties expressly relate to an earlier date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Effect” or similar qualifier shall be true and correct in all
respects; and there exists no Default.

Each initially capitalized term which is used and not otherwise defined in this
Certificate shall


27

--------------------------------------------------------------------------------





have has the meaning specified for such term in the Agreement.
[Signatures on Next Page]


IN WITNESS WHEREOF, the undersigned have duly executed this Borrower’s
Certificate as of October 24, 2017.
NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC






By:                        
Title:






NEXTERA ENERGY US PARTNERS HOLDINGS, LLC






By:                        
Title:






28

--------------------------------------------------------------------------------






EXHIBIT D

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF NEE PARTNERS GUARANTY


[See attached]




29

--------------------------------------------------------------------------------






EXHIBIT E-1

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT




[See attached]




--------------------------------------------------------------------------------






EXHIBIT E-2

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




FORM OF AMENDED AND RESTATED U.S. SECURITY AGREEMENT




[See attached]




--------------------------------------------------------------------------------






EXHIBIT F

TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF ASSIGNMENT AND ASSUMPTION

* * *


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a [Lender] [Issuing Bank] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swing line loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a [Lender]
[Issuing Bank]) against any Person, whether known or unknown, arising under or
in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.
Assignor:    ______________________________





--------------------------------------------------------------------------------





______________________________
[Assignor [is / is not] a Defaulting Lender]
2.
Assignee:    ______________________________

______________________________
[for each Assignee, indicate [affiliate / non-affiliate] of [identify Lender]
3.
Borrowers:    [NextEra Energy Canada Partners Holdings ULC] [NextEra Energy US
Partners Holdings, LLC]

4.
Agent:    Bank of America, N.A., as the administrative agent under the Credit
Agreement

5.
Credit Agreement:    The US$750,000,000 Amended and Restated Revolving Credit
Agreement dated as of October 24, 2017 among NextEra Energy Canada Partners
Holdings ULC, NextEra Energy US Partners Holdings, LLC, NextEra Energy Operating
Partners, LP, the Lenders that are parties thereto, Bank of America, N.A., as
the Agent and the other parties thereto

6.
Assigned Interest:

Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]


[Page break]


_________________________




--------------------------------------------------------------------------------









Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:______________________________
Title:






[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
the Agent
By: _________________________________
Title:
[Consented to:]
[NAME OF RELEVANT PARTY]
By: ________________________________
Title:


_________________________






--------------------------------------------------------------------------------









ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it [is / is not] a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by any Borrower, any of its
Subsidiaries or affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.04 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is organized under the laws of a jurisdiction
outside of the United States attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that




--------------------------------------------------------------------------------





(i) it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------






EXHIBIT G

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




FORM OF COVENANT COMPLIANCE CERTIFICATE


OFFICERS CERTIFICATE
NEXTERA ENERGY OPERATING PARTNERS, LP
This Certificate is made pursuant to Section 6.04[(b)][(c)] of the AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT dated as of October 24, 2017 (the “Credit
Agreement”), by and between NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC, an
unlimited liability company organized and existing under the laws of the
Province of British Columbia (“Canadian Holdings”), NEXTERA ENERGY US PARTNERS
HOLDINGS, LLC, a Delaware limited liability company (“US Holdings”), NEXTERA
ENERGY OPERATING PARTNERS, LP, a Delaware limited partnership (“OpCo”), the
lending institutions that are parties thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent and BANK OF AMERICA, N.A. (CANADA
BRANCH) as Canadian Agent. Except as otherwise expressly provided herein,
capitalized terms used herein shall have the respective meanings assigned to
such terms in the Credit Agreement.
Pursuant to Section 6.04[(b)][(c)] of the Credit Agreement, attached hereto are
the [audited][unaudited] consolidated balance sheets of OpCo as at
________________, 20___ and the related consolidated statements of income and
consolidated statements of cash flows for the portion of the fiscal
[year][quarter] to which they apply, all prepared in accordance with GAAP and
such financial statements fairly present the financial position of OpCo as of
the end of such [quarter (subject to year-end adjustments)][year].
The undersigned has read a copy of the Credit Agreement and has not obtained
knowledge of any Default that has occurred and is continuing.
Set forth on Annex A are the calculation of the OpCo Interest Coverage Ratio,
the OpCo Leverage Ratio, the US Holdings Interest Coverage Ratio and the US
Holdings Leverage Ratio as of ______________, 20___, including detail regarding
the factors taken into account in determining the Pro Forma Effect of any
Qualifying Project on Covenant Cash Flow.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________, 20__.
NEXTERA ENERGY OPERATING PARTNERS, LP
By:    NEXTERA ENERGY OPERATING
PARTNERS GP, LLC, its General Partner


By: ____________________________________
                            Name: Paul I. Cutler
Title: Treasurer




--------------------------------------------------------------------------------





Annex A


Financial Covenant
Minimum Requirement
Calculation
Result for the most recently completed Measurement Period
(___/___/20___)
OpCo
 
 
 
Interest Coverage Ratio
Greater than 1.75 to 1.0
Distributions:
 
In compliance:
 
Interest:
 
 
 
 
 
 
 
 
 
Leverage Ratio (Secured)
Lower than 4.0 to 1.0
Secured Debt*:
 
In compliance:
 
Distributions:
 
 
 
 
 
 
 
 
 
Leverage Ratio (Unsecured)
Lower than 5.5 to 1.0
Unsecured Debt**:
 
In compliance:
 
Distributions:
 
 
 
 
 
 
 
 
 
US Holdings
 
 
 
Interest Coverage Ratio
Greater than 1.75 to 1.0
Distributions:
 
In compliance:
 
Interest:
 
 
 
 
 
 
 
 
 
Leverage Ratio (Unsecured)
Lower than 5.5 to 1.0
Unsecured Debt***:
 
In compliance:
 
Distributions:
 
 
 



*    OpCo Secured Debt excludes $________of Equity-Preferred Securities, of
which $________ is subordinated debt


**    OpCo Unsecured Debt excludes $________of Equity-Preferred Securities, of
which $________ is subordinated debt


***    US Holding Unsecured Debt excludes $________of Equity-Preferred
Securities, of which $________ is subordinated debt


For the purposes of the foregoing, Covenant Cash Flow for the Measurement Period
for which this Certificate is provided is adjusted for the Pro Forma Effect of
Covenant Cash Flow attributable to the following Qualifying Project[s], in each
case, as more fully described as follows:


[Include explanation of adjustment to Covenant Cash Flow
and the factors taken into account in determining such adjustment]








--------------------------------------------------------------------------------






EXHIBIT H

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




FORM OF QUALIFYING PROJECT CERTIFICATE


OFFICERS CERTIFICATE
NEXTERA ENERGY OPERATING PARTNERS, LP
This Certificate is made pursuant to clause (b) of the definition of “Pro Forma
Effect” set forth in the AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated
as of October 24, 2017 (the “Credit Agreement”), by and between NEXTERA ENERGY
CANADA PARTNERS HOLDINGS, ULC, an unlimited liability company organized and
existing under the laws of the Province of British Columbia (“Canadian
Holdings”), NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, a Delaware limited
liability company (“US Holdings”), NEXTERA ENERGY OPERATING PARTNERS, LP, a
Delaware limited partnership (“OpCo”), the lending institutions that are parties
thereto, BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent and
BANK OF AMERICA, N.A. (CANADA BRANCH) as Canadian Agent. Except as otherwise
expressly provided herein, capitalized terms used herein shall have the
respective meanings assigned to such terms in the Credit Agreement.
In connection with the acquisition, construction or development of a “Qualifying
Project”, OpCo is providing the following information as contemplated in clause
(b) of the definition of “Pro Forma Effect” of the Credit Agreement:
1.    The “Qualifying Project” will consist of: [brief description of project to
be included here].
2.    Total capital expenditures to be made in connection with the acquisition,
development or construction of the Qualifying Project is: $_____________________
3.    The [acquisition date/date of commencement of development/construction]
will be _______________, 20___.
4.    The scheduled Commercial Operation Date of the Qualifying Project will be
_______________, 20___.
5.    The counterpart[y][ies] to the contract[s] relating to the Qualifying
Project [is][are] _______________.




--------------------------------------------------------------------------------





6.    Attached hereto are projections of the Covenant Cash Flow attributable to
the Qualifying Project, $___________ of which is projected to be realized during
the four (4) fiscal quarters following the Commercial Operation Date of the
Qualifying Project.
7.    Based upon the foregoing, the Covenant Cash Flow of OpCo and US Holdings
and their respective Subsidiaries shall be adjusted based upon the Pro Forma
Effect thereupon attributable to the Qualifying Project shall be as follows:
[Describe Adjustment]






The undersigned hereby certifies that the foregoing is true and correct in all
material respects as of the date of this Certificate.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]














__________________________
9
Such amount to be determined based on contracts relating to such Qualifying
Project, the creditworthiness of the other parties to such contracts, projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, and other factors reasonably deemed appropriate by the
Administrative Agent.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________, 20__.
NEXTERA ENERGY OPERATING PARTNERS, LP
By:    NEXTERA ENERGY OPERATING
PARTNERS GP, LLC, its General Partner


By: ____________________________________
                            Name: Paul I. Cutler
Title: Treasurer


Approved:
BANK OF AMERICA, N.A., as
the Agent
By: _________________________________
Title:
























_______________________
10
Such approval not to be unreasonably conditioned, delayed or withheld.





--------------------------------------------------------------------------------





Annex A




Attach Projections




--------------------------------------------------------------------------------






EXHIBIT I-1

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 24, 2017 (the “Credit Agreement”), between
NextEra Energy Canada Partners Holdings ULC and NextEra Energy US Partners
Holdings, LLC (as the “Borrowers”), NextEra Energy Operating Partners, LP, the
Lenders and Issuing Banks that are parties thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent (as the “Agent”) and the other parties
thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrowers and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.










--------------------------------------------------------------------------------





[NAME OF LENDER]


By:_____________________________
    Name:
    Title:


Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT I-2

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 24, 2017 (the “Credit Agreement”), between
NextEra Energy Canada Partners Holdings ULC and NextEra Energy US Partners
Holdings, LLC (as the “Borrowers”), NextEra Energy Operating Partners, LP, the
Lenders and Issuing Banks that are parties thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent (as the “Agent”) and the other parties
thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






--------------------------------------------------------------------------------





[NAME OF LENDER]


By:_____________________________
    Name:
    Title:


Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT I-3

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 24, 2017 (the “Credit Agreement”), between
NextEra Energy Canada Partners Holdings ULC and NextEra Energy US Partners
Holdings, LLC (as the “Borrowers”), NextEra Energy Operating Partners, LP, the
Lenders and Issuing Banks that are parties thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent (as the “Agent”) and the other parties
thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




--------------------------------------------------------------------------------





[NAME OF LENDER]


By:_____________________________
    Name:
    Title:


Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT I-4

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 24, 2017 (the “Credit Agreement”), between
NextEra Energy Canada Partners Holdings ULC and NextEra Energy US Partners
Holdings, LLC (as the “Borrowers”), NextEra Energy Operating Partners, LP, the
Lenders and Issuing Banks that are parties thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent (as the “Agent”) and the other parties
thereto.
Pursuant to the provisions of Section 4.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




--------------------------------------------------------------------------------







By:_____________________________
    Name:
    Title:


Date: ________ __, 20[ ]






--------------------------------------------------------------------------------






EXHIBIT J

TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


FORM OF AMENDED AND RESTATED INTERCREDITOR AGREEMENT

[See attached]












